 

Exhibit 10.1 

 

EXECUTION VERSION

 

SHARE PURCHASE AGREEMENT

 

by and among

 

Global Houghton Ltd.,

 

QUAKER CHEMICAL CORPORATION,

 

Gulf Houghton Lubricants Ltd.,

 

THE OTHER SELLERS PARTY HERETO,

 

and

 

Gulf Houghton Lubricants Ltd., as Sellers’ Representative

 

dated as of

 

April 4, 2017

 

 

 

 

TABLE OF CONTENTS

 

    Page       ARTICLE I Definitions 1       ARTICLE II Purchase and Sale 16
2.01 Purchase and Sale, Cancellation of Options and SARs 16 2.02 Purchase Price
16 2.03 Transactions to be Effected at the Closing 17 2.04 Closing 18 2.05
Adjustments to Purchase Price 18 2.06 Post-Closing Payments 21 2.07 Withholding
Tax 21 2.08 Paying Agent 22       ARTICLE III Representations and Warranties of
the Sellers 22 3.01 Organization and Authority of the Sellers 22 3.02 No
Conflicts; Consents 23 3.03 Ownership of Shares 23 3.04 Legal Proceedings 24
3.05 Brokers 24 3.06 Securities Matters 24 3.07 Sellers’ Investigation and
Reliance 25 3.08 No Other Representations or Warranties 25       ARTICLE IV
Representations and Warranties with Respect to the Company and the Company
Subsidiaries 25 4.01 Organization, Authority and Qualification of the Company 25
4.02 Capitalization 26 4.03 Subsidiaries 26 4.04 No Conflicts; Consents 27 4.05
Financial Statements 28 4.06 Undisclosed Liabilities 28 4.07 Absence of Certain
Changes, Events and Conditions 28 4.08 Material Contracts 30 4.09 Title to
Assets; Real Property 33 4.10 Condition and Sufficiency of Assets 34 4.11
Intellectual Property 35 4.12 Inventory 37 4.13 Accounts Receivable 37 4.14
Customers and Suppliers 37 4.15 Insurance 38 4.16 Legal Proceedings; Orders 38
4.17 Compliance with Laws; Permits 39 4.18 Environmental Matters 40 4.19
Employee Benefit Matters 42 4.20 Employment Matters 46

 

i 

 

 

TABLE OF CONTENTS
(continued)

 

  Page        4.21 Taxes 48 4.22 Bank Accounts 51 4.23 Affiliate Transactions 51
4.24 Books and Records 52 4.25 Brokers 52 4.26 No Other Representations or
Warranties 52       ARTICLE V Representations and Warranties of Buyer 52 5.01
Organization and Authority of Buyer 52 5.02 No Conflicts; Consents 53 5.03 Legal
Proceedings; Compliance with Laws 54 5.04 SEC Reports; Financial Information 55
5.05 Capitalization 55 5.06 Brokers 56 5.07 Funding 56 5.08 Buyer’s
Investigation and Reliance 57 5.09 Compliance with Laws; Permits 57 5.10 Absence
of Certain Changes, Events and Conditions 59 5.11 Books and Records 59 5.12 No
Other Representations or Warranties 59       ARTICLE VI Covenants 59 6.01
Conduct of the Company’s Business Before the Closing 59 6.02 Conduct of Buyer’s
Business Before the Closing 61 6.03 Access to Information 62 6.04 No
Solicitation of Other Bids 63 6.05 Regulatory Approvals; Consents 64 6.06 Notice
of Certain Events 66 6.07 Resignations 67 6.08 Confidentiality 67 6.09 Books and
Records 68 6.10 Closing Conditions 68 6.11 Public Announcements 69 6.12 Internal
Reorganization 69 6.13 General Release 69 6.14 D&O Tail Policy 70 6.15
Remittance of Payments 70 6.16 Brokers 70 6.17 Permits 70 6.18 Payment of
Indebtedness 70 6.19 Shareholders Meeting; Preparation of Proxy Statement 71
6.20 Financing Matters 72 6.21 Employee Matters 74

 

ii 

 

 

TABLE OF CONTENTS
(continued)

 

  Page        6.22 Pre-Closing Check-the-Box Elections 76 6.23 Registration for
Management Sellers 76 6.24 Bonuses 76 6.25 Transfers 76 6.26 Further Assurances
77       ARTICLE VII Tax Matters 78 7.01 Tax Covenants 78 7.02 Contests 78 7.03
Cooperation and Exchange of Information 79 7.04 Overlap 79       ARTICLE VIII
Conditions to Closing 79 8.01 Conditions to Obligations of All Parties 79 8.02
Conditions to Obligations of Buyer 80 8.03 Conditions to Obligations of the
Sellers 82       ARTICLE IX Indemnification 83 9.01 Survival 83 9.02
Indemnification by the Sellers, Optionholders and SAR Holders 84 9.03
Indemnification by Buyer 84 9.04 Certain Limitations 85 9.05 Indemnification
Procedures 87 9.06 Payments 89 9.07 Tax Treatment of Indemnification Payments 89
9.08 Exclusive Remedies 90 9.09 Indemnification Escrow Period 90 9.10 Insurance
Proceeds 90       ARTICLE X Termination 91 10.01 Termination 91 10.02 Effect of
Termination 92       ARTICLE XI Miscellaneous 92 11.01 Expenses 92 11.02 Notices
93 11.03 Interpretation 94 11.04 Headings 94 11.05 Severability 95 11.06 Entire
Agreement 95 11.07 Successors and Assigns 95 11.08 No Third-party Beneficiaries
95 11.09 Amendment and Modification; Waiver 96

 

iii 

 

 

TABLE OF CONTENTS
(continued)

 

    Page       11.10 Governing Law; Submission to Jurisdiction; Waiver of Jury
Trial 96 11.11 Specific Performance 97 11.12 Sellers’ Representative 97 11.13
Counterparts 99 11.14 Exclusivity of Agreement 99 11.15 Debt Financing Sources
99

 

Exhibits   Exhibit A [Intentionally omitted] Exhibit B Form of Charter Amendment
to be Recommended to Buyer Shareholders Exhibit C Form of Escrow Agreement
Exhibit D Form of Non-Competition and Non-Solicitation Agreement Exhibit E Form
of Shareholder Agreement Exhibit F Statement with Respect to Shares reflecting
Terms of Preferred Stock Exhibit G [Intentionally omitted] Exhibit H Form of
Option Termination Agreement Exhibit I Form of SAR Termination Agreement Exhibit
J Management Sellers Registration Rights

 

iv 

 

 

SHARE PURCHASE AGREEMENT

 

This Share Purchase Agreement (this “Agreement”), dated as of April 4, 2017, is
entered into by and among Global Houghton Ltd., an exempted company incorporated
under the Laws of the Cayman Islands (the “Company”), Quaker Chemical
Corporation, a Pennsylvania corporation (“Buyer”), Gulf Houghton Lubricants
Ltd., an exempted company incorporated under the Laws of the Cayman Islands
(“Gulf Houghton”), each Person identified as a “Management Seller” on the
signature pages hereto (each a “Management Seller” and collectively with Gulf
Houghton, the “Sellers”) and Gulf Houghton Lubricants Ltd., as representative
for the Sellers (in such capacity, the “Sellers’ Representative”).

 

RECITALS

 

WHEREAS, the Sellers collectively own all of the issued and outstanding ordinary
shares (the “Shares”) of the Company;

 

WHEREAS, certain Persons own all of the issued and outstanding (a) Options (the
“Optionholders”) and (b) SARs (the “SAR Holders”);

 

WHEREAS, the Company owns, directly or indirectly, the Equity Interests of each
of the entities identified in Section 1.01 of the Sellers’ Disclosure Letter
(collectively the “Company Subsidiaries”), which, except as specified in such
Section, constitutes all of the outstanding Equity Interests of each such
entity;

 

WHEREAS, the Sellers wish to sell to Buyer, or a direct or indirect subsidiary
of Buyer, and Buyer wishes to purchase from the Sellers, the Shares, in each
case, subject to the terms and conditions set forth herein;

 

WHEREAS, the Optionholders desire to surrender the Options for consideration
pursuant to the terms of Option Cancellation Agreements attached hereto as
Exhibit H (“Option Cancellation Agreement”); and

 

WHEREAS, the SAR Holders desire to surrender the SARs for consideration pursuant
to the terms of SAR Cancellation Agreements attached hereto as Exhibit I (“SAR
Cancellation Agreement”).

 

NOW, THEREFORE, in consideration of the mutual covenants and agreements
hereinafter set forth and for other good and valuable consideration, the receipt
and sufficiency of which are hereby acknowledged, the parties hereto agree as
follows:

 

ARTICLE I
Definitions

 

The following terms have the meanings specified or referred to in this ARTICLE
I:

 

“Acquisition Proposal” has the meaning set forth in Section 6.04(a).

 

 

 

 

“Action” means any claim, action, cause of action, demand, lawsuit, arbitration,
inquiry, audit, notice of violation, proceeding, litigation, citation, summons,
subpoena or investigation of any nature, civil, criminal, administrative,
regulatory or otherwise, whether at law or in equity.

 

“Adjustment Amount” has the meaning set forth in 2.05(b).

 

“Affiliate” of a Person means any other Person that directly or indirectly,
through one or more intermediaries, controls, is controlled by, or is under
common control with, such Person. The term “control” (including the terms
“controlled by” and “under common control with”) means the possession, directly
or indirectly, of the power to direct or cause the direction of the management
and policies of a Person, whether through the ownership of voting securities, by
contract or otherwise.

 

“Agreement” has the meaning set forth in the preamble.

 

“Allocation Certificate” has the meaning set forth in Section 2.02(b).

 

“Antitrust Laws” means Laws or other legal restraints of Governmental
Authorities designed to govern competition or trade regulation or to prohibit,
restrict or regulate actions with the purpose or effect of monopolization or
restraint of trade.

 

“Audited Financial Statements” has the meaning set forth in Section 4.05.

 

“Balance Sheet” has the meaning set forth in Section 4.05.

 

“Balance Sheet Date” has the meaning set forth in Section 4.05.

 

“Benefit Plan” has the meaning set forth in Section 4.19(a).

 

“Business Day” means any day except Saturday, Sunday or any other day on which
commercial banks located in City of New York are authorized or required by Law
to be closed for business.

 

“Buyer” has the meaning set forth in the preamble.

 

“Buyer Board Recommendation” means the recommendation of the board of directors
of Buyer that Buyer’s shareholders approve, at the Buyer Shareholders Meeting,
the issuance of the Stock Consideration and the Charter Amendment.

 

“Buyer Capitalization Date” has the meaning set forth in Section 5.05(a).

 

“Buyer Common Stock” means the common stock of Buyer, $1.00 par value per share.

 

“Buyer Indemnitees” has the meaning set forth in Section 9.02.

 

 2 

 

 

“Buyer Material Adverse Effect” means any event, occurrence, fact, condition or
change that has been or would reasonably be expected to become, individually or
in the aggregate, materially adverse to: (a) the consolidated results of
operations or financial condition of the Buyer and its subsidiaries, taken as a
whole or (b) the ability of the Buyer to consummate the transactions
contemplated hereby on a timely basis; provided, however, that in determining
whether there has been or may be a “Buyer Material Adverse Effect”, no such
event, occurrence, fact, condition or change shall be taken into account to the
extent it, directly or indirectly, arises out of, results from or is
attributable to: (i) general economic, business, industry or credit conditions;
(ii) conditions generally affecting the industries in which the Buyer operates;
(iii) any changes in financial or securities markets in general (whether in the
United States or internationally), including conditions affecting generally the
industries or markets in which the Buyer operates; (iv) acts of war (whether or
not declared), sabotage, armed hostilities or terrorism, military actions or the
escalation or worsening thereof; (v) any changes in applicable Laws, regulations
or accounting rules, including GAAP, or the interpretation or enforcement
thereof; (vi) the taking of any action required by this Agreement or the
Transaction Documents; (vii) the public announcement of this Agreement or
pendency of the transactions contemplated by this Agreement, including any suit,
action or proceeding in connection with the transactions contemplated by this
Agreement; (viii) the taking of any action with the approval of the Sellers;
(ix) actions required to be taken under applicable Law; (x) any acts of God; and
(xi) the failure by the Buyer to meet any projections, estimates or budgets for
any period prior to, on or after the date of this Agreement (provided, that the
underlying causes of any such failure shall not be excluded solely due to this
clause (xi) and, provided, further, that this clause (xi) shall not be construed
as implying that the Buyer is making any representation or warranty herein with
respect to any projections, estimates or budgets and no such representations or
warranties are being made); provided further, however, that any event,
occurrence, fact, condition or change referred to in (i) through (v), (ix)
immediately above shall be taken into account in determining whether a Buyer
Material Adverse Effect has occurred or would reasonably be expected to occur to
the extent that such event, occurrence, fact, condition or change affects the
Buyer and its subsidiaries in a disproportionate manner compared to other
participants in the industries in which the Buyer and its subsidiaries operate.

 

“Buyer Proxy Statement” has the meaning set forth in Section 6.19(a).

 

“Buyer Releasees” has the meaning set forth in Section 6.13(a).

 

“Buyer SEC Reports” has the meaning set forth in Section 5.04(a).

 

“Buyer Shareholder Approval” means the approvals from the shareholders of Buyer
Common Stock that are required by applicable Law (including pursuant to the
requirements of the NYSE) for the issuance of the Stock Consideration and the
Charter Amendment.

 

“Buyer Shareholders Meeting” means the meeting of Buyer’s shareholders to be
held to consider the issuance of the Stock Consideration and the Charter
Amendment, which may, at Buyer’s discretion, be a special meeting or the Buyer’s
annual shareholder meeting.

 

“Buyer Stock Options” has the meaning set forth in Section 5.05(a).

 

“Buyer’s Accountants” means PricewaterhouseCoopers LLP and Grant Thornton LLP.

 

“Cap” has the meaning set forth in Section 9.04(c).

 

“Cash Payment” means $172,500,000.

 

 3 

 

 

“Cash Payment Adjustment Statement” has the meaning set forth in Section
2.05(b).

 

“CERCLA” means the Comprehensive Environmental Response, Compensation, and
Liability Act of 1980, as amended by the Superfund Amendments and
Reauthorization Act of 1986, 42 U.S.C. §§ 9601 et seq.

 

“Charter Amendment” means an amendment to Buyer’s articles of incorporation to
provide that every holder of Buyer Common Stock shall be entitled to one vote
for each common share standing in its name on the books of Buyer substantially
in the form attached hereto as Exhibit B.

 

“Closing” has the meaning set forth in Section 2.04.

 

“Closing Date” has the meaning set forth in Section 2.04.

 

“Code” means the Internal Revenue Code of 1986, as amended.

 

“Company” has the meaning set forth in the recitals.

 

“Company Common Shares” has the meaning set forth in Section 4.02(a).

 

“Company Employees” has the meaning set forth in Section 6.21(a).

 

“Company Intellectual Property” means all Intellectual Property that is owned,
or purported to be owned by the Company or any Company Subsidiary.

 

“Company IP Agreements” means all licenses, sublicenses, consent to use
agreements, settlements, coexistence agreements, covenants not to sue,
permissions and other Contracts (including any right to receive or obligation to
pay royalties or any other consideration), whether written or oral, relating to
Intellectual Property to which the Company or any Company Subsidiary is a party,
beneficiary or otherwise bound.

 

“Company IP Registrations” means all Company Intellectual Property that is
subject to any registration or application to or with any Governmental Authority
or authorized private registrar in any jurisdiction, including registered
trademarks, tradenames, domain names and copyrights, issued and reissued patents
and pending applications for any of the foregoing.

 

“Company Subsidiary” or “Company Subsidiaries” has the meaning set forth in the
recitals.

 

“Confidentiality Agreement” has the meaning set forth in Section 6.05(b).

 

“Continuation Period” has the meaning set forth in Section 6.21(a).

 

“Contracts” means all contracts, leases, deeds, mortgages, licenses,
instruments, notes, commitments, undertakings, indentures, joint ventures and
all other agreements, commitments and legally binding arrangements, whether
written or oral, including all amendments, modifications and waivers thereto.

 

 4 

 

 

“Debt Financing” has the meaning set forth in Section 5.07.

 

“Debt Financing Commitment” has the meaning set forth in Section 5.07.

 

"Debt Financing Sources" means those agents, arrangers, lenders and other
Persons that have committed to provide or otherwise entered into agreements in
connection with the Debt Financing in connection with the transactions
contemplated hereby and any joinder agreements or credit agreements relating
thereto, together with their respective Affiliates and their respective
Affiliates' officers, directors, employees, controlling persons, agents and
representatives and their respective successors and assigns.

 

“Deductible Amount” has the meaning set forth in Section 9.04(a).

 

“Direct Claim” has the meaning set forth in Section 9.05(c).

 

“Disputed Amounts” has the meaning set forth in Section 2.05(b)(iii).

 

“Dollars” or “$” means the lawful currency of the United States.

 

“E.O. 11246” has the meaning set forth in Section 4.20(f).

 

“Encumbrance” means any charge, claim, community property interest, pledge,
condition, equitable interest, lien (statutory or other), option, security
interest, mortgage, easement, encroachment, right of way, right of first
refusal, or restriction of any kind, including any restriction on use, voting,
transfer, receipt of income or exercise of any other attribute of ownership.

 

“Environmental Attributes” means any emissions and renewable energy credits,
energy conservation credits, benefits, offsets and allowances, emission
reduction credits or words of similar import or regulatory effect (including
emissions reduction credits or allowances under all applicable emission trading,
compliance or budget programs, or any other international, federal, state or
regional emission, renewable energy or energy conservation trading or budget
program) that are required to be held by, allocated to or acquired for the
development, construction, ownership, lease, operation, use or maintenance of
the business of, Company or any Company Subsidiary as of the date of this
Agreement.

 

“Environmental Claim” means any written Action, Order, lien, fine, penalty, or,
as to each, any settlement or judgment arising therefrom, by or from any Person
alleging non-compliance or Liability of whatever kind or nature, including
Liability or responsibility for the costs of enforcement proceedings,
investigations, cleanup, governmental Response, Removal or Remedial Actions,
natural resources damages, property damages, personal injuries, medical
monitoring, penalties, contribution, indemnification and injunctive relief,
arising out of, based on or resulting from: (a) the actual or alleged presence,
Release of, or exposure to, any Hazardous Substances or (b) any actual or
alleged non-compliance with any Environmental Law or term or condition of any
Environmental Permit.

 

 5 

 

 

“Environmental Law” means any applicable Law, and any Order or binding agreement
with any Governmental Authority: (a) relating to pollution, the cleanup thereof
or the protection of natural resources, endangered or threatened species, human
health or safety, or the environment (including ambient air, soil, surface water
or groundwater, or subsurface strata) or (b) concerning the presence of,
exposure to, or the management, manufacture, use, containment, storage,
recycling, reclamation, reuse, treatment, generation, discharge, transportation,
processing, production, disposal or remediation of any Hazardous Substances. The
term “Environmental Law” includes, without limitation, the following as
applicable (including their implementing regulations and any state analogs): the
Comprehensive Environmental Response, Compensation, and Liability Act of 1980,
as amended by the Superfund Amendments and Reauthorization Act of 1986, 42
U.S.C. §§ 9601 et seq.; the Solid Waste Disposal Act, as amended by the Resource
Conservation and Recovery Act of 1976, as amended by the Hazardous and Solid
Waste Amendments of 1984, 42 U.S.C. §§ 6901 et seq.; the Federal Water Pollution
Control Act of 1972, as amended by the Clean Water Act of 1977, 33 U.S.C. §§
1251 et seq.; the Toxic Substances Control Act of 1976, as amended, 15 U.S.C. §§
2601 et seq.; the Emergency Planning and Community Right-to-Know Act of 1986, 42
U.S.C. §§ 11001 et seq.; the Clean Air Act of 1966, as amended by the Clean Air
Act Amendments of 1990, 42 U.S.C. §§ 7401 et seq.; and the Occupational Safety
and Health Act of 1970, as amended, 29 U.S.C. §§ 651 et seq.; and, as
applicable, any (supranational, national, federal, state or local) foreign Law
which regulates similar incidents, conditions or behaviors as any of the
aforementioned acts.

 

“Environmental Notice” means any written directive, notice of violation or
infraction, or notice respecting any Environmental Claim relating to actual or
alleged non-compliance with any Environmental Law or with any term or condition
of any Environmental Permit.

 

“Environmental Permit” means any Permit required under or issued, granted,
given, authorized by or made pursuant to Environmental Law.

 

“Equity Interests” means share capital, shares of capital stock, partnership
interests, membership interests, equity interests, units or any similar term
under applicable Law.

 

“ERISA” means the Employee Retirement Income Security Act of 1974, as amended,
and the regulations promulgated thereunder.

 

“ERISA Affiliate” means all employers (whether or not incorporated) that would
be treated together with the Company, any Company Subsidiary or any of their
respective Affiliates as a “single employer” within the meaning of Section 414
of the Code.

 

“Escrow Agent” means Citibank N.A.

 

“Escrow Agreement” means the Escrow Agreement by and among the Escrow Agent,
Buyer and the Sellers’ Representative substantially in the form attached hereto
as Exhibit C.

 

“Exchange Act” means the Securities Exchange Act of 1934, as amended.

 

“Excluded Non-U.S. Benefit Plans” has the meaning set forth in Section 4.19(r).

 

“FCPA” means the U.S. Foreign Corrupt Practices Act of 1977.

 

 6 

 

 

“Final Adjustment Amount” means the final and binding determination of the
Adjustment Amount as determined in accordance with Section 2.05(b).

 

“Financial Statements” has the meaning set forth in Section 4.05.

 

“Former Real Property” has the meaning set forth in Section 4.18(c).

 

“Fundamental Representations” the representations and warranties contained in
3.01 (Organization and Authority of the Sellers), 3.03 (Ownership of Shares),
3.05 (Brokers), 4.01 (Organization, Authority and Qualification of the Company),
4.02 (Capitalization), 4.03 (Subsidiaries), 4.25 (Brokers), 5.01 (Organization
and Authority of Buyer), 5.05 (Capitalization) and 5.06 (Brokers) of this
Agreement.

 

“GAAP” means United States generally accepted accounting principles in effect
from time to time, consistently applied.

 

“Government Contracts” has the meaning set forth in Section 4.08(a)(ix).

 

“Governmental Authority” means any federal, state, local or foreign
(supranational, national, federal, state or local) government or political
subdivision thereof, or any agency or instrumentality of such government or
political subdivision (including any public prosecutor offices), or any court or
tribunal of competent jurisdiction, arbitral, administrative agency or
commission or other governmental authority or instrumentality, domestic or
foreign, or any stock exchange, listing authority or any instrumentality
thereof.

 

“Gulf Houghton” has the meaning set forth in the preamble.

 

“Hazardous Substance” means any waste, substance, material, chemical, product,
derivative, compound, mixture, solid, liquid, mineral or gas, in each case,
whether naturally occurring or manmade, that is governed, regulated, classified,
or otherwise characterized under or pursuant to any Environmental Law as
“hazardous,” “acutely hazardous,” “toxic,” “pollutant,” “contaminant,”
“radioactive,” or words of similar meaning or effect (in whatever language),
including petroleum and its by-products, asbestos in any form, polychlorinated
biphenyls, radon, mold, medical waste, urea formaldehyde insulation, lead or
lead-containing materials, mold, flammable or explosive substances, pesticides
and any other substance or material that is regulated or governed or could
result in Liability under any Environmental Law.

 

“HSR Act” means the Hart-Scott-Rodino Antitrust Improvements Act of 1976, as
amended.

 

 7 

 

 

“Indebtedness” means: (a) indebtedness for borrowed money, whether current,
short-term or long-term and whether secured or unsecured; (b) obligations
evidenced by any note, bond, debenture, advance or other security or similar
instrument; (c) the net Liability in respect of any interest rate, currency or
commodity swaps, collars, caps and other hedging obligations; (d) all
obligations under any lease of (or other arrangement conveying the right to use)
Real Property or personal property, or a combination thereof, which obligations
are required to be classified and accounted for under GAAP as capital leases;
(e) all obligations under any performance bond or letter of credit (other than
any undrawn amount in respect of such letters of credit or similar credit
transactions) or any bank overdrafts and similar charges; (f) all accrued
obligations for “earn-out” and similar contingent purchase price obligations for
acquisitions by the Company or by any of the Company Subsidiaries; (g) all
obligations in respect of any accrued interest, premiums, penalties and other
obligations relating to any of the foregoing; (h) all obligations that are
required to be classified and accounted for by the Company or any Company
Subsidiary as deferred compensation in accordance with GAAP; (i) all obligations
that are required to be classified and accounted for by the Company or any
Company Subsidiary as accrued severance costs in accordance with GAAP; (j) all
obligations that are required to be classified and accounted for by the Company
or any Company Subsidiary as unclaimed property in accordance with GAAP; (k) all
accrued Liabilities under any of the Company’s and any of the Company
Subsidiaries’ post-retirement medical plans; (l) any underfunding Liabilities
under any of the Company’s or any of the Company Subsidiaries’ pension plans;
(m) indebtedness related to off-balance sheet arrangements and contingent
Liabilities; (n) indebtedness related to variable interest entities; (o)
indebtedness related to operating leases; and (p) all obligations referred to in
clauses (a) through (o) above that are either guaranteed by, or secured
(including under any letter of credit, banker’s acceptance or similar credit
transaction) by any Encumbrance (other than a Permitted Encumbrance) upon any
property or asset owned by, the Company or any Company Subsidiary. Indebtedness
shall include accrued interest and any pre-payment penalties, “breakage costs,”
redemption fees, costs and expenses or premiums and other amounts owing pursuant
to the instruments evidencing Indebtedness, but only to the extent that such
Indebtedness is actually repaid on the Closing Date. For the avoidance of doubt,
Indebtedness shall not include any intercompany accounts payable or intercompany
loans solely between the Company and any Company Subsidiary to the extent such
amounts eliminate fully in consolidation.

 

“Indemnification Escrow Amount” means an amount equal to $100,000,000, comprised
of (i) $30,000,000 of cash and (ii) a portion of the Stock Consideration having
a value, as of the Closing Date, of $70,000,000 (calculated based on the
volume-weighted trading average of a share of Buyer Common Stock (regardless of
whether the Stock Consideration consists of Buyer Common Stock or preferred
stock) for the ten (10) trading days prior to the Closing Date).

 

“Indemnification Escrow Funds” means, as of the time of determination, the then
remaining portion of the funds and Stock Consideration held by the Escrow Agent
in accordance with the Escrow Agreement attributable to the Indemnification
Escrow Amount.

 

“Indemnified Party” has the meaning set forth in Section 9.05.

 

“Indemnifying Party” has the meaning set forth in Section 9.05.

 

“Independent Accountant” has the meaning set forth in Section 2.05(b)(iii).

 

“Indirect Taxes” means any value added tax, goods and services tax, sales tax,
use tax, excise tax, turnover tax, consumption tax and any similar Tax (and all
penalties, surcharges, fines and interest included in, or relating to, any of
them).

 

“Insurance Policies” has the meaning set forth in Section 4.15.

 

 8 

 

 

“Intellectual Property” means all intellectual property and industrial property
rights and assets, and all rights, interests and protections that are associated
with, similar to, or required for the exercise of, any of the foregoing, however
arising, pursuant to the Laws of any jurisdiction throughout the world, whether
registered or unregistered, including any and all: (a) trademarks, service
marks, trade names, brand names, logos, trade dress, design rights and other
similar designations of source, sponsorship, association or origin, together
with the goodwill connected with the use of and symbolized by, and all
registrations, applications and renewals for, any of the foregoing; (b) internet
domain names, whether or not trademarks, registered in any top-level domain by
any authorized private registrar or Governmental Authority, web addresses, web
pages, websites and related content, accounts with Twitter, Facebook and other
social media companies and the content found thereon and related thereto, and
URLs; (c) works of authorship, expressions, designs and design registrations,
whether or not copyrightable, including copyrights, author, performer, moral and
neighboring rights, and all registrations, applications for registration and
renewals of such copyrights; (d) inventions, discoveries, trade secrets,
business and technical information and know-how, databases, data collections and
other confidential and proprietary information and all rights therein; (e)
patents (including all reissues, divisionals, provisionals, continuations and
continuations-in-part, re-examinations, renewals, substitutions and extensions
thereof), patent applications, and other patent rights and any other
Governmental Authority-issued indicia of invention ownership (including
inventor’s certificates, petty patents and patent utility models) and (f)
software and firmware, including data files, source code, object code,
application programming interfaces, architecture, files, records, schematics,
computerized databases and other related specifications and documentation.

 

“Interim Balance Sheet” has the meaning set forth in Section 4.05.

 

“Interim Balance Sheet Date” has the meaning set forth in Section 4.05.

 

“Interim Financial Statements” has the meaning set forth in Section 4.05.

 

“IRS” means the Internal Revenue Service.

 

“Joint Written Instruction” has the meaning set forth in the Escrow Agreement.

 

“Knowledge of Buyer” or any other similar knowledge qualification, means the
actual knowledge of any director or officer of Buyer.

 

“Knowledge of Seller(s)”, any “Seller’s Knowledge” or “Sellers’ Knowledge” or
any other similar knowledge qualification, means, for purposes of Article III,
the actual knowledge of such Seller after reasonable inquiry, and for all other
purposes, the actual knowledge of Michael J. Shannon, Keller Arnold, Jeewat
Bijlani, Peter M. Macaluso and Kevin Smith, after reasonable inquiry.

 

“Law” means any statute, law, ordinance, regulation, rule, code, order,
constitution, treaty, common law, judgment, decree, or other requirement or rule
of law of any Governmental Authority.

 

“Leased Real Property” has the meaning set forth in Section 4.08(a)(xviii).

 

 9 

 

 

“Liabilities” or “Liability” means any debt, liability, Encumbrance, duty,
obligation or commitment (whether direct or indirect, asserted or unasserted,
known or unknown, absolute or contingent, accrued or unaccrued, liquidated or
unliquidated, or due or to become due) and including all costs and expenses
relating thereto.

 

“Losses” means losses, damages, Liabilities, deficiencies, Actions, judgments,
interest, awards, penalties, fines, costs and expenses of whatever kind,
including reasonable attorneys’ fees and the cost of enforcing any right to
indemnification hereunder and the cost of pursuing any insurance providers, in
each case, actually incurred; provided, however, that “Losses” shall not include
punitive damages, except in the case of fraud or to the extent actually awarded
to a Governmental Authority or other third party.

 

“Management Seller” has the meaning set forth in the preamble.

 

“Material Adverse Effect” means any event, occurrence, fact, condition or change
that has been or would reasonably be expected to become, individually or in the
aggregate, materially adverse to: (a) the consolidated results of operations or
financial condition of the Company and the Company Subsidiaries, taken as a
whole or (b) the ability of any Seller to consummate the transactions
contemplated hereby on a timely basis; provided, however, that in determining
whether there has been or may be a “Material Adverse Effect”, no such event,
occurrence, fact, condition or change shall be taken into account to the extent
it, directly or indirectly, arises out of, results from or is attributable to:
(i) general economic, business, industry or credit conditions; (ii) conditions
generally affecting the industries in which the Company and the Company
Subsidiaries operate; (iii) any changes in financial or securities markets in
general (whether in the United States or internationally), including conditions
affecting generally the industries or markets in which the Company and the
Company Subsidiaries operate; (iv) acts of war (whether or not declared),
sabotage, armed hostilities or terrorism, military actions or the escalation or
worsening thereof; (v) any changes in applicable Laws, regulations or accounting
rules, including GAAP, or the interpretation or enforcement thereof; (vi) the
taking of any action required by this Agreement or the Transaction Documents;
(vii) the public announcement of this Agreement or pendency of the transactions
contemplated by this Agreement, including any suit, action or proceeding in
connection with the transactions contemplated by this Agreement; (viii) the
taking of any action with the approval of Buyer; (ix) actions required to be
taken under applicable Law; (x) any acts of God; and (xi) the failure by the
Company or the Company Subsidiaries to meet any projections, estimates or
budgets for any period prior to, on or after the date of this Agreement
(provided, that the underlying causes of any such failure shall not be excluded
solely due to this clause (xi) and, provided, further, that this clause (xi)
shall not be construed as implying that the Seller is making any representation
or warranty herein with respect to any projections, estimates or budgets and no
such representations or warranties are being made); provided further, however,
that any event, occurrence, fact, condition or change referred to in clauses (i)
through (v), (ix) immediately above shall be taken into account in determining
whether a Material Adverse Effect has occurred or would reasonably be expected
to occur to the extent that such event, occurrence, fact, condition or change
affects the Company and Company Subsidiaries in a disproportionate manner
compared to other participants in the industries in which the Company and the
Company Subsidiaries operate.

 

“Material Contracts” has the meaning set forth in Section 4.08(a).

 

 10 

 

 

“Multiemployer Plan” has the meaning set forth in Section 4.19(c).

 

“Non-Competition and Non-Solicitation Agreement” means the Non-Competition and
Non-Solicitation Agreement by and among Buyer, Gulf Houghton, Gulf Oil
International, Ltd., Gulf Oil Corporation, Ltd. and Gulf Oil Lubricants India,
Ltd. substantially in the form attached hereto as Exhibit D.

 

“Non-U.S. Benefit Plan” has the meaning set forth in Section 4.19(r).

 

“NYSE” means the New York Stock Exchange.

 

“OFAC” has the meaning set forth in Section 4.17(c).

 

“Option and SAR Plan” means the Company’s Share Option and Share Appreciation
Rights Plan, as in effect immediately before the Closing.

 

“Option Cancellation Agreement” has the meaning set forth in the recitals.

 

“Option Consideration” has the meaning set forth in Section 2.01.

 

“Optionholder Payment” has the meaning set forth in Section 2.07.

 

“Optionholders” has the meaning set forth in the recitals.

 

“Options” means all outstanding options to purchase ordinary shares of the
Company under the Option and SAR Plan.

 

“Order” means any order, writ, judgment, injunction, decree, stipulation,
ruling, award or settlement, whether civil, criminal or administrative, by or of
any Governmental Authority or arbitrator.

 

“Paying Agent” has the meaning set forth in Section 2.08

 

“Permits” means all permits, licenses, franchises, approvals, authorizations,
registrations, certificates, variances and similar rights obtained, or required
to be obtained, from Governmental Authorities.

 

“Permitted Encumbrances” means

 

(a)          Encumbrances for Taxes, assessments and governmental changes or
levies not yet delinquent, due or payable or which are being contested in good
faith by appropriate proceedings and for which adequate reserves are maintained
on the financial statements of the Company and the Company Subsidiaries as of
the Closing Date;

 

(b)          Encumbrances imposed by law, such as materialmens’, mechanics’,
carriers’, workmen’s, repairmen’s or other like Encumbrances arising or incurred
in the ordinary course of business consistent with past practice, for amounts
that are not delinquent or which are being contested in good faith and for which
adequate reserves have been established on the Financial Statements in
accordance with GAAP;

 

 11 

 

 

(c)          Encumbrances arising under worker’s compensation, unemployment
insurance, social security, retirement or similar legislation or to secure
public or statutory obligations;

 

(d)          All non-monetary matters of record, including survey exceptions,
reciprocal easement agreements, rights of way of record, other similar
non-monetary encumbrances and any other encumbrances on title to or affecting
the Real Property, which are of record and are not, individually or in the
aggregate, material to the business of the Company or any Company Subsidiaries
and which do not materially interfere with the use of the Real Property by the
Company or any Company Subsidiary;

 

(e)          all applicable zoning, building code, entitlement, conservation
restrictions and other land use and environmental regulations, which are not,
individually or in the aggregate, material to the business of the Company or any
Company Subsidiaries and which do not materially interfere with the use of the
Real Property by the Company or any Company Subsidiary;

 

(f)          all exceptions, restrictions, easements, charges and rights-of-way
set forth in any Permits, which are not, individually or in the aggregate,
material to the business of the Company or any Company Subsidiaries and which do
not materially interfere with the use of the Real Property by the Company or any
Company Subsidiary;

 

(g)          Encumbrances securing the obligations of the Company or the Company
Subsidiaries under or in respect of Indebtedness identified in 4.08(a)(viii) of
the Sellers’ Disclosure Letter;

 

(h)          Encumbrances set forth on Section 1.1 of the Sellers’ Disclosure
Letter;

 

(i)          any restriction on transfer arising under any applicable securities
Laws; or

 

(j)          Encumbrances arising under original purchase price conditional
sales contracts, liens securing rental payments under capital lease
arrangements, and equipment leases with third parties entered into in the
ordinary course of business consistent with past practice and, to the extent
required, disclosed hereunder.

 

“Person” means an individual, corporation, partnership, joint venture, limited
liability company, economic interest grouping or temporary consortium,
Governmental Authority, unincorporated organization, trust, association or other
entity.

 

“Post-Closing Tax Period” means any taxable period beginning after the Closing
Date and, with respect to any taxable period beginning before and ending after
the Closing Date, the portion of such taxable period beginning after the Closing
Date.

 

“Predecessor” means any Person that has transferred substantially all of its
business to the Company or any Company Subsidiary in an asset or stock
transaction.

 

“Pro Forma Net Sales” has the meaning set forth in Section 2.05(a).

 

 12 

 

 

“Purchase Price” has the meaning set forth in Section 2.02(a).

 

“Qualified U.S. Benefit Plan” has the meaning set forth in Section 4.19(c).

 

“Real Property” means the real property owned, leased, subleased or occupied by
the Company or a Company Subsidiary, together with all buildings, structures,
improvements and facilities located thereon.

 

“Release” means any actual or threatened release, spilling, leaking, pumping,
pouring, emitting, emptying, discharging, injecting, escaping, leaching,
dumping, abandonment of receptacles, or disposing into the environment,
including, without limitation, ambient air (indoor or outdoor), surface water,
groundwater, land surface or subsurface strata or within any building,
structure, facility or fixture.

 

“Representative” means, with respect to any Person, any and all directors,
officers, employees, consultants, financial advisors, counsel, accountants and
other agents of such Person.

 

“Required Consents” has the meaning set forth in Section 6.01(i).

 

“Resolution Period” has the meaning set forth in Section 2.05(b)(ii).

 

“Response,” “Removal,” and “Remedial Action” have the meanings ascribed to them
in Sections 101(23)-101(25) of the Comprehensive Environmental Response,
Compensation and Liability Act, as amended by the Superfund Amendments and
Reauthorization Act, 42 U.S.C. §§ 9601(23)-9601(25).

 

“Review Period” has the meaning set forth in Section 2.05(b)(i).

 

“SAR Cancellation Agreement” has the meaning set forth in the recitals.

 

“SAR Consideration” has the meaning set forth in Section 2.01.

 

“SAR Holder Payment” has the meaning set forth in Section 2.07.

 

“SAR Holders” has the meaning set forth in the recitals.

 

“SARs” means all outstanding stock appreciation rights awarded under the Option
and SAR Plan.

 

“SEC” means the Securities and Exchange Commission.

 

“Second Request” has the meaning set forth in Section 6.05(c).

 

“Section 503” has the meaning set forth in Section 4.20(f).

 

“Securities Act” means the Securities Act of 1933, as amended.

 

“Seller Indemnitees” has the meaning set forth in Section 9.03.

 

 13 

 

 

“Seller Releasees” has the meaning set forth in Section 6.13(b).

 

“Sellers” has the meaning set forth in the preamble.

 

“Sellers’ Accountants” means Deloitte.

 

“Sellers’ Disclosure Letter” means the disclosure letter delivered by the
Sellers to Buyer concurrently with the execution and delivery of this Agreement.

 

“Sellers’ Representative” has the meaning set forth in the preamble.

 

“Shareholder Agreement” means the Shareholder Agreement between Buyer, Gulf
Houghton, Gulf Oil International, Ltd. and Gulf Oil Corporation, Ltd.
substantially in the form attached hereto as Exhibit E.

 

“Shares” has the meaning set forth in the recitals.

 

“Stated Debt Financing” has the meaning set forth in Section 5.07.

 

“Statement of Objections” has the meaning set forth in Section 2.05(b)(ii).

 

“Stock Consideration” means either: (i) if the Charter Amendment is not approved
at the Buyer Shareholders Meeting, that number of shares of a newly designated
series of preferred stock of Buyer having, as of the date of the Buyer
Shareholders Meeting, terms as set forth in Exhibit F hereto, including in the
aggregate, economic rights commensurate with a 24.5% ownership interest of the
outstanding shares of Buyer Common Stock and possessing 24.5% of the voting
power of Buyer’s outstanding capital stock (such voting and economic rights to
be increased by one vote and one right to a dividend distribution for every four
shares of Buyer Common Stock issued after the Buyer Shareholders Meeting and
outstanding as of the Closing, and similarly decreased for every four shares of
Buyer Common Stock repurchased by Buyer or a subsidiary of Buyer after the Buyer
Shareholders Meeting and before the Closing) or (ii) if the Charter Amendment is
approved at the Buyer Shareholders Meeting, that number of shares of Buyer
Common Stock comprising 24.5% of the Buyer Common Stock outstanding immediately
after the Closing.

 

“Substantive Communication” means any communication relating to merits, remedies
(including divestitures and potential divestiture buyers, any consent decree or
other settlement agreement or any regulatory commission vote), timing agreement
or timing of any significant decision or significant action in connection with
any regulatory approval or clearance.

 

“Tax Benefit” has the meaning set forth in Section 9.10.

 

“Tax Claim” has the meaning set forth in Section 7.02.

 

“Tax Return” means any return, declaration, report, claim for refund,
information return or statement or other document relating to Taxes, including
any schedule or attachment thereto, and including any amendment thereof.

 

 14 

 

 

“Taxes” means all federal, state, local, supranational, foreign and other
income, gross receipts, sales, use, production, ad valorem, transfer, franchise,
registration, profits, license, lease, service, service use, withholding,
payroll, employment, unemployment, estimated, excise, severance, environmental,
stamp, occupation, premium, property (real or personal), real property gains,
windfall profits, value added or other taxes, fees, assessments, social security
contributions (including national insurance contributions), customs duties,
escheat or unclaimed property obligations or charges of any kind whatsoever,
together with any interest, additions or penalties with respect thereto and any
interest in respect of such additions or penalties.

 

“Third Party Claim” has the meaning set forth in Section 9.05(a).

 

“Transaction Documents” means this Agreement, the Escrow Agreement, the
Shareholder Agreement, the Non-Competition and Non-Solicitation Agreement and
all other agreements, Contracts, instruments, certificates or documents required
to be delivered in connection with the transactions contemplated by this
Agreement.

 

“Transaction Expenses” means all costs, fees and expenses that are incurred by
or on behalf of the Sellers, the Company or any Company Subsidiary in connection
with the negotiation, preparation and execution of the Transaction Documents or
the consummation of the transactions contemplated thereby (whether incurred
before or after the date of this Agreement), including, without limitation, any
brokerage fees, commissions, finder’s fees, investment banking fees, attorney’s
fees and financial advisory fees.

 

“Triggering Divestiture” means the divestiture, license, hold separate, sale or
other disposition, undertaken or entered into to fulfill the conditions set
forth in Section 8.01(a) or Section 8.01(b), of or with respect to certain of
the businesses, assets, properties or product lines of (i) the Company, (ii) any
Company Subsidiary, (iii) Buyer or (iv) any of Buyer’s subsidiaries.

 

“Union” has the meaning set forth in Section 4.20(b).

 

“U.S. Benefit Plan” means a Benefit Plan maintained primarily for the benefit of
current or former employees, officers or directors employed, or otherwise
engaged in the United States.

 

“VEVRAA” has the meaning set forth in Section 4.20(f).

 

“WARN Act” means the federal Worker Adjustment and Retraining Notification Act
of 1988, and similar state, local and foreign (supranational, national, federal,
state or local) laws related to plant closings, relocations, mass layoffs and
employment losses.

 

“Wire Transfer Instructions” means the wire transfer instructions of, as
applicable, each Seller, each Optionholder, each SAR Holder, the Company and the
Buyer, as designated in writing by such Person before the Closing or otherwise
designated in writing by such Person from time to time.

 

 15 

 

 

ARTICLE II
Purchase and Sale

 

2.01         Purchase and Sale, Cancellation of Options and SARs. Subject to the
terms and conditions set forth herein, at the Closing: (a) the Sellers shall
sell to Buyer, or (at Buyer’s request) a direct or indirect subsidiary of Buyer,
and Buyer shall purchase from the Sellers, the Shares, free and clear of all
Encumbrances, (b) the Optionholders shall surrender the Options for cancellation
pursuant to the Option Cancellation Agreements, in each case, for the
consideration specified in 2.02, (c) the SAR Holders shall surrender the SARs
for cancellation pursuant to the SAR Cancellation Agreements, in each case, for
the consideration specified in 2.02 and (d) the Buyer shall pay and deliver the
Purchase Price as provided in this Agreement. The Purchase Price (as set forth
and subject to adjustment as provided in this Agreement) will be allocated among
the Sellers, the Optionholders and SAR Holders pursuant to the Allocation
Certificate. Effective upon consummation of the Closing, (i) all outstanding
Options shall be cancelled and terminated and become null, void and of no
further effect, and (ii) all outstanding SARs shall be cancelled and terminated
and become null, void and of no further effect. The aggregate amount payable to
all Optionholders in accordance with 2.03(a)(ii) is referred to as the “Option
Consideration”. The aggregate amount payable to all SAR Holders in accordance
with 2.03(a)(iii) is referred to as the “SAR Consideration”. All payments of
Option Consideration to Optionholders shall be subject to and in accordance with
the Option Cancellation Agreements. All payments of SAR Consideration to SAR
Holders shall be subject to and in accordance with the SAR Cancellation
Agreements. Following the Closing, the Company shall make payments to the SAR
Holders and Optionholders (subject to applicable withholding Tax) as
contemplated by 2.03.

 

2.02         Purchase Price.

 

(a)          The aggregate purchase price for the Shares and the termination of
the Options and SARs (the “Purchase Price”) shall be: (i) the Cash Payment, plus
(ii) the Stock Consideration, subject to adjustment pursuant to 2.05.

 

(b)          At least two (2) Business Days prior to the Closing, the Company
shall prepare and deliver to Buyer a certificate (the “Allocation
Certificate”) that shall set forth, as of the Closing Date, the following:
(a) the name of each Seller, the number of Shares held by each Seller and the
portion of the Purchase Price payable to each such Seller and the portion of the
Indemnification Escrow Amount allocable to each such Seller (which shall be
expressed as a percentage); (b) the name of each Optionholder, the number of
shares subject to Options held by such Optionholder and the related exercise
price, the portion of the Purchase Price payable to each Optionholder and the
portion of the Indemnification Escrow Amount allocable to each such Optionholder
(which shall be expressed as a percentage and, for the avoidance of doubt, shall
only be in cash and not Stock Consideration) and (iii) the name of each SAR
Holder, the SARs held by such SAR Holder and the related base value, and the
portion of the Purchase Price payable to each SAR Holder and the portion of the
Indemnification Escrow Amount allocable to each such SAR Holder (which shall be
expressed as a percentage and, for the avoidance of doubt, shall only be in cash
and not Stock Consideration). The parties agree that the Buyer shall be entitled
to rely on the Allocation Certificate in making payments under Article II and
the Buyer shall not be responsible for the calculations or the determinations
regarding such calculations in such Allocation Certificate.

 

 16 

 

 

(c)           At least two (2) Business Days prior to the Closing, Buyer shall
prepare and deliver to the Company a certificate that shall set forth as of the
preceding Business Day, the number of issued and outstanding shares of Buyer
Common Stock and the number of shares of Buyer Common Stock for which options or
other equity interests to purchase are then outstanding.

 

2.03         Transactions to be Effected at the Closing.

 

(a)          Buyer shall perform the following actions at the Closing:

 

(i)          Deliver to the Escrow Agent, in accordance with the Escrow
Agreement, (A) in cash by wire transfer of immediately available funds, the cash
portion of the Indemnification Escrow Amount plus (B) the stock portion of the
Indemnification Escrow Amount by book-entry transfer. The Indemnification Escrow
Amount will be held in escrow and distributed in accordance with the terms of
the Escrow Agreement. The Indemnification Escrow Amount will be available to
satisfy the Sellers’, Optionholders’ and SAR Holders’ indemnification
obligations under this Agreement;

 

(ii)         Deliver to the Company, for distribution to the Optionholders (or,
with respect to the amount described in clause (B) below, for payment by the
Company in accordance with its obligations described in clause (B)), in
accordance with the Company’s payroll practices and applicable withholding, an
amount in cash equal to (A) the aggregate amount (subject to applicable
withholding Tax and less the cash portion of the Indemnification Escrow Amount
allocable to each such Optionholder) set forth opposite each Optionholder’s name
on the Allocation Certificate upon execution of an Option Cancellation Agreement
by such Optionholder, plus (B) an amount equal to the Company’s payroll tax and
benefit plan obligations with respect to the amounts to be paid to the
Optionholders.

 

(iii)        Deliver to the Company, for distribution to the SAR Holders (or,
with respect to the amount described in clause (B) below, for payment by the
Company in accordance with its obligations described in clause (B)), in
accordance with the Company’s payroll practices and applicable withholding, an
amount in cash equal to (A) the aggregate amount (subject to applicable
withholding Tax and less the cash portion of the Indemnification Escrow Amount
allocable to each such Optionholder) set forth opposite each SAR Holder’s name
on the Allocation Certificate upon execution of an SAR Cancellation Agreement by
such SAR Holder, plus (B) an amount equal to the Company’s payroll tax and
benefit plan obligations with respect to the amounts to be paid to the SAR
Holders.

 

 17 

 

 

(iv)        Deliver the balance of the cash portion of the Purchase Price, after
taking into account the payments set forth in clauses (i) through (iii) of this
2.03, to the Paying Agent for the benefit of the Sellers in cash by wire
transfer of immediately available funds to an account designated in writing to
the Buyer by the Sellers’ Representative at least two (2) Business Days prior to
the Closing; and

 

(v)         Deliver the balance of the Stock Consideration by book-entry
transfer, after taking into account the delivery of the stock portion of the
Indemnification Escrow Amount set forth in clause (i) of this 2.03, to the
Sellers; and

 

(vi)        Execute and deliver to the Sellers’ Representative the Transaction
Documents and all other agreements, documents, instruments or certificates
required to be executed and delivered by Buyer at or before the Closing pursuant
to 8.03 of this Agreement.

 

(b)          Each Seller shall perform the following actions at or prior to the
Closing:

 

(i)          Execute and deliver to the Company share transfer forms with
respect to all Shares held by such Seller in favor of the Buyer, together with
any certificates held in connection thereto;

 

(ii)         cause the Company to deliver to Buyer a certified copy of the
Company’s register of members, showing the Buyer as the holder of all of the
Shares; and

 

(iii)        Execute and deliver to Buyer the Transaction Documents and all
other agreements, documents, instruments or certificates required to be executed
and delivered by such Seller at or before the Closing pursuant to 8.02 of this
Agreement.

 

2.04         Closing. Subject to the terms and conditions of this Agreement, the
closing of the transactions contemplated hereby (the “Closing”) shall take place
at 9:00 a.m., Philadelphia time, no later than seven (7) Business Days after the
last of the conditions to Closing set forth in ARTICLE VIII have been satisfied
or waived (other than conditions which, by their nature, are to be satisfied on
the Closing Date), at the offices of Drinker Biddle & Reath LLP, One Logan
Square, Suite 2000, Philadelphia, Pennsylvania 19103 or at such other time or on
such other date or at such other place as the Sellers’ Representative and Buyer
may mutually agree upon in writing (the day on which the Closing takes place
being the “Closing Date”).

 

2.05         Adjustments to Purchase Price.

 

(a)          If a Triggering Divestiture occurs, the amount of the cash portion
of the Purchase Price shall be reduced by an amount of the Pro Forma Net Sales
represented by the assets divested in such Triggering Divestiture as follows:
(i) if the assets divested related to up to $40 million of Pro Forma Net Sales,
such amount shall not change; (ii) if the assets divested related to between $40
million and $60 million of Pro Forma Net Sales, such amount shall be reduced by
20% of the amount of Pro Forma Net Sales in excess of $40 million and (iii) if
the assets divested related to between $60 million and $80 million of Pro Forma
Net Sales, such amount shall be reduced by 30% of the amount of Pro Forma Net
Sales in excess of $60 million. For purposes of this Agreement, “Pro Forma Net
Sales” shall mean the actual 2016 annual net sales directly or indirectly
generated by the business or businesses of Buyer, Seller or both, divested in a
Triggering Divestiture, as calculated pursuant to 2.05(b).

 

 18 

 

 

(b)          At least five (5) Business Days before the scheduled Closing Date,
Buyer shall prepare and deliver to the Sellers’ Representative a statement (the
“Cash Payment Adjustment Statement”) setting forth Buyer’s calculation of the
aggregate adjustment to the Purchase Price pursuant to 2.05(a) (the “Adjustment
Amount”). Such calculation shall be prepared by Buyer and, to the extent the
Triggering Divestiture relates to the businesses, assets, properties or product
lines of (x) the Company or any Company Subsidiary, shall be calculated
consistently with the accounting principles, policies, practices and
classifications used to calculate net sales in the 2016 Audited Financial
Statements of the Company or (y) the Buyer or any subsidiary of Buyer, shall be
calculated consistently with the accounting principles, policies, practices and
classifications used to calculate net sales in the 2016 audited financial
statements of the Buyer. During the five (5) Business Day period before the
scheduled Closing Date, Buyer and its Representatives shall be available to the
Sellers’ Representative and its Representatives for any questions or comments on
the Adjustment Amount. The amount of the cash portion of the Purchase Price
payable at Closing shall be decreased by the Adjustment Amount. Following the
Closing, the Sellers’ Representative and the Buyer shall resolve any dispute
regarding the calculation of the Adjustment Amount as follows.

 

(i)          Examination. During the sixty (60) days following the Closing Date
(the “Review Period”) the Sellers’ Representative shall have the right to review
the Cash Payment Adjustment Statement. During the Review Period, the Sellers’
Representative and Sellers’ Accountants shall have full access to the books and
records of the Company and the Company Subsidiaries, the personnel of, and work
papers prepared by, Buyer and/or Buyer’s Accountants to the extent that they
relate to the calculation of the Adjustment Amount as the Sellers’
Representative may reasonably request for the purpose of reviewing the Cash
Payment Adjustment Statement and whether the Adjustment Amount was prepared in
accordance with 2.05(b); provided, that such access shall be in a manner that
does not unreasonably interfere with the normal business operations of Buyer or
its subsidiaries or the Company or any Company Subsidiaries.

 

(ii)         Objection. On or before the last day of the Review Period, the
Sellers’ Representative may object to the calculation of the Adjustment Amount
by delivering to Buyer a written statement setting forth the Sellers’
Representative’s objections in reasonable detail, indicating each disputed item
or amount and the basis for the Sellers’ Representative’s assertion that such
was not prepared in accordance with 2.05(b) (the “Statement of Objections”). If
the Sellers’ Representative fails to deliver the Statement of Objections before
the expiration of the Review Period, the Cash Payment Adjustment Statement shall
be deemed to have been accepted by the Sellers’ Representative, and the
Adjustment Amount shall be deemed to be the Final Adjustment Amount. If the
Sellers’ Representative delivers the Statement of Objections before the
expiration of the Review Period, Buyer and the Sellers’ Representative shall
negotiate in good faith to resolve such objections within thirty (30) days after
the delivery of the Statement of Objections (the “Resolution Period”), and, if
the same are so resolved within the Resolution Period, the Adjustment Amount and
the Cash Payment Adjustment Statement with such changes as may have been
previously agreed in writing by Buyer and the Sellers’ Representative, shall be
final and binding.

 

 19 

 

 

(iii)        Resolution of Disputes. If the Sellers’ Representative and Buyer
fail to reach an agreement with respect to all of the matters set forth in the
Statement of Objections before expiration of the Resolution Period, then any
amounts remaining in dispute (the “Disputed Amounts”) shall be submitted for
resolution to the office of an impartial nationally recognized firm of
independent certified public accountants (other than Sellers’ Accountants,
Buyer’s Accountants or any other accounting firm that has been engaged by any
party to this Agreement or any Affiliate of such party to perform services in
connection with the transactions contemplated by this Agreement), appointed by
mutual agreement of Buyer and the Sellers’ Representative (the “Independent
Accountant”) who, acting as experts and not arbitrators, shall resolve the
Disputed Amounts only and make any adjustments to the Adjustment Amount and, as
the case may be, the Cash Payment Adjustment Statement. The parties hereto agree
that all adjustments shall be made without regard to materiality. The
Independent Accountant shall only decide the specific items under dispute by the
parties and their decision for each Disputed Amount must be within the range of
values assigned to each such item in the Cash Payment Adjustment Statement and
the Statement of Objections, respectively.

 

(iv)        Fees of the Independent Accountant. The fees and disbursements of
the Independent Accountant shall be borne by the Party (i.e., the Sellers’
Representative, on the one hand, or the Buyer, on the other hand) that assigned
amounts to items in dispute that were, on a net basis, furthest in amount from
the amount finally determined by the Independent Accountant (or equally in the
event the Parties’ assigned amounts were, on a net basis, each within 15% of the
amount finally determined by the Independent Accountant).

 

(v)         Determination by Independent Accountant. The Independent Accountant
shall make a determination as soon as practicable within thirty (30) days (or
such other time as the parties hereto shall agree in writing) after their
engagement, and their resolution of the Disputed Amounts and their adjustments
to the Cash Payment Adjustment Statement and/or the Adjustment Amount shall be
conclusive and binding upon the parties hereto, and the Adjustment Amount shall
be deemed to be the Final Adjustment Amount. In making its determination, the
Independent Accountant, in its sole discretion, will determine: (i) the nature
and extent of the participation by Buyer, the Sellers’ Representative, the
Sellers and their respective Representatives in connection with the resolution
of any disagreement submitted to the Independent Accountant; (ii) the nature and
extent of the information that may be submitted to the Independent Accountant
for consideration in connection with such resolution and (iii) the personnel of
the Independent Accountant who will review such information and resolve such
disagreement.

 

 20 

 

 

(vi)        Payments of Final Adjustment Amount. Within ten (10) Business Days
after the determination of the Final Adjustment Amount:

 

(i)          if the result of (1) the Final Adjustment Amount minus (2) the
Adjustment Amount is a negative number, then the cash portion of the Purchase
Price will be adjusted downward by the amount of such shortfall, and the
Sellers’ Representative shall pay the amount of such difference to Buyer; and

 

(ii)         if the result of (1) the Final Adjustment Amount minus (2) the
Adjustment Amount is a positive number then the cash portion of the Purchase
Price will be adjusted upward by the amount of such excess, and the Buyer shall
pay the amount of such difference to the Paying Agent for the benefit of the
Sellers, the Optionholders and the SAR Holders.

 

(c)          Adjustments for Tax Purposes. Any payments made pursuant to 2.05
shall be treated as an adjustment to the Purchase Price by the parties for Tax
purposes, unless otherwise required by Law.

 

2.06         Post-Closing Payments. Unless the context of any Transaction
Document expressly requires otherwise, any payment to be made by Buyer or the
Escrow Agent, as the case may be, after the Closing Date, to or on behalf of any
of the Sellers, Optionholders or SAR Holders pursuant to: (a) 2.05 or ARTICLE IX
of this Agreement or (b) the Escrow Agreement, will be made to the Paying Agent
for further distribution to the Sellers, Optionholders, SAR Holders and the
Company proportionately (in accordance with the proportion of the Purchase Price
allocated to such Seller, Optionholder and SAR Holder pursuant to the Allocation
Certificate and to the Company to cover its payroll tax and benefit plan
obligations with respect to such amounts). In addition, any such payment to be
made to the Paying Agent will be paid by wire transfer of immediately available
funds to the Paying Agent on behalf of such Seller, Optionholder, SAR Holder and
the Company in accordance with the applicable Wire Transfer Instructions.

 

2.07         Withholding Tax. Buyer, the Escrow Agent and the Company shall be
entitled to deduct and withhold from the Purchase Price and other amounts
payable under this Agreement all Taxes, if any, that Buyer, the Escrow Agent and
the Company may be required to deduct and withhold under any provision of Tax
Law. All such withheld amounts shall be treated as delivered to the Sellers
hereunder. Without limiting the foregoing: (a) any payment otherwise to be made
by the Buyer to the Sellers’ Representative on behalf of any Optionholder
pursuant to 2.03(a)(i) of this Agreement (each, an “Optionholder Payment”) who
is an employee or former employee of the Company or a Company Subsidiary shall
be instead paid to the Company or Company Subsidiary, as applicable, that as of
the Closing makes (or had made) payments of wages to such Optionholder on behalf
of such Optionholder; (b) any payment otherwise to be made by the Buyer to the
Sellers’ Representative on behalf of any SAR Holder pursuant to 2.03(a)(i) of
this Agreement (each, a “SAR Holder Payment”) who is an employee or former
employee of the Company or a Company Subsidiary shall be instead paid to the
Company or Company Subsidiary, as applicable, that as of the Closing makes (or
had made) payments of wages to such SAR Holder on behalf of such SAR Holder; and
(c) the Company or applicable Company Subsidiary shall pay to such Optionholder
or SAR Holder the amount of such Optionholder Payment or SAR Holder Payment on
the Closing Date funded from the Purchase Price; provided, however, that (x) the
amount of such Optionholder Payment and SAR Holder Payment shall be reduced by
the amount of applicable payroll withholding Taxes for such Optionholder’s or
SAR Holder’s income and employment Taxes with respect to such Optionholder
Payment or SAR Holder Payment and (y) the Company or Company Subsidiary shall
remit any such Taxes to the appropriate Governmental Authority. Prior to making
any deduction or withholding from the Purchase Price or other amounts payable
under this Agreement (other than an Optionholder Payment or SAR Holder Payment),
the applicable withholding agent shall provide three (3) days’ prior written
notice to the Sellers’ Representative of the amounts subject to deduction or
withholding and a reasonable opportunity to provide forms or other evidence that
would mitigate, reduce or eliminate such deduction or withholding. Buyer, the
Escrow Agent and the Company agree to cooperate with the Sellers’ Representative
and the Sellers in mitigating, reducing or eliminating any such deduction or
withholding.

 

 21 

 

 

2.08         Paying Agent. Prior to the Closing, the Company shall designate a
bank or trust company reasonably satisfactory to Buyer (the “Paying Agent”), to
act as agent for the parties for purposes of, among other things, distributing
to the Sellers, the Optionholders and SARs Holders the consideration and other
amounts to which they are entitled pursuant to this Agreement. Prior to the
Closing, the Company shall enter into a paying agent agreement, in customary
form on terms reasonably acceptable to Buyer, the Sellers’ Representative and
the Company (the “Paying Agent Agreement”).

 

ARTICLE III
Representations and Warranties of the Sellers

 

Except as set forth in the correspondingly numbered Section of the Sellers’
Disclosure Letter, each Seller, severally and not jointly, represents and
warrants to Buyer that the statements contained in this ARTICLE III are true and
correct as of the date hereof.

 

3.01         Organization and Authority of the Sellers.

 

(a)          Each Seller that is a corporation is a corporation duly organized,
validly existing and in good standing under the Laws of the jurisdiction of its
organization. Such Seller has full corporate power and authority to enter into
this Agreement and the other Transaction Documents, to carry out its obligations
hereunder and thereunder and to consummate the transactions contemplated hereby
and thereby. The execution and delivery by such Seller of this Agreement and any
other Transaction Document, the performance by it of its obligations hereunder
and thereunder and the consummation by it of the transactions contemplated
hereby and thereby have been duly authorized by all requisite corporate action
on the part of such Seller. Each Seller who is a natural person has the capacity
to enter into this Agreement and the other Transaction Documents to which he or
she is a party, to carry out his or her obligations hereunder and thereunder,
and to consummate the transactions contemplated hereby and thereby.

 

 22 

 

 

(b)          This Agreement has been duly executed and delivered by such Seller
and (assuming due authorization, execution and delivery by the other parties
hereto) constitutes a legal, valid and binding obligation of such Seller
enforceable against it in accordance with its terms. When each other Transaction
Document to which such Seller is or will be a party has been duly executed and
delivered by such Seller (assuming due authorization, execution and delivery by
each other party thereto), such Transaction Document will constitute a legal,
valid and binding obligation of such Seller enforceable against it in accordance
with its terms.

 

3.02         No Conflicts; Consents. Except as set forth in 3.02 of the Sellers’
Disclosure Letter and except for the applicable requirements of the Antitrust
Laws and compliance with applicable federal and state securities laws, the
execution, delivery and performance by such Seller of this Agreement and the
other Transaction Documents, and the consummation of the transactions
contemplated hereby and thereby, do not and will not: (a) to the extent such
Seller is an entity, conflict with or result in a violation or breach of, or
default under, any provision of its organizational documents or any resolution
adopted by its board of directors (or similar governing authority) or
shareholders; (b) conflict in any material respect with or result in a material
violation or breach of any provision of any Law or Order applicable to such
Seller; (c) require the consent, notice or other action by any Person,
materially conflict with, result in a material violation or breach of,
constitute a material default or an event that, with or without notice or lapse
of time or both, would constitute a material default under, or result in the
acceleration of or create in any party the right to accelerate, terminate,
modify or cancel, any material Contract to which such Seller is a party or by
which such Seller is bound or to which any of its material properties and assets
are subject or any material Permit affecting the properties, assets or
businesses of such Seller or (d) result in the creation or imposition of any
Encumbrance on any of the Shares or, except as would not reasonably be expected
to have a Material Adverse Effect, any other material properties or assets of
such Seller. No consent, approval, Permit, Order, declaration or filing with, or
notice to, any Governmental Authority is required by or with respect to such
Seller in connection with the execution and delivery of this Agreement and the
other Transaction Documents and the consummation of the transactions
contemplated hereby and thereby, except for: (i) such filings as may be required
under the Antitrust Laws and (ii) such consents, approvals, Permits, Orders,
declarations or notices, the failure to make or obtain would not materially
affect the ability of such Seller to enter into this Agreement and the other
Transaction Documents and consummate the transactions contemplated hereby and
thereby.

 

3.03         Ownership of Shares. Such Seller is the true and lawful owner, of
record and beneficially, of its portion of the Shares as identified in 3.03 of
the Sellers’ Disclosure Letter, free and clear of all Encumbrances, and such
Shares constitute all of the Shares and Equity Interests of the Company so owned
by such Seller. None of such Seller’s Shares are subject to any restrictions on
transfer thereof, other than such restrictions imposed by applicable securities
Laws. Such Seller has the full power and authority to transfer and convey, and
will convey to Buyer at Closing, good and valid title to the Shares owned by
such Seller, free and clear of any Encumbrances.

 

 23 

 

 

3.04         Legal Proceedings. There are no (and during the past three (3)
years there have not been any) Actions settled, pending or, to such Seller’s
Knowledge, threatened (a) against or by such Seller or any Affiliate thereof
affecting any of its properties or assets and relating to the Shares, the
Company or any Company Subsidiary or (b) against or by such Seller or any
Affiliate thereof that challenges or seeks to prevent, enjoin or otherwise delay
the transactions contemplated by this Agreement or any other Transaction
Document. To such Seller’s Knowledge, no event has occurred or circumstances
exist that may give rise to, or serve as a basis for, any such Action.

 

3.05         Brokers. Except for RBC Capital Markets and its Affiliates, no
broker, finder or investment banker is entitled to any brokerage, finder’s or
other fee or commission in connection with the transactions contemplated by this
Agreement or any other Transaction Document based upon arrangements made by such
Seller.

 

3.06         Securities Matters.

 

(a)          Such Seller acknowledges that the shares comprising the Stock
Consideration are not registered under the Securities Act or any state or
foreign securities Laws on the grounds that the issuance thereof to such Seller
in connection with the transactions contemplated by this Agreement is exempt
from otherwise applicable registration requirements, and that the reliance of
Buyer on such exemptions is predicated in part on the acknowledgements,
representations and warranties set forth in this 3.06.

 

(b)          Such Seller is acquiring its portion of the shares comprising the
Stock Consideration solely for its own account for investment purposes and not
with a view to, or for offer or sale in connection with, any distribution
thereof, and such Seller has no plans to enter into any contract, undertaking,
agreement or arrangement for any such purpose.

 

(c)          Such Seller acknowledges that the shares comprising the Stock
Consideration may not be transferred or sold except pursuant to the registration
provisions of the Securities Act or pursuant to an applicable exemption
therefrom and subject to state and foreign securities Laws and regulations, as
applicable.

 

(d)          Such Seller has sufficient knowledge and experience in financial
and business matters so as to be capable of evaluating the merits and risks of
its investment in its portion of the Stock Consideration and is capable of
bearing the economic risks of such investment. Such Seller has undertaken such
investigation as it has deemed necessary to enable it to make an informed and
intelligent decision with respect to the execution, delivery and performance of
the Transaction Documents. Without limiting the generality of the foregoing,
such Seller acknowledges that Buyer and its Affiliates make no representation or
warranty with respect to any projections, estimates or budgets delivered to or
made available to such Seller of future revenues, future results of operations
(or any component thereof), future cash flows or future financial condition (or
any component thereof) of Buyer and its subsidiaries or the future business and
operations of Buyer and its subsidiaries or any other information or documents
delivered or made available to such Seller or its Representatives with respect
to Buyer and its subsidiaries or any of the foregoing business, assets,
liabilities or operations, except as expressly set forth in this Agreement.

 

 24 

 

 

3.07         Sellers’ Investigation and Reliance. Such Seller is a sophisticated
party and has made its own investigation, review and analysis regarding the
Buyer and the transactions contemplated hereby (including its receipt of Stock
Consideration), together with the Representatives that they have engaged for
such purpose. Such Seller is not relying, and has not relied, upon any
statement, representation or warranty, oral or written, express or implied, made
by the Buyer or its Affiliates or Representatives, except as expressly set forth
in ARTICLE V. Neither the Buyer nor any of its Affiliates or Representatives is
making, directly or indirectly, any representation or warranty with respect to
any estimates, projections or forecasts involving the Buyer. Such Seller
acknowledges and agrees that there are inherent uncertainties in attempting to
make such estimates, projections and forecasts and that it takes full
responsibility for making its own evaluation of the adequacy and accuracy of any
such estimates, projections or forecasts (including the reasonableness of the
assumptions underlying any such estimates, projections or forecasts). Nothing in
this 3.07 is intended to, or shall be deemed to, modify or limit any of the
representations or warranties of the Buyer set forth in ARTICLE V.

 

3.08         No Other Representations or Warranties. Except for the
representations and warranties made by the Company in Article IV and the Sellers
in this Article III, none of the Sellers nor any other Person makes any express
or implied representation or warranty with respect to Sellers, the Company, the
Company Subsidiaries, or their respective businesses, operations, assets,
liabilities, conditions (financial or otherwise) or prospects, and each Seller
hereby disclaims any such other representations or warranties.

 

ARTICLE IV
Representations and Warranties with Respect to the Company and the Company
Subsidiaries

 

Except as set forth in the correspondingly numbered Section of the Sellers’
Disclosure Letter, the Company and the Sellers (severally and not jointly)
represent and warrant to Buyer that the statements contained in this ARTICLE IV
are true and correct as of the date hereof.

 

4.01         Organization, Authority and Qualification of the Company. The
Company is duly incorporated, validly existing and in good standing under the
Laws of the Cayman Islands and has requisite corporate power and authority to
carry on the businesses now conducted by the Company, to own, operate or lease
the properties and assets now owned, operated or leased by it and to carry on
its business as it is currently conducted. 4.01 of the Sellers’ Disclosure
Letter sets forth each jurisdiction in which the Company is licensed or
qualified to do business, and the Company is duly licensed or qualified to do
business and is in good standing in each jurisdiction in which the properties
owned or leased by it or the operation of its business as currently conducted
makes such licensing or qualification necessary, except where the failure to be
so licensed or qualified would not, individually or in the aggregate, have a
Material Adverse Effect. All corporate actions taken by the Company in
connection with this Agreement and the other Transaction Documents have been and
will be duly authorized upon Closing.

 

 25 

 

 

4.02         Capitalization.

 

(a)          The authorized share capital of the Company is US$310,000,000
divided into 310,000,000 ordinary shares of $1.00 par value per share (“Company
Common Shares”), of which 3,113,995 shares are issued and outstanding as of the
date hereof and constitute the Shares, which issued and outstanding Shares are
held by the Persons and in the amounts set forth in 3.03 of the Sellers’
Disclosure Letter. As of the date of this Agreement, the Company has awarded
8,256 SARs which are outstanding and has issued outstanding Options to purchase
270,105 ordinary shares. 4.02(a) of the Sellers’ Disclosure Letter accurately
describes the Options and SARs held by each Person on a “de-identified” basis,
including the exercise price, base value and expiration date thereof. All of the
issued and outstanding Shares have been duly authorized and validly issued, are
fully paid and non-assessable.

 

(b)          All of the Shares, SARs and Options were issued in compliance with
all applicable Laws. None of the Shares, SARs or Options were issued in
violation of any agreement, arrangement or commitment to which any Seller or the
Company is a party or is subject to or in violation of any preemptive or similar
rights of any Person.

 

(c)          Other than the Options and SARs, there are no outstanding or
authorized options, warrants, convertible securities, preemptive rights, rights
of first refusal or other rights, agreements, arrangements or commitments of any
character to which any Seller, the Company or any Company Subsidiary is a party
or is otherwise bound relating to the share capital or securities convertible
into or exchangeable for Equity Interests of the Company or obligating the
Company to issue or the Company or any Seller to transfer or sell any Equity
Interests or securities convertible into or exchangeable for Equity Interests
of, or any other interest in, the Company. There are no outstanding obligations
of the Company, any Seller or any other Person to repurchase, redeem or
otherwise acquire any Equity Interests of the Company. Other than as set forth
on 4.02(a) of the Sellers’ Disclosure Letter, the Company does not have
outstanding or authorized any share appreciation, phantom share, profit
participation or similar rights. There are no voting trusts, shareholder
agreements, proxies or other agreements or understandings in effect to which any
Seller or the Company is a party or by which any Seller or the Company is bound
with respect to the voting or transfer of any of the Shares.

 

4.03         Subsidiaries.

 

(a)          Except for Equity Interests in other Company Subsidiaries or as
otherwise set forth on 4.03(a) of the Sellers’ Disclosure Letter, neither the
Company nor any Company Subsidiary owns (or has within the past three (3) years
owned) any Equity Interests in any corporation, association, trust, limited
liability company, partnership, joint venture or other Person.

 

(b)          Each Company Subsidiary is a legal entity duly formed, validly
existing and in good standing under the Laws of its jurisdiction of organization
and has full corporate, limited liability company or other similar power and
authority, and all material Permits, required for the proper establishment of
the Company Subsidiary, to carry on the businesses now conducted by it, to own,
operate or lease the properties and assets now owned, operated or leased by it
and to carry on its businesses as they have been and are currently conducted.
Each Company Subsidiary is duly licensed or qualified to do business and is in
good standing in each jurisdiction in which the properties owned or leased by it
or the operation of its business as currently conducted makes such licensing or
qualification necessary, except where the failure to be so licensed or qualified
would not, individually or in the aggregate, have a Material Adverse Effect. The
articles of incorporation and other organizational documents relating to the
Company Subsidiaries are valid and have been duly approved, to the extent
necessary, by the applicable Governmental Authority. The Equity Interests of
each Company Subsidiary have been duly authorized, are valid and are fully paid
and non-assessable.

 

 26 

 

 

(c)          Except as set forth on 4.03(c) of the Sellers’ Disclosure Letter:
(i) all of the issued and outstanding Equity Interests of the Company
Subsidiaries are owned beneficially and of record by either the Company or
another Company Subsidiary, free and clear of any Encumbrance; (ii) there are no
outstanding or authorized options, warrants, convertible securities or other
rights, agreements, arrangements or commitments of any character relating to the
Equity Interests of any Company Subsidiary or obligating any Seller, the
Company, any Company Subsidiary or any other Person to issue, transfer or sell
any Equity Interests of, or any other interest in, any Company Subsidiary; (iii)
no Company Subsidiary has outstanding or authorized any share appreciation,
phantom share, profit participation or similar rights and (iv) there are no
voting trusts, shareholder agreements, proxies or other agreements or
understandings in effect with respect to the voting or transfer of any Equity
Interests of any Company Subsidiary.

 

(d)          4.03(d) of the Sellers’ Disclosure Letter sets forth a true and
complete organizational chart of the Company and the Company Subsidiaries and
any other corporation, association, trust, limited liability company,
partnership, joint venture or other Person in which the Company or any Company
Subsidiary owns any Equity Interests and accurately identifies the percentage of
Equity Interests that the Company and each other Company Subsidiary so owns
therein.

 

4.04         No Conflicts; Consents. Except as set forth in 4.04 of the Sellers’
Disclosure Letter, the execution, delivery and performance by the Company of any
of the Transaction Documents, and the consummation of the transactions
contemplated hereby and thereby, do not and will not: (a) conflict with or
result in a violation or breach of, or default under, any provision of the
articles of association, by-laws or other organizational documents of the
Company or any Company Subsidiary; (b) conflict in any material respect with or
result in a material violation or breach of any provision of any Law or Order
applicable to the Company or any Company Subsidiary; (c) require the consent,
notice or other action by any Person under, materially conflict with, result in
a material violation or breach of, constitute a material default or an event
that, with or without notice or lapse of time or both, would constitute a
material default under, or result in the acceleration of or create in any party
the right to accelerate, terminate, modify or cancel, any Material Contract to
which the Company or any Company Subsidiary is a party or by which the Company
or any Company Subsidiary is bound or to which any of its material properties
and assets are subject or any material Permit affecting the properties, assets
or businesses of the Company or any Company Subsidiary or (d) result in the
creation or imposition of any material Encumbrance other than Permitted
Encumbrances on any material properties or assets of the Company or any Company
Subsidiary. No consent, approval, Permit, Order, declaration or filing with, or
notice to, any Governmental Authority is required by or with respect to the
Company in connection with the execution and delivery of this Agreement and the
other Transaction Documents and the consummation of the transactions
contemplated hereby and thereby, except for: (i) such filings as may be required
under the Antitrust Laws and (ii) such consents, approvals, Permits, Orders,
declarations or notices, the failure to make or obtain would not affect the
Company or any Company Subsidiary in any material respect.

 

 27 

 

 

4.05         Financial Statements. True and complete copies of the Company’s
audited financial statements consisting of the consolidated balance sheet of the
Company and the Company Subsidiaries as at December 31 in each of the years
2014, 2015 and 2016 and the related statements of income and retained earnings,
shareholders’ equity and cash flow for the years then ended (the “Audited
Financial Statements”), and of the unaudited financial statements consisting of
the consolidated balance sheet of the Company and the Company Subsidiaries as at
February 28, 2017 and the related statements of income and retained earnings and
shareholders’ equity for the two (2) month period then ended (the “Interim
Financial Statements” and together with the Audited Financial Statements, the
“Financial Statements”) have been provided to Buyer. The Financial Statements
have been prepared in accordance with GAAP applied on a consistent basis
throughout the periods presented. The Financial Statements were prepared from
the books and records of the Company and the Company Subsidiaries, and fairly
present in all material respects the consolidated results of operations, cash
flows, changes in shareholders’ equity and consolidated financial condition of
the Company and the Company Subsidiaries for the respective periods or as of the
respective dates set forth therein. The consolidated balance sheet of the
Company and the Company Subsidiaries as of December 31, 2016 is referred to
herein as the “Balance Sheet” and the date thereof as the “Balance Sheet Date”
and the consolidated balance sheet of the Company and the Company Subsidiaries
as of February 28, 2017 is referred to herein as the “Interim Balance Sheet” and
the date thereof as the “Interim Balance Sheet Date”. The Company and the
Company Subsidiaries maintain a standard system of accounting established and
administered in accordance with GAAP.

 

4.06         Undisclosed Liabilities. Neither the Company nor any Company
Subsidiary has any material Liabilities of any nature whatsoever, except: (a)
those which are adequately reflected or reserved against in the Interim Balance
Sheet as of the Interim Balance Sheet Date; (b) those which have been incurred
in the ordinary course of business consistent with past practice since the
Interim Balance Sheet Date and which are not, individually or in the aggregate,
materially greater than or different from those reflected on the Interim Balance
Sheet and (c) those which have arisen pursuant to agreements, commitments and
undertakings entered into in the ordinary course of business consistent with
past practice, which are not, in any material respect, in default.

 

4.07         Absence of Certain Changes, Events and Conditions. Since the
Balance Sheet Date, except as set forth in 4.07 of the Sellers’ Disclosure
Letter, there has not been, with respect to the Company or any Company
Subsidiary, any:

 

(a)          event, occurrence or development that has had, or could reasonably
be expected to have, individually or in the aggregate, a Material Adverse
Effect;

 

(b)          (i) amendment of the certificate of incorporation, articles of
association, by-laws or other equivalent organizational documents of the Company
or of GHGL London Ltd, GHG Lubricants Holdings Ltd, G.H Holdings Inc., Houghton
Magyarország Kft., GH Asia Pacific Pte Ltd, HII Holding Corporation or Houghton
International Inc. or (ii) amendment in any material respect of the certificate
of incorporation, articles of association, by-laws or other equivalent
organizational documents of any other Company Subsidiary;

 

 28 

 

 

(c)          split, combination or reclassification of any shares or units of
its Equity Interests;

 

(d)          issuance, sale, transfer or other disposition of any of its Equity
Interests, or grant of any options, warrants or other rights to purchase or
obtain (including upon conversion, exchange or exercise) any of its Equity
Interests;

 

(e)          declaration or payment of any dividends or distributions on or in
respect of any of its Equity Interests or redemption, purchase or acquisition of
its Equity Interests (other than dividends or distributions declared or paid by
any Company Subsidiary to the Company or any other Company Subsidiary or
redemptions, purchases or acquisitions by the Company or any Company Subsidiary
of Equity Interests of any Company Subsidiary);

 

(f)          material change in any accounting principles or in any method of
accounting or accounting practice, except as disclosed in the notes to the
Financial Statements or as may be required by changes to GAAP or applicable Law;

 

(g)          material change in cash management practices, policies or
procedures, or in the practices, policies or procedures with respect to
collection of accounts receivable;

 

(h)          incurrence, assumption or guarantee of any Indebtedness in an
aggregate amount exceeding $500,000, except unsecured current obligations
incurred in the ordinary course of business consistent with past practice;

 

(i)          except in the ordinary course of business consistent with past
practice, transfer, assignment, sale, lease, exclusive license or other
disposition of any of the material assets shown or reflected in the Balance
Sheet or cancellation of any material Indebtedness or entitlements;

 

(j)          material damage, destruction or loss (whether or not covered by
insurance) to any material asset or property of the Company or any Company
Subsidiary;

 

(k)          any capital investment in, or any loan to, any other Person in an
amount in excess of $500,000 in the aggregate;

 

(l)          acceleration, material waiver, cancellation, termination, material
amendment or material modification to any Material Contract, except in the
ordinary course of business consistent with past practice;

 

(m)          imposition of any Encumbrance (other than a Permitted Encumbrance)
upon any properties, Equity Interests or assets, tangible or intangible, of the
Company or any Company Subsidiary;

 

(n)          except as required by Law or as done in the ordinary course of
business consistent with past practice and not done in anticipation of the
transactions contemplated by this Agreement, (i) grant of any bonuses, whether
monetary or otherwise, or increase in any wages, salary, severance, pension or
other compensation or benefits in respect of its manager-level employees,
officers, directors or managers or (ii) action to accelerate the vesting or
payment of any compensation or benefit for any employee, officer, director or
manager it being understood that, solely for purposes of preparing Section
4.07(n) of the Sellers’ Disclosure Letter, such schedule shall list names (if
applicable);

 

 29 

 

 

(o)          except as required by Law or in the ordinary course of business
consistent with past practice and not done in anticipation of the transactions
contemplated by this Agreement, adoption, modification or termination of any:
(i) employment, severance, change in control, retention or other agreement with
any employee, officer, director or manager, (ii) Benefit Plan or (iii)
collective bargaining or other agreement with a Union, in each case, whether
written or oral;

 

(p)          adoption of any plan of merger, consolidation, reorganization,
liquidation or dissolution or filing of a petition in bankruptcy under any
provisions of federal, foreign or state bankruptcy (or similar) Law or consent
to the filing of any bankruptcy petition against it under any similar Law;

 

(q)          purchase, lease or other acquisition of the right to own, use or
lease any property or assets for an amount in excess of $500,000, individually
(in the case of a lease, per annum) or $1,000,000 in the aggregate (in the case
of a lease, for the entire term of the lease, not including any option term),
except for purchases of inventory or supplies in the ordinary course of business
consistent with past practice;

 

(r)          acquisition by merger or consolidation with, or by purchase of a
substantial portion of the assets or stock of, or by any other manner, any
business or any Person or any division thereof;

 

(s)          action to make, change or rescind any material Tax election, file
any material amended Tax Return or claim for refund, adopt or change any method
of accounting, extend or waive the application of any statute of limitations
regarding the assessment or collection of any Tax, settle or compromise any Tax
Liability or refund or enter into any agreement relating to Taxes (other than by
reason of customary provisions in any Contract with third parties entered into
in the ordinary course of business the principal purpose of which does not
relate to Tax), in each case to the extent it could have the effect of
increasing the Tax Liability or reducing any Tax asset of Buyer, the Company or
any Company Subsidiary in respect of any tax period beginning after the Balance
Sheet Date; or

 

(t)          any Contract to do any of the foregoing, or any action or omission
that would result in any of the foregoing.

 

4.08         Material Contracts.

 

(a)          4.08(a) of the Sellers’ Disclosure Letter lists each of the
following Contracts to which the Company or any Company Subsidiary is a party or
is otherwise bound (such Contracts being “Material Contracts”):

 

 30 

 

 

(i)          each Contract (other than FLUIDCARE Contracts) involving aggregate
consideration in excess of $1,500,000 and requiring performance by any party
more than one (1) year from the effective date of such Contract and which cannot
be cancelled by the Company or the Company Subsidiary without penalty on less
than thirty (30) days’ notice, it being understood that, solely for purposes of
preparing Section 4.08(a)(i) of the Sellers’ Disclosure Letter, such schedule
shall list such Contracts on a “de-identified” basis;

 

(ii)         each FLUIDCARE Contract involving aggregate consideration in excess
of $1,000,000 and requiring performance by any party more than one (1) year from
the effective date of such Contract and which cannot be cancelled by the Company
or the Company Subsidiary without penalty on less than thirty (30) days’ notice,
it being understood that, solely for purposes of preparing Section 4.08(a)(ii)
of the Sellers’ Disclosure Letter, such schedule shall be limited to the top 15
FLUIDCARE Contracts by aggregate consideration and shall list such Contracts on
a “de-identified” basis;

 

(iii)        all Contracts that require the Company or any Company Subsidiary to
purchase its total requirements of any product or service from a third party or
that contain “take or pay” provisions, it being understood that, solely for
purposes of preparing Section 4.08(a)(iii) of the Sellers’ Disclosure Letter,
such schedule shall list such Contracts on a “de-identified” basis;

 

(iv)        all Contracts that provide for the assumption of any Tax Liability
of any Person;

 

(v)         each Contract entered into within the last three (3) years for the
sale of any of the Equity Interests or, other than in the ordinary course of
business consistent with past practice, any of the material assets or properties
of the Company, any Company Subsidiary or any other Person (whether by merger,
sale of equity, sale of assets or otherwise) or, for the grant to any Person of
any option, right of first refusal or preferential or similar right to purchase
any such assets, properties or securities;

 

(vi)        all agency and distribution Contracts that involve consideration in
excess of $1,000,000 per annum and which cannot be cancelled by the Company or
the Company Subsidiary without penalty, losses or damages on less than thirty
(30) days’ notice, it being understood that, solely for purposes of preparing
Section 4.08(a)(vi) of the Sellers’ Disclosure Letter, such schedule shall list
such Contracts on a “de-identified” basis;

 

(vii)       all employment, severance, change of control, retention or other
agreements with current or former employees, officers or directors, which,
unless otherwise required by application Law, are not cancellable without
penalty on less than thirty (30) days’ notice (other than the payment of
severance not in excess of that provided under the severance policies disclosed
in 4.19(a)(i)–(iii), if any, of the Sellers’ Disclosure Letter), it being
understood that, solely for purposes of preparing Section 4.08(a)(vii) of the
Sellers’ Disclosure Letter, such schedule shall list such Contracts on a
“de-identified” basis;

 

 31 

 

 

(viii)      all Contracts relating to Indebtedness to or of the Company or any
Company Subsidiary in excess of $500,000;

 

(ix)         all Contracts with any Governmental Authority involving aggregate
consideration in excess of $500,000 (“Government Contracts”);

 

(x)          all Contracts that limit or purport to limit the ability of the
Company or any Company Subsidiary to compete in any line of business or with any
Person or in any geographic area or during any period of time or sell or
purchase from any other Person;

 

(xi)         [Intentionally Omitted]

 

(xii)        all collective bargaining agreements or Contracts with any Union;

 

(xiii)       each partnership, joint venture, joint operating agreement or
similar Contract, including any Contract involving a sharing of profits, losses,
costs, or Liabilities, and each agreement granting any Person the right to issue
instructions to the management of a Company Subsidiary, by the Company or any
Company Subsidiary with any other Person;

 

(xiv)      each Contract related to or creating an Encumbrance (other than a
Permitted Encumbrance or equipment leases that are not in excess of $1,000,000)
of any nature relating to or affecting any of the Company’s or any Company
Subsidiary’s material assets or the Real Property and all Contracts relating
thereto;

 

(xv)       each Contract granting a power of attorney to an unaffiliated third
party with respect to any business of the Company or any Company Subsidiary
other than in the ordinary course of business consistent with past practice;

 

(xvi)      each Contract under which the consequences of a default or
termination would reasonably be expected to have a Material Adverse Effect;

 

(xvii)     each Contract in excess of $1,000,000 that provides any customer of
the Company or any Company Subsidiary with pricing discounts or benefits that
change based on the pricing, discounts or benefits offered to other customers of
the Company or any Company Subsidiary based on the volume of purchases,
including any Contract containing “most favored nation” provisions, it being
understood that, solely for purposes of preparing Section 4.08(a)(xvii) of the
Sellers’ Disclosure Letter, such schedule shall list such Contracts on a
“de-identified” basis;

 

(xviii)    all Contracts concerning the lease of any Real Property (each such
property a “Leased Real Property”) (including without limitation, brokerage
contracts) listed or otherwise disclosed in 4.09(b) of the Sellers’ Disclosure
Letter;

 

 32 

 

 

(xix)       all Company IP Agreements set forth in 4.11(b) of the Sellers’
Disclosure Letter; and

 

(xx)        any other Contract that is material to the Company or any Company
Subsidiary or which imposes material obligations or restrictions on the Company
or any Company Subsidiary and not previously disclosed pursuant to this 4.08 in
excess of $1,000,000 per annum.

 

(b)          Each Material Contract is valid and binding on the Company or the
applicable Company Subsidiary that is a party thereto in accordance with its
terms and is in full force and effect. None of the Company or any Company
Subsidiary or, to Sellers’ Knowledge, any other party thereto is (or with notice
or lapse of time or both would be) in breach of or default under, in any
material respect, any Material Contract. Complete and correct copies of each
Material Contract (including all modifications, amendments and supplements
thereto and waivers thereunder) have been made available to Buyer, with the
exception of Contracts listed pursuant to Section 4.08(a)(i), (ii), (iii), (vi),
(vii) and (xvii), which have been made available to Buyer’s Representative on a
clean room basis pursuant to that certain Clean Room Agreement, dated as of June
16, 2016, by and among Buyer, Houghton International, Inc., the Company and
Grant Thornton LLP and that certain Addendum to Clean Room Agreement, dated as
of July 14, 2016, by and among Buyer, Houghton International, Inc., the Company,
Grant Thornton LLP and Hitachi Consulting Corporation.

 

4.09         Title to Assets; Real Property.

 

(a)          The Company and each Company Subsidiary has, in the case of owned
Real Property, good and marketable fee simple title to such owned Real Property,
which, to the Seller’s Knowledge is validly recorded or registered in the
applicable governmental land registry and, in the case of Leased Real Property,
a good and valid leasehold interest in, or a valid land use right, or a valid
license to use, all Leased Real Property and all other personal property and
other assets leased by the Company in connection with the operation of the
business as currently conducted. To the Seller’s Knowledge, the Company or a
Company Subsidiary is the sole legal and beneficial owner of the owned Real
Properties and the sole legal and beneficial holder of the leasehold interest in
all Leased Real Property. All such properties and assets (including land use
right and leasehold interests) are free and clear of Encumbrances except for any
Permitted Encumbrances.

 

 33 

 

 

(b)          4.09(b) of the Sellers’ Disclosure Letter lists: (i) the street
address of each parcel of Real Property; (ii) if such property is leased or
subleased by the Company or any Company Subsidiary, the landlord under the
lease, the rental amount currently being paid, and the expiration of the term of
such lease or sublease for each leased or subleased property; (iii) if a land
use right to such Property is obtained through a land grant contract, the
counterparty to such a contract, the total amount of land premium paid and to be
paid, and the expiration of the term of such a contract; and (iv) the current
use of such property. With respect to owned Real Property, the Sellers have
delivered to Buyer true and complete copies of the deeds and other instruments
(as recorded) by which the Company or any Company Subsidiary acquired such Real
Property, and copies of all title insurance policies, opinions, abstracts and
surveys in the possession of the Sellers or the Company or any Company
Subsidiary and relating to the Real Property. With respect to leased Real
Property, the Sellers have delivered to Buyer true and complete copies of any
leases affecting the Real Property. None of the Sellers, the Company nor any
Company Subsidiary has leased, licensed or granted any right to occupy any of
the Real Property to a Person other than the Company or a Company Subsidiary.
Except as set forth in 4.09(b) of the Sellers’ Disclosure Letter, neither the
Company nor any Company Subsidiary is a party to any material subordination,
non-disturbance or attornment agreement with respect to any leased Real
Property. None of the Sellers, the Company nor any Company Subsidiary is a
sublessor or grantor under any sublease or other instrument granting to any
other Person any right to the possession, lease, occupancy or enjoyment of any
leased Real Property. Each Real Property lease is in full force and effect and
constitutes the valid and legally binding obligation of the Company or the
Company Subsidiary that is a party thereto, enforceable in accordance with its
terms. Each land grant contract for Real Property in China, as applicable, is in
full force and effect and constitutes the valid and legally binding obligation
of the Company Subsidiary and all necessary approvals and registrations with the
Governmental Authority have been obtained and effected with respect thereto. To
Seller’s Knowledge, there is no dispute or breach or event that with the passage
of time or with notice, or both, would constitute a default in any material
respect under any Real Property lease or land grant contract by the Company or
any Company Subsidiary or, to Sellers’ Knowledge, by any other party thereto.
None of the Sellers, the Company nor any Company Subsidiary has collaterally
assigned, granted or created any Encumbrance (other than any Permitted
Encumbrance) with respect to any owned or leased Real Property. The use and
operation of the Real Property in the conduct of the businesses of the Company
and the Company Subsidiaries do not violate in any material respect any
covenant, condition, restriction, easement, Permit or Contract. With respect to
Real Property in Brazil, no agricultural, livestock, rural colonization or
agro-industrial activities are carried out in such Real Property. No material
improvements constituting a part of the Real Property encroach on real property
owned or leased by a Person other than the Company or a Company Subsidiary.

 

(c)          There is no pending or, to Sellers’ Knowledge, threatened Action
(including condemnation or eminent domain proceedings) that would reasonably be
expected to materially interfere with the use or quiet enjoyment of any of the
Real Property by the Company or any Company Subsidiary.

 

(d)          To Seller’s Knowledge, there are no unpaid assessments or, to the
Sellers’ Knowledge, proposed changes in property assessments, Tax, land use or
other Laws affecting the Real Property. To Sellers’ Knowledge, there are no
currently proposed or pending assessments for public improvements against any
Real Property. No notice from any Governmental Authority has been received by
any Seller, the Company or any Company Subsidiary requiring any material work,
repair, construction, alteration or installation on, or in connection with, any
of the Real Property that has not been performed.

 

4.10         Condition and Sufficiency of Assets.

 

(a)          The Real Property, including the walls, ceilings and other
structural elements of any improvements erected on any part of the Real Property
and the building systems such as water, oil, gas, steam, sewer, storm, sanitary
waste water system, heating, plumbing, ventilation, air conditioning, compressed
air, telecommunications, electric and other utility services or systems are, to
Sellers’ Knowledge, adequate and sufficient for the current operations of the
Company’s and the Company Subsidiaries’ businesses, in good working order,
repair and operating condition, and are without any structural defects other
than that would reasonably be expected to materially affect the value or
interfere with the use or quiet enjoyment of any of the Real Property by the
Company or any Company Subsidiary. To Seller’s Knowledge, such assets have, in
all material respects, been maintained in accordance with generally accepted
industry practices.

 

 34 

 

 

(b)          The furniture, fixtures, machinery, equipment, vehicles and other
items of tangible personal property of the Company and the Company Subsidiaries
are structurally sound, are in good working order, repair and operating
condition, and are adequate for the uses to which they are being put, and none
of such furniture, fixtures, machinery, equipment, vehicles and other items of
tangible personal property is in need of maintenance or repairs except for
ordinary, routine maintenance and repairs.

 

(c)          The buildings, plants, structures, furniture, fixtures, machinery,
equipment, vehicles and other items of tangible personal property currently
owned or leased by the Company or any Company Subsidiary, together with all
other properties and assets of the Company and the Company Subsidiaries, are
sufficient for the conduct of the Company’s and each Company Subsidiary’s
business and constitute all of the rights, property and assets necessary to
conduct the businesses of the Company and each Company Subsidiary as currently
conducted.

 

4.11         Intellectual Property.

 

(a)          4.11(a) of the Sellers’ Disclosure Letter lists all: (i) Company IP
Registrations and (ii) Company Intellectual Property consisting of software and
trademarks and tradenames that are not registered but that are material to the
Company’s and any Company Subsidiary’s business or operations. For each Company
IP Registration, 4.11(a) of the Sellers’ Disclosure Letter includes the
following information: (x) for each patent and patent application, the title,
patent number or application serial number, jurisdiction, filing date, date
issued (if applicable), owner of record and present status thereof and (y) for
each registered trademark and trademark application, the mark, application
serial number or registration number, jurisdiction, filing date, registration
date (if applicable) and owner of record. All required filings and fees related
to the Company IP Registrations have been timely filed with and paid to the
relevant Governmental Authorities and authorized registrars, and all Company IP
Registrations are in good standing.

 

(b)          4.11(b) of the Sellers’ Disclosure Letter lists all Company IP
Agreements on a “de-identified” basis, except for Company IP Agreements pursuant
to which third parties license to the Company or any Company Subsidiary
commercially available or off-the-shelf software with an annual value of less
than $250,000. The Sellers have provided Buyer with true and complete copies of
all such Company IP Agreements, including all amendments and written waivers
thereunder. Except as expressly identified in 4.11(b) of the Sellers’ Disclosure
Letter, none of the Sellers, the Company nor any Company Subsidiary has granted
any third party exclusive (or exclusive with respect to a specific geography or
industry) rights to any Company Intellectual Property.

 

 35 

 

 

(c)          The Company or a Company Subsidiary is the sole and exclusive legal
and beneficial, and with respect to the Company IP Registrations, record, owner
of all right, title and interest in and to the Company Intellectual Property,
and has the valid right to use all other Intellectual Property used in or
necessary for the conduct of the Company’s or such Company Subsidiary’s current
business or operations, in each case, free and clear of Encumbrances other than
Permitted Encumbrances. Neither the Company nor any Company Subsidiary is
obligated (contractually or by Law) to pay any compensation of any kind to any
third party with respect to any use of the Company Intellectual Property.
Without limiting the generality of the foregoing, every current and former
employee, and every current and former independent contractor, of the Company or
a Company Subsidiary has entered into written agreements whereby such employees
and independent contractors have assigned to the Company or the Company
Subsidiary, as applicable, any ownership interest and right they may have in
material Company Intellectual Property. Sellers have provided Buyer with true
and complete copies of all such agreements.

 

(d)          The consummation of the transactions contemplated hereunder will
not result in the loss or impairment of or payment of any additional amounts
with respect to, nor require the consent of any other Person in respect of, the
Company’s or a Company Subsidiary’s right to own, use or hold for use any
Intellectual Property as owned, used or held for use in the conduct of the
Company’s or a Company Subsidiary’s businesses or operations as currently
conducted.

 

(e)          The Company’s and the Company Subsidiaries’ rights in the Company
Intellectual Property and all Company IP Registrations are subsisting and, to
Sellers’ Knowledge, valid and enforceable. The Company and the Company
Subsidiaries have taken all reasonable steps to maintain the Company
Intellectual Property and to protect and preserve the confidentiality of all
trade secrets included in the Company Intellectual Property.

 

(f)          To Sellers’ Knowledge, the conduct of the Company’s and the Company
Subsidiaries’ businesses and the products, processes and services of the Company
and the Company Subsidiaries as offered by the Company and the Company
Subsidiaries, do not and will not infringe, dilute, misappropriate or otherwise
violate the Intellectual Property or other rights of any Person. To Sellers’
Knowledge, no Person has infringed, misappropriated, diluted or otherwise
violated, or is currently infringing, misappropriating, diluting or otherwise
violating, any Company Intellectual Property.

 

(g)          Except as set forth on Section 4.11(g) of the Sellers’ Disclosure
Letter, there are no Actions (including any oppositions, interferences or
re-examinations) settled, pending or threatened (including in the form of offers
to obtain a license): (i) alleging any infringement, misappropriation, dilution
or violation of the Intellectual Property of any Person by the Company or any
Company Subsidiary; (ii) challenging the validity, enforceability,
registrability or ownership of any Company Intellectual Property or the
Company’s or any Company Subsidiary’s rights with respect to any Company
Intellectual Property or (iii) by the Company or any Company Subsidiary or any
other Person alleging any infringement, misappropriation, dilution or violation
by any Person of the Company Intellectual Property.

 

 36 

 

 

(h)          To the Knowledge of the Sellers, neither the Company nor any
Company Subsidiary has suffered a material security breach with respect to its
data or information or related systems during the last three (3) years.

 

(i)          Neither the Company nor any Company Subsidiary has any obligation
to pay any Governmental Authority in respect of (and no Governmental Authority
has any right to) any material Company Intellectual Property. None of the
Sellers, the Company nor any Company Subsidiary is or ever has been a member or
promoter of, or a contributor to, any industry standards body or similar
organization that could compel the Company or any Company Subsidiary to grant or
offer to any third party any license or right to any Company Intellectual
Property.

 

(j)          The Company and all Company Subsidiaries maintain written
information security plans and have complied at all times and in all material
respects with such security plans, any privacy policies maintained by the
Company and the Company Subsidiaries and all applicable Laws pertaining to
privacy and personally identifiable data.

 

4.12         Inventory. All inventory of the Company and the Company
Subsidiaries (including inventory on consignment), whether or not reflected in
the Interim Balance Sheet, consists of a quality and quantity usable and, with
respect to finished goods, salable in the ordinary course of business consistent
with past practice, except for obsolete, damaged, defective or slow-moving items
that have been written off or written down to fair market value or for which
adequate reserves have been established and reflected on the Financial
Statements.

 

4.13         Accounts Receivable. The accounts receivable of the Company and the
Company Subsidiaries outstanding on the date hereof represent valid obligations
from bona fide sales made or services rendered in the ordinary course of
business consistent with past practice, and are properly reflected in the
accounting records of the Company and the Company Subsidiaries. The reserves for
bad debts shown on the Interim Balance Sheet or, with respect to accounts
receivable arising after the Interim Balance Sheet Date, on the accounting
records of the Company and the Company Subsidiaries have been determined in
accordance with GAAP consistently applied with the Financial Statements.

 

4.14         Customers and Suppliers. 4.14 of the Sellers’ Disclosure Letter
lists separately (on a “de-identified” basis): (i) for 2015 and 2016, the top 20
customers of the Company and the Company Subsidiaries (measured by total amounts
invoiced, on a consolidated basis), and the aggregate billings attributable, and
(ii) for the period from November 1, 2014 through October 31, 2015 and for the
calendar year 2016, the 20 suppliers and vendors from whom the Company and the
Company Subsidiaries have made the most purchases and the aggregate expenditures
attributable to each. As soon as practicable following the date of this
Agreement, the Company shall provide Buyer with lists of such suppliers and
vendors for the 2015 calendar year and, upon Buyer’s approval of such lists, the
Sellers’ Disclosure Letter shall be updated to include such information. No
customer listed in 4.14 of the Sellers’ Disclosure Letter has terminated its
business with the Company or any Company Subsidiary or materially reduced the
volume of, or materially changed the terms on which it does business with the
Company or any Company Subsidiary. To the Knowledge of the Sellers, no customer
listed in Section 4.14 of the Sellers’ Disclosure Letter has indicated in
writing or verbally that it will cease to do business with the Company.

 

 37 

 

 

4.15         Insurance. 4.15 of the Sellers’ Disclosure Letter sets forth a true
and complete list of all material policies or binders of fire, liability,
product liability, umbrella liability, real and personal property, workers’
compensation, vehicular, directors and officers’ liability, fiduciary liability
and other casualty and property insurance maintained by Gulf Houghton or any of
its Affiliates (including the Company and the Company Subsidiaries) and relating
to (A) the assets, business or operations of, or (B), in their capacities as
such employees, officers, directors, members or managers of, the Company and the
Company Subsidiaries (collectively, the “Insurance Policies”) in each case
identifying: (i) the respective issuers and expiration dates thereof; (ii) all
deductible amounts and amounts of coverage available and outstanding thereunder;
(iii) whether such policies and binders are “claims made” or “occurrences”
policies; (iv) all self-insurance programs or arrangements; (v) any current
claims made under any such Insurance Policies and (vi) the date through which
coverage will continue by virtue of premiums already paid. True and complete
copies of such Insurance Policies have been delivered to Buyer and such
Insurance Policies: (A) are sufficient for compliance with all material
requirements of applicable Laws and the Contracts to which the Company or any
Company Subsidiary is a party or by which it or its assets are bound and (B)
will not be affected, terminate or lapse by reason of the transactions
contemplated by this Agreement or any other Transaction Document. Such Insurance
Policies are in full force and effect and shall remain in full force and effect
following the consummation of the transactions contemplated by this Agreement
and the other Transaction Documents. No Seller nor any of its Affiliates
(including the Company and the Company Subsidiaries) has received any written
notice of cancellation of, premium increase with respect to, or alteration of
coverage under, any of such Insurance Policies or that any issuer of any
Insurance Policy has filed for protection under applicable bankruptcy or
insolvency Laws or is otherwise in the process of liquidating or has been
liquidated. All premiums due on such Insurance Policies have either been paid or
will be paid in accordance with their respective payment terms. The Insurance
Policies do not provide for any retrospective premium adjustment or other
experience-based liability on the part of the Company or any Company Subsidiary.
All such Insurance Policies: (a) are valid and binding in accordance with their
terms and (b) have not been subject to any lapse in coverage. There are no
material claims related to the businesses of the Company or any Company
Subsidiary pending under any such Insurance Policies as to which coverage has
been denied or in respect of which there is an outstanding reservation of
rights. No Seller nor any of its Affiliates (including the Company and the
Company Subsidiaries) is in default under, or has otherwise failed to comply
with, in any material respect, any provision contained in any such Insurance
Policy.

 

4.16         Legal Proceedings; Orders.

 

(a)          Except as set forth in 4.16(a) of the Sellers’ Disclosure Letter,
there are no (and during the past three (3) years there have not been any)
Actions settled, pending or, to Sellers’ Knowledge, threatened (a) against or by
the Company or any Company Subsidiary or any Affiliate thereof affecting any of
its properties or assets that, if determined adversely, would either
individually or in the aggregate result in or reasonably be expected to result
in any adverse consequences other than the payment of monetary damages not to
exceed $500,000 or (b) against or by the Company or any Company Subsidiary or
any Affiliate thereof that challenges or seeks to prevent, enjoin or otherwise
delay the transactions contemplated by this Agreement or any other Transaction
Document.

 

 38 

 

 

(b)          There are no outstanding material Orders and no unsatisfied
judgments, penalties or awards against or affecting the Company or any Company
Subsidiary or any of their properties or assets.

 

(c)          All claims during the last twelve (12) months made under the
Company’s and any Company Subsidiary’s general liability insurance or worker’s
compensation policies are identified in 4.16(c) of the Sellers’ Disclosure
Letter and all open material claims are fully described therein.

 

4.17         Compliance with Laws; Permits.

 

(a)          If any other section of this Article IV deals expressly with
respect to a specific Law, then that section shall contain the sole and
exclusive representations and warranties relating to such Law. The Company has
all material Permits required to carry on the businesses now conducted by the
Company. The Company and each Company Subsidiary is currently and during the
last three (3) years, has been in, compliance in all material respects with all
applicable Laws and Permits. Neither the Company, any Company Subsidiary nor any
Seller has received during the last three (3) years, any written notice, order,
or other communication from any Governmental Authority or any other Person of
any alleged, actual, or potential material violation of or material failure to
comply by the Company, any Company Subsidiary with any applicable material Law
or Permit. To Sellers’ Knowledge, there are no facts or circumstances that could
reasonably be expected (with or without the passage of time) to result in any
such notice or in the revocation, suspension, termination, or modification of
any material Permit. All such Permits have been obtained by the Company or the
Company Subsidiaries, as applicable, and are in full force and effect without
any material default or material violation thereunder by any party thereto.

 

(b)          None of the Sellers, the Company, or any Company Subsidiary, nor,
to Sellers’ Knowledge, any owner, member, partner, director, officer, manager,
employee, independent contractor, consultant or agent of any of them or any
other Person acting on their behalf, has directly or indirectly, during the last
three (3) years: (i) offered or used any corporate funds for any unlawful
contribution, gift, entertainment or other unlawful expense relating to any
political campaign or activity, (ii) offered or made a direct or indirect
unlawful payment or unlawful conveyance of something of value to any U.S. or
non-U.S. government official, employee or political candidate or established or
maintained any unlawful or unrecorded funds, (iii) violated any provision of the
U.S. Foreign Corrupt Practices Act of 1977 (the “FCPA”) or any statute or
regulation equivalent to the FCPA or concerning such unlawful payments or gifts
in any jurisdiction, including the U.K. Bribery Act 2010, (iv) offered or given
any unlawful bribe, rebate, payoff, influence payment, kickback or other
unlawful payment or gift of money or anything of value to any U.S. or non-U.S.
government official or employee of any Governmental Authority, (v) offered or
made a direct or indirect payment to any U.S. or non-U.S. government official as
incentive for the official to complete some action or process expeditiously, to
the benefit of the party making the payment or (vi) received any unlawful
discounts or rebates in violation of any statute or regulation relating to
antitrust or competition. For the purpose of this section, a “non-U.S.
government official” means any employee or officer of a government of a non-U.S.
country, including any federal, regional or local department, agency, enterprise
owned or controlled by a non-U.S. government, any official of a non-U.S.
political party, any official or employee of a public international
organization, any person acting in an official capacity for, or on behalf of,
such entities, and any candidate for non-U.S. political office.

 

 39 

 

 

(c)          During the last three (3) years, neither the Company nor any
Company Subsidiary, nor, to Sellers’ Knowledge, any owner, member, partner,
director, officer, manager, employee, independent contractor, consultant or
agent of any of them or any other Person acting on their behalf, has directly or
indirectly (i) been or is designated on any list of any U.S. Governmental Entity
related to customs and international trade Laws, including the United States
Office of Foreign Assets Control’s (“OFAC”) Specially Designated Nationals and
Blocked Persons List, the U.S. Department of Commerce’s Denied Persons List, the
Commerce Entity List and the U.S. Department of State’s Debarred List, (ii)
participated in any transaction involving such a Person or any country subject
to U.S. sanctions administered by OFAC, (iii) exported (including deemed
exportation) or re-exported, directly or indirectly, any goods, technology or
services in violation of any applicable U.S. export control or economic
sanctions Laws or (iv) participated in any transaction connected with any
purpose prohibited by U.S. export control and economic sanctions Law, including
support for international terrorism and nuclear, chemical or biological weapons
proliferation.

 

4.18         Environmental Matters. Except as disclosed in Section 4.18 of
Seller’s Disclosure Letter:

 

(a)          The Company and each Company Subsidiary are currently and have been
for the previous four (4) years in compliance in all material respects with all
Environmental Laws. None of the Company, any Company Subsidiary nor, to the
Sellers’ Knowledge, any Predecessors thereof, has received from any Person in
the previous four (4) years any: (i) Environmental Notice or Environmental Claim
relating to the Company or any Company Subsidiary which, in each case, remains
outstanding or is the source of ongoing material obligations. To Sellers’
Knowledge, there currently are no circumstances or conditions affecting the
Company, any Company Subsidiary or any Predecessors thereof that are reasonably
likely to give rise to material Liability of the Company or any Company
Subsidiary under any Environmental Law.

 

(b)          The Company and each Company Subsidiary have obtained and are
currently and for the previous four (4) years have been in compliance in all
material respects with all Environmental Permits currently necessary for the
ownership, lease, operation or use of the business or assets of the Company.

 

(c)          To Sellers’ Knowledge, there currently are no conditions on, in, or
beneath or arising from the Real Property or any real property formerly owned,
operated or leased by the Company, any Company Subsidiary or, to Sellers’
Knowledge, any Predecessors thereof (“Former Real Property”) which are
reasonably likely, under Environmental Law or agreement with any Person, to give
rise to a material Liability of the Company or any Company Subsidiary, or the
imposition of a statutory Encumbrance, for which the Company or any Company
Subsidiary would be required to take any material Response, Removal or Remedial
Action.

 

 40 

 

 

(d)          During the past four (4) years, no Hazardous Substances have been
used, handled, generated, processed, treated, stored, transported to or from,
released, discharged or disposed of by the Company, any Company Subsidiary or,
to Sellers’ Knowledge, any Predecessor thereof or, to Sellers’ Knowledge, any
third party on, in, or beneath any Real Property or Former Real Property, except
in compliance in all material respects with all applicable Permits and
Environmental Laws.

 

(e)          To the Sellers’ Knowledge, neither the Company nor any Company
Subsidiary has within the past four (4) years sent, arranged for disposal or
treatment, arranged with a transporter for transport for disposal or treatment,
transported, or accepted for transport any Hazardous Substance to a facility,
site, or location that has been placed or is formally proposed to be placed on
the National Priorities List pursuant to CERCLA, or to any similar national list
of priority sites requiring cleanup.

 

(f)          To the Seller’s Knowledge, there are no facts, events or conditions
relating to any contract pursuant to which the Company or any Company Subsidiary
acquired any business within the past four (4) years that are reasonably likely
to give rise to material Liability of the Company or any Company Subsidiary
under any Environmental Law.

 

(g)          Neither the Company nor any Company Subsidiary nor any of the Real
Property is subject to any material unsatisfied Order for injunctive or other
equitable relief, or any administrative penalty or criminal fine, related to
material damage or injury to Persons or property under Environmental Laws, or
material compliance or failure to comply in all material respects with
Environmental Laws.

 

(h)          The Company has provided Buyer access to any third party
environmental audit, investigation, inspection, report, sampling report,
remediation report or other related report, complaint, claim, investigation,
Proceeding or action related to the environmental condition of any of the Real
Property or Former Real Property, or the Company’s or any Company Subsidiary’s,
or any Predecessors’ thereof, compliance with Environmental Laws, in each case,
that is in the possession of or subject to the control of the Company and that
was prepared by such third party in the year 2013 or later.

 

(i)          The Company or the Company Subsidiaries own and have control of all
Environmental Attributes. Neither the Company nor any Company Subsidiary is
aware of any condition, event or circumstance that would reasonably be expected
to prevent, impede or materially increase the costs associated with the transfer
(if required) to Buyer of any Environmental Attributes after the Closing Date.

 

It is agreed and understood that the above representations and warranties in
this 4.18 are the only representations and warranties provided by the Company in
this Agreement relating to environmental matters, including Environmental Laws
and Hazardous Substances.

 

 41 

 

 

4.19         Employee Benefit Matters.

 

(a)          4.19(a)(i) of the Sellers’ Disclosure Letter contains a true and
complete list on a “de-identified” basis of each pension, benefit, retirement,
compensation, employment, consulting, profit-sharing, deferred compensation,
incentive, bonus, performance award, phantom equity, share or share-based,
termination, change in control, retention, severance, vacation, paid time off,
welfare, fringe-benefit and other similar agreement, plan, policy, program,
Contract or arrangement (and any amendments thereto), in each case whether or
not reduced to writing and whether funded or unfunded, including each “employee
benefit plan” within the meaning of Section 3(3) of ERISA, whether or not
tax-qualified and whether or not subject to ERISA, which is or has been
maintained, sponsored, contributed to, or required to be contributed to by the
Company or any Company Subsidiary for the benefit of any current or former
employee, manager, member, officer, director, retiree, independent contractor or
consultant of the Company or any Company Subsidiary or any spouse or dependent
of such individual, or under which the Company or any Company Subsidiary or any
of their ERISA Affiliates has or may have any Liability, or with respect to
which Buyer or any of its Affiliates would, following the Closing, reasonably be
expected to have any Liability, contingent or otherwise (each a “Benefit Plan”).
4.19(a)(ii) of the Sellers’ Disclosure Letter identifies each Benefit Plan that
is a Non-U.S. Benefit Plan (as defined below) but is not an Excluded Non-U.S.
Benefit Plan (as also defined below).

 

(b)          With respect to each U.S. Benefit Plan, the Company has delivered
to Buyer true and complete copies of each of the following: (i) where the U.S.
Benefit Plan has been reduced to writing, the plan document together with all
amendments; (ii) where the U.S. Benefit Plan has not been reduced to writing, a
written summary of all material plan terms; (iii) where applicable, copies of
any trust agreements or other funding arrangements, custodial agreements,
insurance policies and Contracts, administration and service provider agreements
and similar agreements, and investment management or investment advisory
agreements; (iv) copies of any summary plan descriptions, summaries of material
modifications, employee handbooks and any other material written communications
to participants relating to any U.S. Benefit Plan; (v) in the case of any U.S.
Benefit Plan that is intended to be qualified under Section 401(a) of the Code,
a copy of the most recent determination, opinion or advisory letter from the IRS
and each currently pending application to the IRS for a determination letter;
(vi) in the case of any U.S. Benefit Plan for which a Form 5500 is required to
be filed, a copy of the two most recently filed Forms 5500, with schedules and
financial statements attached; (vii) actuarial valuations, summary annual
reports and financial statements related to any U.S. Benefit Plan with respect
to the two most recently completed plan years; (viii) where applicable, the two
most recent nondiscrimination tests performed under the Code, and (ix) copies of
material notices, letters or other correspondence with or from the IRS, the
United States Department of Labor, the Pension Benefit Guaranty Corporation or
other Governmental Authority relating to the U.S. Benefit Plan for the last
three (3) years or, if earlier, for any unresolved material matter.

 

(c)          Each U.S. Benefit Plan and related trust (other than any
multiemployer plan within the meaning of Section 3(37) of ERISA (each a
“Multiemployer Plan”)) has been established, administered and maintained in
accordance with its terms and in material compliance with all applicable Laws
(including ERISA, the Code and any applicable local Laws). Each U.S. Benefit
Plan that is intended to be qualified under Section 401(a) of the Code (a
“Qualified U.S. Benefit Plan”) is so qualified and has received a favorable and
current determination letter from the IRS, or with respect to a prototype plan,
can rely on an opinion letter from the IRS to the prototype plan sponsor, to the
effect that such Qualified U.S. Benefit Plan is so qualified and that the plan
and the trust related thereto are exempt from federal income taxes under
Sections 401(a) and 501(a), respectively, of the Code, and nothing has occurred
that could reasonably be expected to adversely affect the qualified status of
any Qualified U.S. Benefit Plan. To the Company’s knowledge, nothing has
occurred with respect to any U.S. Benefit Plan that has subjected or could
reasonably be expected to subject the Company, any Company Subsidiary or any of
their ERISA Affiliates or, with respect to any period on or after the Closing
Date, Buyer or any of its Affiliates, to: (i) a material penalty under Section
502 of ERISA or (ii) material Taxes, penalties, or Liability for a “prohibited
transaction” under Section 406 of ERISA or Section 4975 of the Code. All
required benefits, contributions and premiums relating to each U.S. Benefit
Plan, including any required contributions to Multiemployer Plans, have been
timely paid in accordance with the terms of such U.S. Benefit Plan and all
applicable Laws and accounting principles, and all benefits accrued under any
unfunded U.S. Benefit Plan have been paid, accrued or otherwise adequately
reserved to the extent required by, and in accordance with, GAAP.

 

 42 

 

 

(d)          There remain no unsatisfied Liabilities to participants, the IRS,
the United States Department of Labor, the Pension Benefit Guaranty Corporation,
any Governmental Authority or to any other Person as a result of the termination
of any U.S. Benefit Plan ever maintained by the Company, any Company Subsidiary
or any of their ERISA Affiliates, and no U.S. Benefit Plan maintained by the
Company, any Company Subsidiary or any of their ERISA Affiliates, which is
subject to the minimum funding requirements of Part 3 of Subtitle B of Title I
of ERISA or subject to Sections 412 and 430 of the Code, is in “at-risk status”
as defined under Section 430(i)(4) of the Code, has failed to satisfy the
“minimum funding standard” as provided in Section 302 of ERISA or Section 412 of
the Code or to make any “minimum required contribution” as defined in Section
430 of the Code or Section 303 or ERISA, and there has been no waived funding
deficiency within the meaning of Section 302 of ERISA or Section 412 of the
Code.

 

(e)          Except as otherwise disclosed on 4.19(e) of the Sellers’ Disclosure
Letter, neither the Company, any Company Subsidiary, nor any of their ERISA
Affiliates is bound by any collective bargaining agreement or any Contract to
maintain, with respect to any employee of the Company or any Company Subsidiary,
any U.S. Benefit Plan.

 

(f)          Except as otherwise disclosed on 4.19(f) of the Sellers’ Disclosure
Letter no Multiemployer Plan to which the Company, any Company Subsidiary or any
of their ERISA Affiliates is obligated to contribute is in “reorganization,” as
defined in Section 4241(a) of ERISA, or is in “endangered status” or “critical
status,” as those terms are defined in Section 432 of the Code and Section 305
of ERISA, or is within a “funding improvement period” or a “rehabilitation
period,” as those terms are defined in Section 432 of the Code and Section 305
of ERISA or has failed to satisfy the minimum funding standard as provided in
Section 412 of the Code and Section 304 of ERISA. Neither the Company, any
Company Subsidiary, nor any of their ERISA Affiliates is liable for, or
anticipated to become liable for, any excise tax under Section 4971 of the Code
or has any Liability with respect to a withdrawal from any Multiemployer Plan or
will withdraw from any Multiemployer Plan on or before the Closing Date. With
respect to any Multiemployer Plans to which the Company or any Company
Subsidiary contributes or is obligated to contribute, withdrawal Liability in
the event of a current complete withdrawal from all such Multiemployer Plans
does not exceed $2,000,000.

 

 43 

 

 

(g)          The actuarial present value of “benefit liabilities” (as defined in
Section 4001(a)(16) of ERISA) (both vested and nonvested) of each U.S. Benefit
Plan of the Company or any Company Subsidiary, which is subject to Title IV of
ERISA, is less than or equal to the market value of the assets held in the trust
under such U.S. Benefit Plan as of the most recent actuarial valuation. The
preceding determination has been made in accordance with the actuarial
assumptions used by the Pension Benefit Guaranty Corporation to determine the
level of funding required on an ongoing basis. Since the date of such most
recent actuarial valuation, there has been no material adverse change in the
funding status of any such U.S. Benefit Plan as reflected in the actuarial
report for such valuation. For the purposes of this subsection, unfunded
Liabilities and projected costs have been determined by the Company, the Company
Subsidiaries and their actuaries using actuarial methods and assumptions that
are, singly and in the aggregate, reasonable taking into account circumstances
known to them on the date this representation is being made and, except as
adjusted to satisfy the requirements that such assumptions be reasonable,
consistent with prior practice.

 

(h)          Neither the Company, any Company Subsidiary nor any of their ERISA
Affiliates has: (i) failed to pay premiums to the Pension Benefit Guaranty
Corporation; (ii) withdrawn from any U.S. Benefit Plan or (iii) engaged in any
transaction which would give rise to Liability under Section 4069 or Section
4212(c) of ERISA.

 

(i)          With respect to each U.S. Benefit Plan: (i) no such plan is a
“multiple employer plan” within the meaning of Section 413(c) of the Code or a
“multiple employer welfare arrangement” (as defined in Section 3(40) of ERISA);
(ii) no Action has been initiated by the Pension Benefit Guaranty Corporation to
terminate any such plan or to appoint a trustee for any such plan and (iii) no
“reportable event,” as defined in Section 4043 of ERISA, for which notice has
not been waived, has occurred with respect to any such plan.

 

(j)          Each U.S. Benefit Plan that is not subject to Title IV or ERISA may
be amended, terminated or otherwise discontinued after the Closing in accordance
with its terms, without material Liabilities to Buyer, the Company, any Company
Subsidiary or any of their Affiliates. Neither the Company nor any Company
Subsidiary has a commitment or obligation or has made any representations to any
employee, officer, director, manager, member, independent contractor or
consultant to adopt, amend, modify or terminate any U.S. Benefit Plan or any
collective bargaining agreement in connection with the consummation of the
transactions contemplated by this Agreement or otherwise.

 

(k)          Other than as required under Section 601 et. seq. of ERISA or other
Law, no U.S. Benefit Plan provides post-termination or retiree welfare benefits
to any individual for any reason, and neither the Company, any Company
Subsidiary nor any of their ERISA Affiliates has any Liability to provide
post-termination or retiree welfare benefits to any individual or ever
represented, promised or contracted to any individual that such individual would
be provided with post-termination or retiree welfare benefits.

 

(l)          There is no pending or, to Sellers’ Knowledge, threatened Action
relating to a U.S. Benefit Plan (other than routine claims for benefits), and no
U.S. Benefit Plan has within the past three (3) years been the subject of an
examination or audit by a Governmental Authority or the subject of a pending
application or filing under or is a participant in, an amnesty, voluntary
compliance, self-correction or similar program sponsored by any Governmental
Authority.

 

 44 

 

 

(m)          With respect to any insurance policy (or ancillary agreement with
respect to such insurance policy) or premium payment obligation related to any
U.S. Benefit Plan, neither the Company, any Company Subsidiary, any of their
ERISA Affiliates, nor the Buyer shall be subject to a retroactive rate
adjustment, loss sharing arrangement or other actual or contingent Liability.

 

(n)          The Company, each Company Subsidiary and each of their ERISA
Affiliates have materially complied with: (i) the notice and continuation
coverage requirements of Section 4980B of the Code and the regulations
thereunder with respect to each U.S. Benefit Plan that is a group health plan
within the meaning of Section 5000(b)(1) of the Code and (ii) the shared
responsibility requirements of Section 4980H of the Code. Each U.S. Benefit Plan
is in compliance in all material respects with the applicable provisions of the
Health Insurance Portability and Accountability Act of 1996, as amended, and the
Patient Protection and Affordable Care Act of 2010, as amended, and the
regulations issued thereunder.

 

(o)          There has been no undisclosed amendments to, announcements by the
Company or any Company Subsidiary relating to, or change in employee
participation or coverage under, any U.S. Benefit Plan or collective bargaining
agreement that would increase the annual expense of maintaining such plan above
the level of the expense incurred for the most recently completed fiscal year
with respect to any director, member, manager, officer, employee, independent
contractor or consultant, as applicable.

 

(p)          Each U.S. Benefit Plan that is subject to Section 409A of the Code
has been administered in material compliance with its terms and the operational
and documentary requirements of Section 409A of the Code and all applicable
regulatory guidance (including notices, rulings and proposed and final
regulations) thereunder. Neither the Company nor any Company Subsidiary has any
obligation to gross up, indemnify or otherwise reimburse any individual for any
excise taxes, interest or penalties incurred pursuant to Section 409A of the
Code.

 

(q)          Except as set forth on 4.19(q) of the Sellers’ Disclosure Letter,
neither the execution of this Agreement nor any of the transactions contemplated
by this Agreement will (either alone or upon the occurrence of any additional or
subsequent events): (i) entitle any current or former director, member, manager,
officer, employee, independent contractor or consultant of the Company or any
Company Subsidiary to severance pay or any other payment; (ii) accelerate the
time of payment, funding or vesting, or increase the amount of compensation due
to any such individual; (iii) limit or restrict the right of the Company or any
Company Subsidiary to merge, amend or terminate any U.S. Benefit Plan; (iv)
increase the amount payable under or result in any other material obligation
pursuant to any U.S. Benefit Plan; (v) result in “excess parachute payments”
within the meaning of Section 280G(b) of the Code or (vi) require a “gross-up”
or other payment to any “disqualified individual” within the meaning of Section
280G(c) of the Code. The Company has delivered to Buyer true and complete copies
of any Section 280G calculations prepared (whether or not final) with respect to
any disqualified individual in connection with the transactions.

 

 45 

 

 

(r)          Except as would not, individually or in the aggregate, impose
material liabilities or obligations on the Company or a Company Subsidiary or as
set forth on 4.19(r) of the Sellers’ Disclosure Letter, with respect to each
Benefit Plan maintained primarily for the benefit of current or former
employees, officers or directors of the Company or any ERISA Affiliate who are
employed, or otherwise engaged, outside the United States and that is not
subject to the Code or to ERISA (each a “Non-U.S. Benefit Plan”), excluding any
Non-U.S. Benefit Plans that are statutorily required, government sponsored or
not otherwise sponsored, maintained or controlled by the Company or any of its
Company Subsidiaries (“Excluded Non-U.S. Benefit Plans”): (A) (1) all employer
and employee contributions required by Law or by the terms of the Non-U.S.
Benefit Plan have been made, and all liabilities of the Company and its Company
Subsidiaries have been satisfied, or, in each case accrued, by the Company and
its Company Subsidiaries in accordance with generally accepted accounting
principles, and (2) the Company and its Company Subsidiaries are in compliance
with all requirements of applicable Law and the terms of such Non-U.S. Benefit
Plan; (B) the fair market value of the assets of each funded Non-U.S. Benefit
Plan, or the book reserve established for each Non-U.S. Benefit Plan, together
with any accrued contributions, is sufficient to procure or provide for the
accrued benefit obligations with respect to all current and former participants
in such Non-U.S. Benefit Plan determined on an ongoing basis (rather than on a
plan termination basis) according to the actuarial assumptions and valuations
used to account for such obligations in accordance with applicable generally
accepted accounting principles; and (C) the Non-U.S. Benefit Plan has been
registered as required and has been maintained in good standing with applicable
regulatory authorities. All employer and employee contributions required by Law
or by the terms of the Excluded Non-U.S. Benefit Plans have been made and all
Liabilities of the Company and the Company Subsidiaries have been satisfied, or,
in each case accrued, by the Company and the Company Subsidiaries in accordance
with GAAP.

 

4.20         Employment Matters.

 

(a)          4.20(a) of the Sellers’ Disclosure Letter contains a list of all
persons on a “de-identified” basis who are exempt manager-level employees,
independent contractors or consultants (other than FLUIDCARE independent
contractors or consultants) of the Company or a Company Subsidiary, including
any such employee who is on a leave of absence of any nature, paid or unpaid,
authorized or unauthorized, and sets forth for each such individual the
following: (i) name; (ii) title or position (including whether full or part
time); (iii) hire date; (iv) current annual base compensation rate and (v)
commission, bonus or other incentive-based compensation. All compensation,
including wages, commissions and bonuses, payable to all exempt manager-level
employees, independent contractors or consultants of the Company or a Company
Subsidiary have been paid in full and there are no outstanding agreements,
understandings or commitments of the Company or a Company Subsidiary with
respect to any such Person’s compensation, commissions or bonuses.

 

(b)          Except as set forth in 4.20(b) of the Sellers’ Disclosure Letter,
neither the Company nor any Company Subsidiary has been for the past three (3)
years, a party to, bound by, or negotiating any collective bargaining agreement
or other Contract with a union, works council, committee or representatives
elected by employees or labor organization (collectively, “Union”), and there is
not, and has not been for the past three (3) years, any Union representing or
purporting to represent any employee of the Company or a Company Subsidiary,
and, to Sellers’ Knowledge, no Union or group of employees is seeking or has
sought to organize employees for the purpose of collective bargaining. During
the past three years, there has not been, nor has there been any threat of, any
strike, slowdown, work stoppage, lockout, concerted refusal to work overtime or
other similar labor disruption or dispute affecting the Company or a Company
Subsidiary or any of their employees. Except with respect to the collective
bargaining agreements identified in 4.08(a) of the Sellers’ Disclosure Letter,
neither the Company nor any Company Subsidiary has any duty to bargain with any
Union.

 

 46 

 

 

(c)          The Company and each Company Subsidiary is and has been in
compliance in all material respects with the terms of the collective bargaining
agreements and other Contracts listed on 4.20(b) of the Sellers’ Disclosure
Letter and all applicable Laws pertaining to employment and employment practices
to the extent they relate to employees or workers of the Company or a Company
Subsidiary, including all Laws relating to labor relations, equal employment
opportunities, fair employment practices, employment discrimination, harassment,
retaliation or victimization, reasonable accommodation, disability rights or
benefits, immigration, wages, hours, overtime compensation, child labor, hiring,
promotion and termination of employees, whistle-blowing, working conditions,
meal and break periods, privacy, health and safety, workers’ compensation,
leaves of absence and unemployment insurance. All individuals characterized and
treated by the Company or a Company Subsidiary as exempt-level employees,
workers, agents, independent contractors or consultants are properly classified
and treated as such under applicable Law and Contract, including with respect to
participation in and benefit accrual under each U.S. Benefit Plan.

 

(d)          There are no Actions against the Company or a Company Subsidiary
pending, or to Sellers’ Knowledge, threatened to be brought or filed, by or with
any Governmental Authority or arbitrator in connection with the employment of
any current or former applicant, employee, consultant, volunteer, intern or
independent contractor of the Company or a Company Subsidiary, including,
without limitation, any claim relating to termination, unfair labor practices,
child labor, employment discrimination, harassment, retaliation or
victimization, equal pay, wage and hours or any other employment related matter
arising under applicable Laws.

 

(e)          The Company has complied in all material respects with the WARN
Act, and it has no plans to undertake any action on or before the Closing Date
that would trigger the WARN Act.

 

(f)          With respect to each Government Contract, the Company and each
Company Subsidiary is and has been in compliance in all material respects with
Executive Order No. 11246 of 1965 (“E.O. 11246”), Section 503 of the
Rehabilitation Act of 1973 (“Section 503”) and the Vietnam Era Veterans’
Readjustment Assistance Act of 1974 (“VEVRAA”), including all implementing
regulations. The Company and each Company Subsidiary maintains and complies with
affirmative action plans in material compliance with E.O. 11246, Section 503 and
VEVRAA, including all implementing regulations. The Company and each Company
Subsidiary is not, and has not been for the past three years, the subject of any
audit, investigation or enforcement action by any Governmental Authority in
connection with any Government Contract or related compliance with E.O. 11246,
Section 503 and VEVRAA. Neither the Company nor any Company Subsidiary has been
debarred, suspended or otherwise made ineligible from doing business with the
United States government or any government contractor.

 

 47 

 

 

(g)          To Sellers’ Knowledge, none of the employees or officers of the
Company or any Company Subsidiary is a party to, or is otherwise bound by, any
agreement or arrangement with any Person other than the Company or a Company
Subsidiary that limits or adversely affects the performance of his or her
duties, the ability of the Company or a Company Subsidiary to conduct its
business, or his or her freedom to engage in any of the businesses conducted by
any of the Company or any Company Subsidiary (including any confidentiality,
non-competition or proprietary rights agreements). Other than Union-represented
employees or as required by applicable Law, all employees of the Company and
each Company Subsidiary are “employees at will” and their employment may be
terminated for any lawful reason without more than thirty (30) days’ notice,
except as otherwise required by applicable Law. Neither the Company nor any
Company Subsidiary has made any commitments to any of its employees respecting
any possible employment or increases in compensation following the Closing. All
employees, contractors, and consultants of the Company or any Company Subsidiary
are lawfully permitted to work or provide services to the Company or the Company
Subsidiaries in the applicable jurisdiction. The Company has delivered to Buyer
true and complete copies of all current material employee manuals and handbooks,
policies, plans, disclosure materials, policy statements and other requested
materials relating to the employment, or termination of employment (including
severance payments) of the employees of the Company and each Company Subsidiary.

 

4.21         Taxes. Except as set forth in 4.21 of the Sellers’ Disclosure
Letter:

 

(a)          All Tax Returns required to be filed on or before the Closing Date
by, or with respect to, the Company and each Company Subsidiary have been, or
will be, timely filed. Such Tax Returns (and any other Tax Returns filed on or
before the Closing Date by, or with respect to, the Company or any Company
Subsidiary) are, or will be, true, complete and correct in all material
respects. All material Taxes due and owing by, or with respect to, the Company
and each Company Subsidiary (whether or not shown on any Tax Return) have been,
or will be, timely paid.

 

(b)          The Company and each Company Subsidiary has withheld and paid each
Tax required to have been withheld and paid in connection with amounts paid,
owing or otherwise allocable to any employee, independent contractor, creditor,
customer, shareholder or other party, and complied with all information
reporting and backup withholding provisions of applicable Law.

 

(c)          No claim has been made in writing by any taxing authority in any
jurisdiction where the Company or a Company Subsidiary does not file Tax Returns
that it is, or may be, subject to Tax by that jurisdiction.

 

(d)          No extensions or waivers of statutes of limitations are currently
in place or requested with respect to any Taxes of the Company or a Company
Subsidiary.

 

 48 

 

 

(e)          The amount of the Company’s and the Company Subsidiaries’ Liability
for unpaid Taxes for all Tax periods (or portions of Tax periods) ended on or
before December 31, 2016 (including adequate reserves for any anticipated
clawback of tax holidays or incentives) does not, in the aggregate, exceed the
amount of accruals for Taxes (excluding reserves for deferred Taxes) reflected
on the Financial Statements, and the amount of the Company’s and the Company
Subsidiaries’ Tax prepayments and overpayments for all such periods is not less
than the amount of accrued Tax refunds or credits reflected on the Financial
Statements. Since December 31, 2016, no Taxes have accrued with respect to the
Company and the Company Subsidiaries other than Taxes arising in the ordinary
course of business consistent with past practice.

 

(f)          All deficiencies asserted, or assessments made, against the Company
or a Company Subsidiary as a result of any examinations by any taxing authority
have been fully paid.

 

(g)          Neither the Company nor any Company Subsidiary is a party to any
Action by any taxing authority. There are no Actions pending or threatened in
writing by any taxing authority.

 

(h)          The Company has delivered to Buyer copies of all federal, state,
local, supranational and foreign income, franchise and similar Tax Returns,
examination reports, and statements of deficiencies assessed against, or agreed
to by, the Company or a Company Subsidiary for all Tax periods ended during the
last three years.

 

(i)          There are no Encumbrances for Taxes (other than for current Taxes
not yet due and payable) upon the assets of the Company or a Company Subsidiary.

 

(j)          Neither the Company nor any Company Subsidiary is a party to, or
bound by, any Tax indemnity, Tax sharing or Tax allocation agreement (other than
(i) any such agreement the only parties to which are the Company and one or more
Company Subsidiaries, or (ii) by reason of customary provisions in any Contract
with third parties entered into in the ordinary course of business the principal
purpose of which does not relate to Tax).

 

(k)          No private letter rulings, technical advice memoranda or similar
agreement or rulings have been requested, entered into or issued by any taxing
authority with respect to the Company or a Company Subsidiary since December 31,
2012.

 

(l)          Neither the Company nor any Company Subsidiary has been a member of
an affiliated, combined, consolidated or unitary Tax group for Tax purposes
other than a group the only members of which are the Company and/or Company
Subsidiaries. Neither the execution (nor the closing of the transactions
contemplated by) of this Agreement or any of the Transaction Documents, nor any
event since December 31, 2016 will result in the clawback or disallowance of any
group relief previously given for any UK Tax purposes. Neither the Company nor
any Company Subsidiary has Liability for Taxes of any Person (other than the
Company or any Company Subsidiary) under Treasury Regulations Section 1.1502-6
(or any corresponding provision of state, local or foreign Law), as transferee
or successor, by Contract or otherwise (other than by reason of customary
provisions in any Contract with third parties entered into in the ordinary
course of business the principal purpose of which does not relate to Tax).

 

 49 

 

 

(m)          Neither the Company nor any Company Subsidiary will be required to
include any item of income in, or exclude any item or deduction from, taxable
income for any taxable period or portion thereof ending after the Closing Date
as a result of:

 

(i)          any change in a method of accounting under Section 481 of the Code
(or any comparable provision of state, local or foreign Tax Laws), or use of an
improper method of accounting, for a taxable period ending on or before the
Closing Date;

 

(ii)         an installment sale or open transaction occurring on or before the
Closing Date;

 

(iii)        a prepaid amount received on or before the Closing Date;

 

(iv)        any closing agreement under Section 7121 of the Code, or similar
provision of state, local or foreign Law; or

 

(v)         any election under Section 108(i) of the Code.

 

(n)          No stock of any Company Subsidiary is a United States real property
interest within the meaning of Section 897(c)(1)(A)(ii) of the Code.

 

(o)          Neither the Company nor any Company Subsidiary has been a
“distributing corporation” or a “controlled corporation” in connection with a
distribution described in Section 355 of the Code in the three years prior to
the date of this Agreement or in a distribution that could otherwise constitute
a “plan” or “series of related transactions” in conjunction with the
transactions contemplated by this Agreement.

 

(p)          Neither the Company nor any Company Subsidiary is, or has been, a
party to, or a promoter of, a “reportable transaction” within the meaning of
Section 6707A(c)(1) of the Code and Treasury Regulations Section 1.6011-4(b).

 

(q)          There is currently no limitation on the utilization of net
operating losses, capital losses, built-in losses, tax credits or similar items
of the Company or any Company Subsidiary under Sections 269, 382, 383, 384 or
1502 of the Code and the Treasury Regulations thereunder (and comparable
provisions of state, local or foreign Law).

 

(r)          GHGL London Ltd, has been a disregarded entity for U.S. federal
income tax purposes at all times since August 19, 2014. The election was a
“change in current classification" as defined under Treasury Regulations Section
301.7701-3(c)(1)(iv).

 

(s)          The Company, GHGL London Ltd and GHG Lubricants Holdings Ltd have
not engaged in a trade or business or had a permanent establishment in any
jurisdiction other than the jurisdiction of their formation.

 

 50 

 

 

(t)          All financing costs, including interest, discounts, and premiums
payable by GHGL London Ltd., GHG Lubricants Holdings Ltd., Houghton Holdings
Limited or Houghton Plc in respect of their loans and amounts payable in respect
of their derivative contracts are deductible by GHGL London Ltd., GHG Lubricants
Holdings Ltd., Houghton Holdings Limited or Houghton Plc, as applicable, in
computing their profits, gains or losses for UK Tax purposes.

 

(u)          There is no document in the enforcement or production of which the
Company is interested which has not been duly stamped.

 

(v)         None of GHGL London Ltd., GHG Lubricants Holdings Ltd., Houghton
Holdings Limited or Houghton Plc has entered into, been party to or been
otherwise involved in any schemes or arrangements the main purpose of which was
the avoidance of Tax on the part of GHGL London Ltd., GHG Lubricants Holdings
Ltd., Houghton Holdings Limited or Houghton Plc, as applicable.

 

(w)          The Company and each Company Subsidiary is duly registered in each
country and territory where required by applicable Law for value added tax and
any other equivalent Indirect Tax for which registration is required by
applicable Law.

 

Notwithstanding any other provision of this Agreement, 4.07(s), 4.19 and 4.21
are the exclusive sections in this Agreement for representations and warranties
by Sellers, the Company and their respective Affiliates with respect to Tax
matters, and no other representation or warranty in Article IV will be made or
deemed to be made to the Buyer with respect to Taxes.

 

4.22         Bank Accounts. 4.22 of the Sellers’ Disclosure Letter sets forth a
true and complete list of the names and locations of all domestic and foreign
banks or other financial institutions in which the Company or any Company
Subsidiary maintains an account or safe deposit box (giving the account numbers)
and the names of all persons authorized to draw thereon or having access
thereto. The Company has delivered to Buyer true and complete copies of all
reports of foreign bank and financial accounts (FBAR) filed by or on behalf of
the Company and each Company Subsidiary for the period ended December 31, 2015.

 

4.23         Affiliate Transactions. Except for: (a) intercompany agreements
between or among the Company and the Company Subsidiaries; (b) Contracts for
employment disclosed on 4.08(a) of the Sellers’ Disclosure Letter or at will
employment arrangements in the ordinary course of business consistent with past
practice; (c) rights to indemnification in favor of any present or former
officers or directors of the Company or any Company Subsidiary existing under:
(i) any Contract disclosed on 4.08(a) of the Sellers’ Disclosure Letter or (ii)
subject to 6.14, any of the organizational documents of the Company or any
Company Subsidiary or the Company’s existing directors’ and officers’ liability
insurance policy; (d) any Transaction Document; (e) the Contracts and other
arrangements or other matters set forth on 4.23 of the Sellers’ Disclosure
Letter; or (f) the Sellers’ ownership interest in the Company: no Seller nor any
of its Affiliates (including for purposes of this 4.23, to Seller’s Knowledge,
officers of a Seller or any such Affiliate) has since December 31, 2014,
directly or indirectly: (A) been a party to any Contract with the Company or a
Company Subsidiary, or (B) had any interest in any property or services sold to
or to be sold to or purchased by the Company or a Company Subsidiary or
otherwise used in or pertaining to the businesses of the Company or a Company
Subsidiary or (C) had business dealings or a financial interest in any
transaction with the Company or a Company Subsidiary during the last three (3)
years.

 

 51 

 

 

4.24         Books and Records. The books and records of the Company and its
subsidiaries for the last six (6) years have been fully, properly and accurately
maintained in all material respects, and there are no material inaccuracies or
discrepancies reflected therein. The Company and each Company Subsidiary have
exercised reasonable efforts to collect the books and records of the Company and
each Company Subsidiary in connection with the due diligence performed by Buyer
in connection with the transactions contemplated by this Agreement. The minute
books of the Company and the Company Subsidiaries included in such collected
books and records contain accurate and complete records of all meetings, and
actions taken by written consent, that occurred, or were executed, during the
time periods such minute books purport to cover and no meeting or action taken
by written consent has been held during such time periods for which minutes have
not been prepared and are not contained in such minute books.

 

4.25         Brokers. Except for RBC Capital Markets and its Affiliates, no
broker, finder or investment banker is entitled to any brokerage, finder’s or
other fee or commission in connection with the transactions contemplated by this
Agreement or any other Transaction Document based upon arrangements made by or
on behalf of the Company or any Company Subsidiary.

 

4.26         No Other Representations or Warranties. Except for the
representations and warranties made by each Seller in Article III and the
Company in this Article IV, none of the Sellers nor any other Person makes any
express or implied representation or warranty with respect to Sellers, the
Company, the Company Subsidiaries, or their respective businesses, operations,
assets, liabilities, conditions (financial or otherwise) or prospects, and each
Seller hereby disclaims any such other representations or warranties.

 

ARTICLE V
Representations and Warranties of Buyer

 

Except as disclosed in the Buyer SEC Reports filed before two (2) Business Days
prior to the date hereof, Buyer represents and warrants to Sellers that the
statements contained in this ARTICLE V are true and correct as of the date
hereof.

 

5.01         Organization and Authority of Buyer.

 

(a)          Buyer is a corporation duly organized, validly existing and in good
standing under the Laws of the Commonwealth of Pennsylvania. Buyer has the
requisite corporate power and authority and all material governmental approvals
to own, lease and operate its properties and to carry on its business as now
being conducted and is duly qualified to do business and is in good standing in
each jurisdiction where the character of the properties owned, leased or
operated by it or the nature of its business makes such qualification or
licensing necessary except where the failure to be so qualified or in good
standing would not be reasonably expected to have a Buyer Material Adverse
Effect. Buyer has full corporate power and authority to enter into this
Agreement and the other Transaction Documents to which Buyer is a party, to
carry out its obligations hereunder and thereunder and to consummate the
transactions contemplated hereby and thereby. The execution and delivery by
Buyer of this Agreement and any other Transaction Document to which Buyer is a
party, the performance by Buyer of its obligations hereunder and thereunder and
the consummation by Buyer of the transactions contemplated hereby and thereby
have been duly authorized by all requisite corporate action on the part of
Buyer. The Buyer board of directors, by resolutions duly adopted and not
subsequently rescinded or modified, has duly (a) determined that the
transactions contemplated by this Agreement are fair to and in the best
interests of Buyer, (b) approved and adopted this Agreement and the other
Transaction Documents to which Buyer is a party and (c) determined to recommend
to the shareholders of Buyer that such shareholders adopt this Agreement and
directed that this Agreement be submitted for consideration by Buyer’s
shareholders at a meeting of Buyer’s shareholders. The Buyer Shareholder
Approval is the only vote of holders of securities of Buyer which is required to
consummate the transactions contemplated hereby, and no other corporate
proceedings on the part of Buyer are necessary to approve this Agreement, the
Transaction Documents or the transactions contemplated hereby.

 

 52 

 

 

(b)          This Agreement has been duly executed and delivered by Buyer and
(assuming due authorization, execution and delivery by the other parties hereto)
constitutes a legal, valid and binding obligation of Buyer enforceable against
Buyer in accordance with its terms. When each other Transaction Document to
which Buyer is or will be a party has been duly executed and delivered by Buyer
(assuming due authorization, execution and delivery by each other party
thereto), such Transaction Document will constitute a legal, valid and binding
obligation of Buyer enforceable against it in accordance with its terms.

 

5.02         No Conflicts; Consents.

 

(a)          The execution, delivery and performance by Buyer of this Agreement
and the other Transaction Documents, and the consummation of the transactions
contemplated hereby and thereby, do not and will not: (a) conflict with or
result in a violation or breach of, or default under any provision of the
certificate of incorporation, by-laws or other organizational documents of Buyer
or any resolution adopted by its board of directors; (b) conflict in any
material respect with or result in a material violation or breach of any
provision of any Law or Order applicable to Buyer; (c) require the consent,
notice or other action by any Person under, materially conflict with, result in
a material violation or breach of, constitute a material default or an event
that, with or without notice or lapse of time or both, would constitute a
material default under, or result in the acceleration of or create in any party
the right to accelerate, terminate, modify or cancel, any material Contract to
which Buyer is a party or by which Buyer is bound or to which any of its
material properties and assets are subject or any material Permit affecting the
properties, assets or businesses of Buyer or (d) result in the creation or
imposition of any material Encumbrance on any material properties or assets of
Buyer.

 

(b)          No consent, approval, Permit, Order, authorization, declaration or
filing with, or notice to, any Governmental Authority is required by or with
respect to Buyer in connection with the execution and delivery of this Agreement
and the other Transaction Documents and the consummation of the transactions
contemplated hereby and thereby, except for: (i) such filings and approvals as
may be required under (A) the Antitrust Laws, (B) the Securities Act, (C) the
Exchange Act and (D) the rules of the NYSE, including the Buyer Shareholder
Approval and (ii) such consents, approvals, Permits, Orders, declarations or
notices, the failure to make or obtain would not affect the ability of Buyer to
enter into this Agreement and the other Transaction Documents and consummate the
transactions contemplated hereby and thereby.

 

 53 

 

 

5.03         Legal Proceedings; Compliance with Laws.

 

(a)          There are no Actions pending or, to Buyer’s Knowledge, threatened:
(i) against or by Buyer affecting any of its properties, officers or directors
(in their capacities as such) or assets where, individually or in the aggregate,
there is a reasonable possibility of a judgment adverse to Buyer or its
subsidiaries which would reasonably be expected to have a Buyer Material Adverse
Effect or (ii) against or by Buyer, any of its directors or officers (in their
capacities as such) or any of its subsidiaries that challenges or seeks to
prevent, enjoin or otherwise alter or delay any of the transactions contemplated
by this Agreement or any other Transaction Document.

 

(b)          There are no material outstanding Orders and no material
unsatisfied judgments, penalties or awards against or affecting Buyer, any of
its directors or officers (in their capacities as such) or any of its properties
or assets.

 

(c)          Neither Buyer, nor, to the Knowledge of Buyer, any director,
officer, manager, employee, independent contractor, consultant or agent of Buyer
or any other Person acting on its behalf, has directly or indirectly: (i)
offered or used any corporate funds for any unlawful contribution, gift,
entertainment or other unlawful expense relating to any political campaign or
activity, (ii) offered or made a direct or indirect unlawful payment or unlawful
conveyance of something of value to any U.S. or non-U.S. government official,
employee or political candidate or established or maintained any unlawful or
unrecorded funds, (iii) violated any provision of the FCPA or any statute or
regulation equivalent to the FCPA or concerning such unlawful payments or gifts
in any jurisdiction, (iv) offered or given any unlawful bribe, rebate, payoff,
influence payment, kickback or other unlawful payment or gift of money or
anything of value to any U.S. or non-U.S. government official or employee of any
Governmental Authority or (v) received any unlawful discounts or rebates in
violation of any statute or regulation relating to antitrust or competition. For
the purpose of this section, a “non-U.S. government official” means any employee
or officer of a government of a non-U.S. country, including any federal,
regional or local department, agency, enterprise owned or controlled by a
non-U.S. government, any official of a non-U.S. political party, any official or
employee of a public international organization, any person acting in an
official capacity for, or on behalf of, such entities, and any candidate for
non-U.S. political office.

 

(d)          Buyer has maintained: (i) books and records that in all material
respects accurately and fairly reflect, in reasonable detail, its transactions
and dispositions of assets and (ii) a system of internal accounting controls
that provide reasonable assurance that transactions are executed in accordance
with general or specific authorization from Buyer’s directors and officers.

 

 54 

 

 

5.04         SEC Reports; Financial Information.

 

(a)          Since January 1, 2014, Buyer has timely filed with the SEC all
forms, statements, registrations, reports and documents required to be filed by
it under the Securities Act and the Exchange Act (collectively, the “Buyer SEC
Reports”). The Buyer SEC Reports have been made available to the Sellers’
Representative. The Buyer SEC Reports: (i) at the time filed, complied in all
material respects with the applicable requirements of the Securities Act and
Exchange Act, as applicable and (ii) did not at the time they were filed (or if
amended or superseded by a filing before the date of this Agreement, then on the
date of such amending or superseding filing) contain any untrue statement of a
material fact or omit to state a material fact required to be stated therein or
necessary in order to make the statements therein, in the light of the
circumstances under which they were made, not misleading.

 

(b)          Each of the financial statements (including, in each case, any
related notes) contained in the Buyer SEC Reports filed with the SEC (or
incorporated by reference) within the past two (2) years (i) was prepared from,
and was in accordance, with, the books and records of Buyer and its
subsidiaries, (ii) fairly present in all material respects the consolidated
results of operations, cash flows, changes in shareholders’ equity and
consolidated financial position of Buyer and its subsidiaries for the respective
fiscal periods or as of the respective dates therein set forth (subject in the
case of unaudited statements to year-end audit adjustments normal in nature and
amount) and (iii) complied as to form in all material respects with the
applicable published rules and regulations of the SEC with respect thereto, was
prepared in accordance with GAAP applied on a consistent basis throughout the
periods involved (except as may be indicated in the notes to such financial
statements or, in the case of unaudited statements, as permitted by Regulation
S-X promulgated by the SEC). Except as disclosed in the Buyer SEC Reports filed
with the SEC, since December 31, 2016, taking into account the cumulative effect
of all developments and events since such date, there has not been any
development or event that has had a Buyer Material Adverse Effect.

 

(c)          As of the date of this Agreement, the Buyer has not received
written comments from the SEC staff regarding any of the Buyer SEC Reports that
remain unresolved, other than such comments the substance of which has been
disclosed in any Buyer SEC Report.

 

5.05         Capitalization.

 

(a)          The authorized capital stock of Buyer consists of 30,000,000 shares
of Buyer Common Stock of which 13,290,807 shares were outstanding on March 31,
2017 (the “Buyer Capitalization Date”), and 10,000,000 shares of preferred
stock, $1.00 par value per share, none of which are outstanding as of the date
hereof. As of the Buyer Capitalization Date, Buyer has issued outstanding
options to purchase 155,212 shares of its capital stock and 5,118 shares of
restricted stock (the “Buyer Stock Options”). All of the issued and outstanding
shares of capital stock of Buyer have been duly authorized and validly issued,
are fully paid, non-assessable, and free of preemptive rights, with no personal
liability attaching to the ownership thereof.

 

(b)          All of such shares and options were issued in compliance in all
material respects with all applicable Laws and contractual obligations binding
on Buyer. None were issued in violation of any agreement, arrangement or
commitment to which Buyer is a party or is subject to or in violation of any
preemptive or similar rights of any Person.

 

 55 

 

 

(c)          As of the Buyer Capitalization Date, no bonds, debentures, notes or
other indebtedness that have the right to vote on any matters on which
shareholders of Buyer may vote were issued or outstanding, no trust preferred or
subordinated debt securities of Buyer or any subsidiary of Buyer were issued or
outstanding and, other than the Buyer Stock Options, there were no outstanding
subscriptions, options, warrants, puts, calls, rights, exchangeable or
convertible securities or other commitments or agreements obligating Buyer to
issue, transfer, sell, purchase, redeem or otherwise acquire any Buyer Common
Stock.

 

(d)          There are no voting trusts, shareholder agreements, proxies or
other agreements in effect pursuant to which Buyer or any of its subsidiaries
has a contractual or other obligation with respect to the voting or transfer of
the Buyer Common Stock or other equity interests of Buyer.

 

(e)          Valid Issuance of Stock Consideration. The shares of Stock
Consideration, when issued in accordance with this Agreement, (a) will be duly
authorized, validly issued, fully paid and non-assessable, and (b) will be free
and clear of any Encumbrances other than as a result of any action by and Seller
or its Affiliates; provided, however, that the shares of Stock Consideration are
subject to restrictions on transfer under applicable securities Laws and the
Transaction Documents. The issuance of the Stock Consideration is not subject to
any preemptive rights or rights of first refusal applicable to Buyer, or any
similar rights in respect thereof.

 

5.06         Brokers. Except for Deutsche Bank and its Affiliates, no broker,
finder or investment banker is entitled to any brokerage, finder’s or other fee
or commission in connection with the transactions contemplated by this Agreement
or any other Transaction Document based upon arrangements made by or on behalf
of Buyer.

 

5.07         Funding. The Buyer has delivered to the Company true, complete and
correct copies of the executed commitment letter, dated as of the date hereof
between the Buyer, Bank of America, N.A., Merrill Lynch, Pierce, Fenner & Smith
Incorporated, Deutsche Bank AG New York Branch and Deutsche Bank Securities Inc.
(the “Debt Financing Commitment”), pursuant to which, upon the terms and subject
to the conditions set forth therein (subject to certain “flex” provisions in
certain fee letters, which provisions are not material to the Company), Bank of
America, N.A., Merrill Lynch, Pierce, Fenner & Smith Incorporated, Deutsche Bank
AG New York Branch and Deutsche Bank Securities Inc. have agreed to lend the
amounts set forth therein (the “Stated Debt Financing”) for the purpose of
funding the transactions contemplated by this Agreement. The Debt Financing
Commitment has not been amended or modified prior to the date of this Agreement,
and, as of the date hereof, the commitment contained in the Debt Financing
Commitment has not been withdrawn, terminated or rescinded. As of the date
hereof, there are no other agreements, side letters or arrangements to which the
Buyer is a party relating to the Debt Financing Commitment that would reasonably
be expected to adversely affect in any material respect the availability of the
Stated Debt Financing. As of the date hereof, the Debt Financing Commitment is
in full force and effect and constitutes the legal, valid and binding
obligations of Buyer and, to the Knowledge of the Buyer, the other parties
thereto. There are no conditions precedent related to the funding of the full
amount of the Stated Debt Financing (including any of the aforesaid “flex”
provisions), other than as expressly set forth in the Debt Financing Commitment.
As of the date hereof, no event has occurred which would result in any breach or
violation of or constitute a default (or an event which with notice or lapse of
time or both would become a default) by the Buyer under the Debt Financing
Commitment, and the Buyer does not have any reason to believe that any of the
conditions to the Stated Debt Financing will not be satisfied or that the Stated
Debt Financing (and/or other debt arrangements, which may be in the form of bank
facilities, bond issuances or otherwise (including the Stated Debt Financing,
the “Debt Financing”)) will not be available to the Buyer on the Closing Date in
an amount sufficient to pay the amounts required under this Agreement assuming
compliance by Sellers with their obligations hereunder. The Buyer has fully paid
all commitment fees or other fees required to be paid on or prior to the date
hereof pursuant to the Debt Financing Commitment. At the Closing, the Buyer will
have sufficient cash, available lines of credit or other sources of immediately
available funds to pay the Cash Payment and all anticipated related fees and
expenses and other anticipated amounts payable under this Agreement.

 

 56 

 

 

5.08         Buyer’s Investigation and Reliance.

 

The Buyer is a sophisticated purchaser and has made its own investigation,
review and analysis regarding the Company and the Company Subsidiaries, the
Sellers and the transactions contemplated hereby, together with the
Representatives that they have engaged for such purpose. The Buyer is not
relying, and has not relied, upon any statement, representation or warranty,
oral or written, express or implied, made by the Company or its Affiliates or
Representatives, except as expressly set forth in this Agreement or the Sellers’
Disclosure Letter. Neither the Sellers nor the Company (nor any of their
Affiliates or Representatives) is making, directly or indirectly, any
representation or warranty with respect to any estimates, projections or
forecasts involving the Company and Company Subsidiaries, including as contained
in any information memorandum. The Buyer acknowledges and agrees that there are
inherent uncertainties in attempting to make such estimates, projections and
forecasts and that it takes full responsibility for making its own evaluation of
the adequacy and accuracy of any such estimates, projections or forecasts
(including the reasonableness of the assumptions underlying any such estimates,
projections or forecasts). Nothing in this 5.08 is intended to, or shall be
deemed to, modify or limit any of the representations or warranties of the
Sellers set forth in Articles III or IV.

 

5.09         Compliance with Laws; Permits.

 

(a)          If any other section of this Article V deals expressly with respect
to a specific Law, then that section shall contain the sole and exclusive
representations and warranties relating to such Law. The Buyer is currently and
during the last three (3) years, has been in, compliance in all material
respects with all applicable Laws and Permits. The Buyer has not received during
the last three (3) years, any written notice, order, or other communication from
any Governmental Authority or any other Person of any alleged, actual, or
potential material violation of or material failure to comply by the Buyer or
any real property owned, leased, subleased or occupied by the Buyer with any
applicable material Law or Permit. To the Knowledge of the Buyer, there are no
facts or circumstances that could reasonably be expected (with or without the
passage of time) to result in any such notice or in the revocation, suspension,
termination, or modification of any material Permit. All such Permits have been
obtained by the Buyer or a subsidiary of Buyer, and are in full force and effect
without any material default or material violation thereunder by any party
thereto.

 

 57 

 

 

(b)          To Buyer’s Knowledge, there currently are no circumstances or
conditions affecting the Buyer that are reasonably likely to give rise to
material Liability under any Environmental Law, except as disclosed in the Buyer
SEC Reports.

 

(c)          Neither the Buyer, nor, to the Knowledge of the Buyer, any owner,
member, partner, director, officer, manager, employee, independent contractor,
consultant or agent of any of them or any other Person acting on their behalf,
has directly or indirectly, during the last three (3) years: (i) offered or used
any corporate funds for any unlawful contribution, gift, entertainment or other
unlawful expense relating to any political campaign or activity, (ii) offered or
made a direct or indirect unlawful payment or unlawful conveyance of something
of value to any U.S. or non-U.S. government official, employee or political
candidate or established or maintained any unlawful or unrecorded funds, (iii)
violated any provision of the FCPA or any statute or regulation equivalent to
the FCPA or concerning such unlawful payments or gifts in any jurisdiction,
including the U.K. Bribery Act 2010, (iv) offered or given any unlawful bribe,
rebate, payoff, influence payment, kickback or other unlawful payment or gift of
money or anything of value to any U.S. or non-U.S. government official or
employee of any Governmental Authority, (v) offered or made a direct or indirect
payment to any U.S. or non-U.S. government official as incentive for the
official to complete some action or process expeditiously, to the benefit of the
party making the payment or (vi) received any unlawful discounts or rebates in
violation of any statute or regulation relating to antitrust or competition. For
the purpose of this section, a “non-U.S. government official” means any employee
or officer of a government of a non-U.S. country, including any federal,
regional or local department, agency, enterprise owned or controlled by a
non-U.S. government, any official of a non-U.S. political party, any official or
employee of a public international organization, any person acting in an
official capacity for, or on behalf of, such entities, and any candidate for
non-U.S. political office.

 

(d)          During the last three (3) years, neither the Buyer, nor, to Buyer’s
Knowledge, any owner, member, partner, director, officer, manager, employee,
independent contractor, consultant or agent of any of them or any other Person
acting on their behalf, has directly or indirectly (i) been or is designated on
any list of any U.S. Governmental Entity related to customs and international
trade Laws, including OFAC’s Specially Designated Nationals and Blocked Persons
List, the U.S. Department of Commerce’s Denied Persons List, the Commerce Entity
List and the U.S. Department of State’s Debarred List, (ii) except in compliance
with U.S. Law, participated in any transaction involving such a Person or any
country subject to U.S. sanctions administered by OFAC, (iii) exported
(including deemed exportation) or re-exported, directly or indirectly, any
goods, technology or services in violation of any applicable U.S. export control
or economic sanctions Laws or (iv) participated in any transaction connected
with any purpose prohibited by U.S. export control and economic sanctions Law,
including support for international terrorism and nuclear, chemical or
biological weapons proliferation.

 

 58 

 

 

5.10         Absence of Certain Changes, Events and Conditions. Since December
31, 2016, except as set forth in Section 5.10 of the Buyer’s Disclosure Letter,
there has not been, with respect to the Buyer, any:

 

(a)          event, occurrence or development that has had, or could reasonably
be expected to have, individually or in the aggregate, a Buyer Material Adverse
Effect;

 

(b)          incurrence, assumption or guarantee of any Indebtedness in an
aggregate amount exceeding $10,000,000, except unsecured current obligations
incurred in the ordinary course of business consistent with past practice; or

 

(c)          any Contract to do any of the foregoing, or any action or omission
that would result in any of the foregoing.

 

5.11         Books and Records. The books and records of the Buyer and its
subsidiaries have been fully, properly and accurately maintained in all material
respects, and there are no material inaccuracies or discrepancies reflected
therein.

 

5.12         No Other Representations or Warranties. Except for the
representations and warranties made by the Buyer in this Article V, the Buyer
nor any other person makes any express or implied representation or warranty
with respect to the Buyer or its businesses, operations, assets, liabilities,
conditions (financial or otherwise) or prospects, and the Buyer hereby disclaims
any such other representations or warranties.

 

ARTICLE VI
Covenants

 

6.01         Conduct of the Company’s Business Before the Closing. From the date
hereof until the Closing or earlier termination of this Agreement, except as
otherwise provided in this Agreement (including as set forth on Sellers’
Disclosure Letter), or required by Law or consented to in writing by Buyer (such
consent not to be unreasonably withheld, delayed or conditioned), Sellers shall,
and shall cause the Company and the Company Subsidiaries, as applicable, to,
(x) conduct the business of the Company and the Company Subsidiaries, as
applicable, in the ordinary course of business consistent with past practice and
(y) use commercially reasonable efforts to maintain and preserve intact the
current organization, goodwill, business, franchises, employees and advantageous
business relationships of the Company and the Company Subsidiaries such that its
business will not be materially impaired, as applicable. Notwithstanding the
foregoing, from the date hereof until the Closing Date, Sellers shall, except as
otherwise provided in this Agreement (including as set forth in the
corresponding subsection of 6.01 of the Sellers’ Disclosure Letter), or required
by Law or consented to in writing by Buyer (such consent not to be unreasonably
withheld, delayed or conditioned):

 

(a)          cause the Company and the Company Subsidiaries to preserve and
maintain all of their material Permits;

 

(b)          cause the Company and the Company Subsidiaries to pay their
Indebtedness, Taxes and other similar obligations when due;

 

 59 

 

 

(c)          cause the Company and the Company Subsidiaries to maintain the
properties and assets owned, operated or used by the Company and the Company
Subsidiaries in substantially the same condition as they were on the date of
this Agreement, subject to reasonable wear and tear (and replacement or
disposition of obsolete or unnecessary equipment);

 

(d)          cause the Company and the Company Subsidiaries to continue in full
force and effect without modification all Insurance Policies, except as required
by applicable Law;

 

(e)          cause the Company and the Company Subsidiaries to defend and
protect their material properties and assets from infringement or usurpation;

 

(f)          cause the Company and the Company Subsidiaries to perform in all
material respects their obligations under all Material Contracts relating to or
affecting their material properties, assets or business;

 

(g)          cause the Company and the Company Subsidiaries to maintain their
books and records in accordance with all Laws and with past practice;

 

(h)          cause the Company and the Company Subsidiaries to comply in all
material respects with all applicable Laws;

 

(i)          obtain, or as applicable, make each consent, registration,
notification, filing, and declaration with the Governmental Authorities,
creditors, lessors, and other Persons identified in 6.01(i) of the Sellers’
Disclosure Letter (the “Required Consents”);

 

(j)          not, except (i) as required by any written agreements existing as
of the date hereof or as required by Law or (ii) as done in the ordinary course
of business consistent with past practice (to the extent that such action does
not increase the Company’s consolidated compensation expense by more than 3.0%
on an annualized basis over the 2016 level), (A) grant any bonuses, whether
monetary or otherwise, or increase any wages, salary or other compensation or
benefits (except as provided in 6.01(k)) in respect of its current or former
manager-level employees, officers, directors or members, (B) take any action to
accelerate the vesting or payment of any compensation or benefit (except as
provided in 6.01(k)) for any current or former employee, officer, director,
member or manager or (C) adopt or modify any employment agreement with any
current or former employee, officer or director (other than terminations of the
employment of at-will employees);

 

(k)          not, except as required by any written agreements existing as of
the date hereof or as required by Law, increase any severance, pension or
similar benefits in respect of its current or former manager-level employees,
officers, directors or members;

 

(l)          not, except as required by any written agreements existing as of
the date hereof or as required by Law, adopt, modify or terminate any: (i)
severance, change in control, retention or other similar agreement with any
current or former employee, officer, director or member, (ii) Benefit Plan or
(iii) collective bargaining or other agreement with a Union, in each case,
whether written or oral;

 

 60 

 

 

(m)          not adopt, sponsor, or maintain any new employee benefit plan or
agreement (excluding any such plans that are listed in 4.19(a) of the Sellers’
Disclosure Letter) that would require payment of benefits or compensation after
the 12-month anniversary of the Closing Date.

 

(n)          cause the Company and the Company Subsidiaries not to take or
permit any action that would cause any of the changes, events or conditions
described in 4.07(a)–4.07(m) or 4.07(p)–4.07(t) to occur; and

 

(o)          not take any action or make any payments, or permit any Company
Subsidiary to take any action or make any payments, that, if made immediately
prior to the date of this Agreement, would require disclosure pursuant to 4.23.

 

6.02         Conduct of Buyer’s Business Before the Closing. From the date
hereof until the Closing, except as otherwise provided in this Agreement or
required by Law, or consented to in writing by the Sellers’ Representative,
Buyer shall: (x) conduct its business in the ordinary course of business
consistent with past practice and (y) use commercially reasonable efforts to
maintain and preserve intact the current organization, goodwill, business,
franchise, employees and advantageous business relationships of the Buyer such
that its business will not be materially impaired. Notwithstanding the
foregoing, from the date hereof until the Closing Date, Buyer shall:

 

(a)          preserve and maintain all of its material Permits;

 

(b)          pay its Indebtedness, Taxes and other similar obligations when due;

 

(c)          defend and protect its material properties and assets from
infringement or usurpation;

 

(d)          perform in all material respects its obligations under all material
Contracts relating to or affecting its material properties, assets or business;

 

(e)          maintain its books and records in accordance with all Laws and with
past practice; and

 

(f)          not, except as required by Law or the rules of the New York Stock
Exchange, amend its articles of incorporation; or

 

(g)          comply in all material respects with all applicable Laws.

 

 61 

 

 

6.03         Access to Information.

 

(a)          From the date hereof until the Closing, to the extent not
prohibited by Law, Sellers shall, and shall cause the Company and the Company
Subsidiaries to, upon reasonable notice and subject to applicable Laws: (i)
afford Buyer and its Representatives reasonable access during normal business
hours to and the right to inspect all of the Real Property, properties, assets,
premises, books and records, Contracts and other documents and data related to
the Company and the Company Subsidiaries, provided that the Company and the
Company Subsidiaries and their representatives shall take such action as is
deemed necessary in the reasonable judgment of the Company or the Company
Subsidiaries to schedule such access and visits through a designated officer of
the party providing access and in such a way as to avoid disrupting any material
respect of the normal business of the party providing access; (ii) furnish to
Buyer and its Representatives, within twenty (20) Business Days after the end of
the month during which this Agreement is executed and of every month thereafter
until Closing, with (A) monthly financial statements consisting of the
consolidated balance sheet of the Company and the Company Subsidiaries as of the
end of such month and the related statement of income for such month and the
year-to-date period then ended, each prepared in accordance with GAAP applied
consistently with the Audited Financial Statements and certified by the chief
financial officer of the Company as being so prepared, (B) a calculation of
adjusted EBITDA for such periods prepared consistently with past presentations
provided to Buyer and (C) a copy of the Company’s monthly internal presentation
to management for such monthly periods prepared consistently with past
presentations provided to Buyer, (iii) furnish to Buyer and its Representatives,
within thirty (30) Business Days after the end of the calendar quarter during
which this Agreement is executed and of every calendar quarter thereafter until
Closing, with quarterly statements of cash flow for such calendar quarter and
the year-to-date period then ended, each prepared in accordance with GAAP
applied consistently with the Audited Financial Statements and certified by the
chief financial officer of the Company as being so prepared and (iv) instruct
the Representatives of the Sellers and the Company and the Company Subsidiaries
to cooperate reasonably with Buyer in its investigation of the Company and the
Company Subsidiaries. With respect to any investigation pursuant to this
6.03(a), Buyer shall use commercially reasonable efforts to minimize any
interference with the conduct of the business of Gulf Houghton, the Company or
the Company Subsidiaries during any such access. No investigation by Buyer or
other information received by Buyer shall operate as a waiver or otherwise
affect any representation, warranty or agreement given or made by any Seller in
this Agreement.

 

(b)          From the date hereof until the Closing, to the extent not
prohibited by Law, Buyer shall: (i) furnish the Sellers’ Representative and its
Representatives with such financial, operating and other data and information
related to Buyer as the Sellers’ Representative or any of its Representatives
may reasonably request and (ii) instruct the Representatives of Buyer to
cooperate with the Sellers’ Representative in its investigation of Buyer. Any
investigation pursuant to this 6.03(b) shall be conducted in such a manner as
not to interfere unreasonably with the conduct of the business of Buyer or any
of its subsidiaries. No investigation by the Sellers’ Representative or other
information received by the Sellers’ Representative shall operate as a waiver or
otherwise affect any representation, warranty or agreement given or made by
Buyer in this Agreement.

 

(c)          From the date hereof until the Closing, Buyer and Sellers shall
cooperate with each other to evaluate the management personnel of the Buyer,
Company and the Company’s Subsidiaries to identify the best individuals from
each of Buyer, the Company and the Company’s Subsidiaries to drive the success
of the combined entity after Closing.

 

 62 

 

 

(d)          No party shall be required to provide access to or to disclose
information where such access or disclosure would reasonably be expected to
jeopardize the attorney-client privilege of the institution in possession or
control of such information (after giving due consideration to the existence of
any common interest, joint defense or similar agreement between the parties) or
contravene any Law, fiduciary duty or material Contract entered into prior to
the date of this Agreement. The parties hereto will make appropriate substitute
disclosure arrangements under circumstances in which the restrictions of the
preceding sentence apply. Nothing contained in this Agreement shall give Buyer,
the Company or any Seller, directly or indirectly, the right to control or
direct the operations of any other party prior to the Closing. Prior to the
Closing, each party shall exercise, consistent with and subject to the terms and
conditions of this Agreement, complete control and supervision of its and its
subsidiaries’ respective operations.

 

6.04         No Solicitation of Other Bids.

 

(a)          From the date hereof until the Closing or the earlier termination
of this Agreement, Sellers shall not, and shall not authorize or permit the
Company, any Company Subsidiary or any of their Representatives to, directly or
indirectly: (i) knowingly encourage, solicit, initiate, facilitate or continue
inquiries regarding an Acquisition Proposal; (ii) participate in or enter into
discussions or negotiations with, or provide any information to, any Person
concerning a possible Acquisition Proposal or (iii) enter into any agreements or
other instruments (whether or not binding) regarding an Acquisition Proposal.
Sellers shall immediately cease and cause to be terminated, and shall cause
their Affiliates (including the Company and each Company Subsidiary) and all of
their Representatives to immediately cease and cause to be terminated, all
existing discussions or negotiations with any Persons with respect to, or that
could lead to, an Acquisition Proposal. For purposes hereof, “Acquisition
Proposal” shall mean any inquiry, proposal or offer from any Person (other than
Buyer or any of its Affiliates) concerning: (i) a merger, consolidation,
liquidation, recapitalization, share exchange, tender offer or other business
combination transaction involving the Company or a Company Subsidiary; (ii) the
issuance or acquisition of shares of capital stock or other equity securities of
the Company or a Company Subsidiary or (iii) the sale, lease, exchange or other
disposition of any significant portion of the Company’s or a Company
Subsidiary’s properties or assets; provided, however, that the term “Acquisition
Proposal” shall not apply to sales of (i) inventory in the ordinary course of
business consistent with past practice or (ii) land in Genoa, Italy and Rouen,
France.

 

(b)          In addition to the other obligations under this 6.04, the Sellers’
Representative shall promptly (and in any event within three (3) Business Days
after receipt thereof by any Seller or its Representatives) advise Buyer orally
and in writing of any Acquisition Proposal, any request for information with
respect to any Acquisition Proposal, or any inquiry with respect to or which
could reasonably be expected to result in an Acquisition Proposal, the material
terms and conditions of such request, Acquisition Proposal or inquiry, and the
identity of the Person making the same.

 

(c)          Sellers agree that the rights and remedies for noncompliance with
this 6.04 shall include having such provision specifically enforced by any court
having equity jurisdiction, it being acknowledged and agreed that any such
breach or threatened breach shall cause irreparable injury to Buyer and that
money damages would not provide an adequate remedy to Buyer.

 

 63 

 

 

6.05         Regulatory Approvals; Consents.

 

(a)          Subject to the terms and conditions of this Agreement (including
6.05(d)), before the Closing, Buyer and the Sellers’ Representative shall use
their respective reasonable best efforts to take, or cause to be taken, all
reasonable actions, and to do, or cause to be done, all reasonable things
necessary or advisable under any applicable Laws to consummate the transactions
contemplated by this Agreement as promptly as practicable, including (i) the
preparation and filing of all documentation, forms, applications, filings,
registrations and notifications required (whether by Law or in order to satisfy
the conditions set forth in 8.01(a)) to be filed to consummate the Closing, (ii)
the satisfaction of conditions to consummating the transactions contemplated by
this Agreement, (iii) obtaining (and cooperating with each other in obtaining)
any consent, authorization, expiration or termination of a waiting period,
permit, Order or approval of, waiver or any exemption by, any Governmental
Authority (which actions shall include furnishing all information and
documentary material required under the Antitrust Laws) required to be obtained
or made (whether by Law or in order to satisfy the conditions set forth in
8.01(a)) by Buyer, the Sellers’ Representative or any of their respective
Affiliates in connection with the transactions contemplated by this Agreement or
the taking of any action contemplated by this Agreement, (iv) obtaining (and
cooperating with each other in obtaining) any consent, approval of, waiver or
any exemption by, any non-governmental third party, in each case, to the extent
necessary or advisable to consummate the transactions contemplated by this
Agreement and (v) the execution and delivery of any reasonable additional
instruments necessary to fully carry out the purposes of this Agreement.

 

(b)          The parties hereto shall each keep each other apprised of the
status of matters relating to the completion of the transactions contemplated by
this Agreement and work cooperatively in connection with obtaining all required
consents, authorizations, Orders or approvals of, or any exemptions by, any
Governmental Authority undertaken pursuant to the provisions of this 6.05. The
parties hereto shall consult with each other with respect to the obtaining of
all permits, consents, approvals and authorizations of all third parties and
Governmental Authorities necessary or advisable to consummate the transactions
contemplated by this Agreement, and each party will keep the other apprised of
the status of matters relating to completion of the transactions contemplated
herein. The parties hereto shall cause their respective counsel to reasonably
collaborate with each other to prepare any written materials that will be
jointly submitted to any third person or any Governmental Authority in
connection with the transactions contemplated by this Agreement and to consult
with each other regarding any written submission to any Governmental Authority.
Notwithstanding the foregoing (and subject to 6.08, the Mutual Confidentiality
Agreement dated December 16, 2015, as amended, between Buyer and the Company
(the “Confidentiality Agreement”) and the Joint Defense Agreement dated June 16,
2016 and executed by the respective counsel of Buyer and the Company on behalf
of Buyer, the Company and Affiliates of the Company and Company Subsidiaries),
Buyer, Gulf Houghton and the Company may, as each reasonably deems advisable and
necessary, designate any competitively sensitive material provided to the other
under this 6.05(b) as “Outside Counsel Only Material.” Such materials and the
information contained therein shall be given only to the outside counsel of the
recipient on the basis that such outside counsel agrees not to disclose such
information to employees, officers or directors of the recipient unless express
permission is obtained in advance from the source of the materials (Buyer, Gulf
Houghton or the Company, as the case may be) or its legal counsel.
Notwithstanding anything to the contrary contained in this 6.05, materials
provided pursuant to this 6.05 may be redacted (i) to remove references
concerning the valuation of the Company, (ii) as necessary to comply with
contractual arrangements and (iii) as necessary to address reasonable privilege
concerns.

 

 64 

 

 

(c)          Buyer and the Sellers’ Representative shall use reasonable best
efforts to make or file with the appropriate Governmental Authority all filings,
forms, registrations and notifications required (whether by Law or in order to
satisfy the conditions set forth in 8.01(a)) to be filed to consummate the
transactions contemplated by this Agreement under any applicable Antitrust Law,
and subsequent to such filings and subject to the terms and conditions of
6.05(b), Buyer and the Sellers’ Representative will respond to inquiries from
Governmental Authorities, or provide any supplemental information that may be
requested by Governmental Authorities, in connection with filings made with such
Governmental Authorities (to the extent reasonably available). Buyer and the
Sellers’ Representative shall file their notification and report forms under the
HSR Act within fifteen (15) Business Days after the date of this Agreement or
when advisable. Subject to 6.05(b) and the last sentence of this 6.05(c), in the
event that the parties receive a request for information or documentary material
pursuant to any Antitrust Law, including the HSR Act (any such request pursuant
to the HSR Act, a “Second Request”), the parties will use their respective
reasonable best efforts to submit an appropriate response to, and to certify
compliance as soon as reasonably practicable with, any such request for
information or documentary material, and counsel for both parties will closely
cooperate during the entirety of any review process pursuant to any Antitrust
Law. Notwithstanding the foregoing, Buyer may, if Buyer in good faith believes
it to be necessary or advisable to do so in order to permit the satisfaction of
the conditions set forth in 8.01(a) and 8.01(b) or in order to avoid a
Triggering Divestiture, elect not to certify compliance with any such Second
Request until the date that is six (6) months after the date of such Second
Request.

 

(d)          Notwithstanding anything to the contrary set forth in this
Agreement, Buyer and the Sellers’ Representative shall, in order to permit the
satisfaction of the conditions set forth in 8.01(a) and 8.01(b) as promptly as
practicable (subject to the last sentence of this 6.05(d)), (i) propose,
negotiate, commit to, effect and agree to, by consent decree, hold separate
order or otherwise, the sale, divestiture, license, holding separate, and other
disposition of and restriction on the businesses, assets, properties and product
lines, or changes to the conduct of business of, the Company, Buyer and their
respective subsidiaries and take such action or actions that would in the
aggregate have a similar effect, (ii) create, terminate, or divest
relationships, ventures, contractual rights or obligations of the Company, Buyer
and their respective subsidiaries and (iii) otherwise take or commit to take any
action that would limit Buyer’s freedom of action with respect to, or its
ability to retain or hold, directly or indirectly, any businesses, assets,
properties or product lines of the Company, Buyer and their respective
subsidiaries; provided that any such sales, divestitures, licenses, holdings,
dispositions, restrictions, changes or similar effects are conditioned upon and
become effective only concurrently with or immediately upon the Closing;
provided further, however, that nothing contained in this Agreement shall
require Buyer or the Sellers’ Representative to take, or cause to be taken, or
commit to take, or commit to cause to be taken, any divestiture, license, hold
separate, sale or other disposition, of or with respect to businesses, assets,
properties or product lines of the Company, Buyer or any of their respective
subsidiaries representing, in the aggregate, in excess of $80 million of Pro
Forma Net Sales represented by the assets divested. However, if requested by
Buyer, the Sellers’ Representative shall agree to any action contemplated by
this 6.05; provided that any such agreement or action is conditioned on the
consummation of the transactions contemplated by this Agreement. Without
limiting the foregoing, in no event shall the Sellers’ Representative (and the
Sellers’ Representative shall not permit any of its Affiliates to) propose,
negotiate, effect or agree to any such actions without the prior written consent
of Buyer.

 

 65 

 

 

6.06         Notice of Certain Events.

 

(a)          From the date hereof until the Closing, Sellers shall promptly
notify Buyer in writing:

 

(i)          of any fact, circumstance, event or action the existence,
occurrence or taking of which (A) has had, or could reasonably be expected to
have, individually or in the aggregate, a Material Adverse Effect, (B) has
resulted in, or could reasonably be expected to result in, any representation or
warranty made by any Seller in any Transaction Document not being true and
correct in any material respect if made or restated immediately thereafter or
(C) has resulted in, or could reasonably be expected to result in, the failure
of any of the conditions set forth in 8.02 to be satisfied;

 

(ii)         of any notice or other communication from any Person alleging that
the consent of such Person is or may be required in connection with the
transactions contemplated by this Agreement;

 

(iii)        of any notice or other Substantive Communication from any
Governmental Authority in connection with the transactions contemplated by this
Agreement;

 

(iv)        of any Actions commenced or, to any Seller’s Knowledge, threatened
against, relating to or involving or otherwise affecting such Seller, the
Company or any Company Subsidiary that, if pending on the date of this
Agreement, would have been required to have been disclosed pursuant to 4.16 or
that relates to the consummation of the transactions contemplated by this
Agreement;

 

(v)         if any customer, supplier or vendor required to be disclosed on 4.14
of the Sellers’ Disclosure Letter has indicated in writing or verbally that it
will cease to do business with the Company (whether as a result of the
consummation of the transaction contemplated by this Agreement or otherwise);
and

 

(vi)        of the receipt of any Environmental Notice or Environmental Claim by
the Sellers, the Company or any Company Subsidiary that is reasonably likely to
give rise to any material obligation of the Company or any Company Subsidiary.

 

 66 

 

 

(b)          From the date hereof until the Closing, Buyer shall promptly notify
the Sellers’ Representative in writing:

 

(i)          of any fact, circumstance, event or action the existence,
occurrence or taking of which (A) has had, or could reasonably be expected to
have, individually or in the aggregate, a Buyer Material Adverse Effect, (B) has
resulted in, or could reasonably be expected to result in, any representation or
warranty made by Buyer in any Transaction Document not being true and correct in
any material respect if made or restated immediately thereafter or (C) has
resulted in, or could reasonably be expected to result in, the failure of any of
the conditions set forth in 8.03 to be satisfied;

 

(ii)         of any notice or other Substantive Communication from any
Governmental Authority in connection with the transactions contemplated by this
Agreement; and

 

(iii)        of any Actions commenced or, to Buyer’s Knowledge, threatened
against, relating to or involving or otherwise affecting Buyer that, if pending
on the date of this Agreement, would have been required to have been disclosed
pursuant to 5.03 or that relates to the consummation of the transactions
contemplated by this Agreement.

 

(c)          A party’s receipt of information pursuant to this 6.06 shall not
operate as a waiver or otherwise affect any representation, warranty or
agreement given or made by any other party in this Agreement and, in the case of
6.06(a), shall not be deemed to amend or supplement the Sellers’ Disclosure
Letter.

 

6.07         Resignations. The Sellers’ Representative shall use reasonable
efforts to deliver to Buyer written resignations, effective as of the Closing
Date, of the officers and directors of the Company or any Company Subsidiary
requested by Buyer at least five (5) Business Days before the Closing or
otherwise take action to remove such individuals from such positions.

 

6.08         Confidentiality. Except as provided in the Shareholder Agreement,
from and after the Closing, each Seller shall, and shall cause its Affiliates
to, hold, and shall use its reasonable best efforts to cause its or their
respective Representatives to hold, in confidence any and all information,
whether written or oral, concerning Buyer, the Company and the Company
Subsidiaries, except to the extent that such Seller can show that such
information: (a) is generally available to and known by the public through no
fault of any Seller or any of their respective Affiliates or Representatives or
(b) is lawfully acquired by such Seller, any of its Affiliates or their
respective Representatives from and after the Closing from sources that are not
prohibited from disclosing such information by a legal, contractual or fiduciary
obligation. If any Seller or any of its Affiliates or their respective
Representatives are compelled to disclose any information by judicial or
administrative process or by other requirements of Law, such Seller, shall
promptly notify Buyer in writing and shall, without liability hereunder,
disclose only that portion of such information that such Seller is advised by
its counsel is legally required to be disclosed, provided that such Seller shall
use reasonable best efforts to obtain an appropriate protective order or other
reasonable assurance that confidential treatment will be accorded such
information.

 

 67 

 

 

6.09         Books and Records.

 

(a)          In order to facilitate the resolution of any claims made against or
incurred by any Seller before the Closing, or for any other reasonable purpose,
Buyer shall:

 

(i)          retain the books and records (including personnel files) of the
Company and the Company Subsidiaries relating to periods before the Closing in a
manner reasonably consistent with Buyer’s own document retention policies and
practices; and

 

(ii)         upon reasonable notice, afford the Representatives of any Seller
reasonable access (including the right to make, at such Seller’s expense,
photocopies), during normal business hours, to such books and records for any
appropriate purpose;

 

provided, however, that any books and records related to Tax matters shall be
retained pursuant to, and for the periods set forth in, ARTICLE VII.

 

(b)          In order to facilitate the resolution of any claims made by or
against or incurred by Buyer, the Company or any Company Subsidiary after the
Closing, or for any other reasonable purpose, for a period of five (5) years
following the Closing, the Sellers’ Representative shall:

 

(i)          retain the books and records (including personnel files) of the
Sellers which relate to the Company and the Company Subsidiaries and their
operations for periods before the Closing; and

 

(ii)         upon reasonable notice, afford the Representatives of Buyer, the
Company and any Company Subsidiary reasonable access (including the right to
make, at Buyer’s expense, photocopies), during normal business hours, to such
books and records for any appropriate purpose;

 

provided, however, that any books and records related to Tax matters shall be
retained pursuant to, and for the periods set forth in, ARTICLE VII.

 

(c)          Neither Buyer nor the Sellers’ Representative shall be obligated to
provide the other party with access to any books or records (including personnel
files) pursuant to this 6.09 where such access would violate any Law.

 

6.10         Closing Conditions. From the date hereof until the Closing, each
party hereto shall, and Sellers shall cause the Company and the Company
Subsidiaries to, use reasonable best efforts to take such actions as are
necessary to expeditiously satisfy the closing conditions set forth in ARTICLE
VIII hereof.

 

 68 

 

 

6.11         Public Announcements. Buyer and Gulf Houghton shall issue a joint
press release in a form as mutually agreed promptly after the execution of this
Agreement. Otherwise, before Closing, none of the Sellers nor Buyer shall (and
shall not permit any of their respective Affiliates to) issue or cause the
release or publication of any press release or other public announcement with
respect to this Agreement or the transactions contemplated herein without prior
written approval (which approval shall not be unreasonably withheld, conditioned
or delayed) of the other party hereto; provided, that nothing herein shall
prevent any Person from making any public announcement (whether in a press
release, periodic securities filing or other external announcement) that such
Person reasonably believes to be required by applicable Law or the requirements
of any stock exchange or quotation system. Notwithstanding the foregoing
restriction, Buyer may make earnings announcements and participate in earnings
calls and investor conferences in the ordinary course of business in which this
Agreement and the transactions contemplated herein are discussed.

 

6.12         Internal Reorganization. Notwithstanding anything to the contrary
in this Agreement, the Sellers and the Company shall be permitted to cause D.A.
Stuart Company (Shanghai) Limited to be sold by Houghton Deutschland GmbH to
Houghton Shanghai Specialty Industrial Fluids on the terms described in Section
6.12 of the Sellers’ Disclosure Letter.

 

6.13         General Release.

 

(a)          Effective as of the Closing, each Seller hereby unconditionally and
irrevocably acquits, remises, discharges and forever releases the Company, the
Company Subsidiaries, Buyer and their respective Affiliates, partners, managers,
employees, officers, directors and agents (collectively, the “Buyer Releasees”)
from any and all Liabilities and obligations of every kind whatsoever, whether
accrued or fixed or determined or determinable, including those arising under
any Law, Contract, agreement, arrangement, commitment or undertaking, whether
written or oral to the extent arising on or before the Closing; provided,
however that in no event shall this 6.13 constitute a release by (i) any Seller
of any Liabilities or obligations of Buyer, its Affiliates or any third party
arising under this Agreement or any other Transaction Document, including,
without limitation, the obligations under Section 6.24 hereof, (ii) any
Management Seller of any Liabilities of Buyer, its Affiliates or any third party
arising from any fraud, embezzlement or misappropriation of funds or assets or
similar willful misconduct, (iii) any Management Seller of any Liabilities or
obligations of any Buyer Releasee pursuant to any Contract between such Buyer
Releasee and such Management Seller that is set forth on Section 4.08(a)(vii) of
the Sellers’ Disclosure Letter, (iv) any Management Seller of any rights he or
she may have to indemnification or expense advancement under any provision of
the articles of association, by-laws or other organizational documents of the
Company or any Company Subsidiary, (v) any Management Seller of any rights to
unpaid salary, accrued vacation, or other employee benefits described pursuant
to 4.19(a) of the Sellers’ Disclosure Letter, in each case accrued and earned by
such Management Seller as of the Closing.

 

(b)          Effective as of the Closing, the Buyer and the Company hereby
unconditionally and irrevocably acquits, remises, discharges and forever
releases each Seller and their respective Affiliates, partners, managers,
employees, officers, directors and agents (collectively, the “Seller Releasees”)
from any and all Liabilities and obligations of every kind whatsoever, whether
accrued or fixed or determined or determinable, including those arising under
any Law, Contract, agreement, arrangement, commitment or undertaking, whether
written or oral to the extent arising on or before the Closing; provided,
however that in no event shall this 6.13(b) apply in any way to any Liabilities
or obligations of any Seller, its Affiliates or any third party arising (i)
under this Agreement or any other Transaction Document or (ii) from any fraud,
embezzlement or misappropriation of funds or assets or similar willful
misconduct.

 

 69 

 

 

6.14         D&O Tail Policy. Prior to the Closing, the Company may purchase an
officers’ and directors’ liability insurance policy covering the persons who
were officers and directors immediately prior to the Closing with respect to
actions or omissions occurring prior to the Closing Date and providing the
equivalent coverages as those in place at December 31, 2016. In addition to the
foregoing, from the Closing through the sixth (6th) anniversary of the Closing,
the Buyer shall cause the certificate of incorporation and bylaws (or equivalent
organizational documents) of the Company and each Company Subsidiary to contain
provisions no less favorable with respect to indemnification, advancement of
expenses and exculpation of present and former directors and officers of the
Company than are set forth in the certificate of incorporation and bylaws of the
Company and each Company Subsidiary as of the date of this Agreement; provided,
however, that in no event shall this 6.14 obligate the Company or any Company
Subsidiary (or obligate the Buyer to cause the certificate of incorporation,
bylaws or equivalent organizational documents of the Company or any Company
Subsidiary to contain a provision that would obligate the Company or any Company
Subsidiary) to indemnify against, advance expenses to or exculpate such director
or officer in respect of such director or officer’s indemnification Liabilities
or obligations arising under this Agreement or any other Transaction Document.
The provisions of this 6.14 are intended to be for the benefit of, and
enforceable by, the present and former directors and officers of the Company and
each Company Subsidiary.

 

6.15         Remittance of Payments. From and after the Closing, each Seller
shall promptly remit to Buyer, in the form received, any payments which such
Seller or any of its Affiliates may receive that properly belong to the Company
or any Company Subsidiary.

 

6.16         Brokers. Regardless of whether the Closing shall occur: (a) each
Seller shall severally, indemnify Buyer and its Affiliates against, and hold
Buyer and its Affiliates harmless from, any and all Liability for any brokers’
or finders’ fees or other commissions arising with respect to brokers, finders,
financial advisors, investment bankers or other Persons retained or engaged by
such Seller or any of its Affiliates in respect of the transactions contemplated
by this Agreement and (b) Buyer shall indemnify each Seller and its Affiliates
against, and hold each Seller and its Affiliates harmless from, any and all
Liability for any brokers’ or finders’ fees or other commissions arising with
respect to brokers, finders, financial advisors, investment bankers or other
Persons retained or engaged by Buyer or its Affiliates in respect of the
transactions contemplated by this Agreement.

 

6.17         Permits. From the date hereof until the Closing, Sellers shall, and
shall cause the Company and the Company Subsidiaries to, cooperate with Buyer in
its efforts to obtain all Permits necessary for the Company and the Company
Subsidiaries to operate their businesses after Closing as they had been
conducted as of the Closing.

 

6.18         Payment of Indebtedness. Except as otherwise agreed with the
Sellers’ Representative, Buyer shall, at Closing, refinance or assume the
Indebtedness of the Company and the Company Subsidiaries that is identified on
6.18 of the Sellers’ Disclosure Letter (including the Indebtedness relating to
any Contract identified on 6.18 of the Sellers’ Disclosure Letter and any
extensions of such Indebtedness set forth on 6.18 of the Sellers’ Disclosure
Letter or that do not increase the Liability of the Company or any Company
Subsidiary in respect of such Indebtedness or materially affect the terms of
such Indebtedness (including, without limitation, terms relating to the ability
to prepay such Indebtedness)).

 

 70 

 

 

6.19         Shareholders Meeting; Preparation of Proxy Statement.

 

(a)          Subject to the terms set forth in this Agreement, Buyer shall take
all action necessary to duly call, give notice of, convene and hold the Buyer
Shareholders Meeting as soon as reasonably practicable after the Buyer Proxy
Statement, as filed with the SEC, is declared effective or cleared by the staff
of the SEC, and, in connection therewith, Buyer shall deliver to shareholders, a
notice of meeting, proxy statement and forms of proxy (collectively, the “Buyer
Proxy Statement”) to the holders of Buyer Common Stock in advance of such
meeting pursuant to applicable Law and Buyer’s articles of incorporation and
by-laws for the purpose of obtaining the Buyer Shareholder Approval. The Buyer
Proxy Statement shall include the Buyer Board Recommendation. Buyer shall use
reasonable best efforts to (i) obtain the Buyer Shareholder Approval and (ii)
take all other actions necessary or advisable to secure the vote or consent of
the shareholders required by applicable Law and Buyer’s articles of
incorporation and by-laws to obtain such approval. Buyer shall keep the Sellers’
Representative updated with respect to proxy solicitation results as reasonably
requested by the Sellers’ Representative. Once the Buyer Shareholders Meeting
has been called and noticed, Buyer shall not postpone or adjourn the Buyer
Shareholders Meeting without the consent of the Sellers’ Representative (other
than (x) in order to obtain a quorum of its shareholders or (y) as reasonably
determined by Buyer to comply with applicable Law and Buyer’s articles of
incorporation and by-laws). At the Buyer Shareholders Meeting, each Seller and
its Affiliates shall vote all shares of Buyer Common Stock owned by them, if
any, in favor of the issuance of the Stock Consideration and the Charter
Amendment. Notwithstanding anything contained herein to the contrary, Buyer
shall not be required to hold the Buyer Shareholders Meeting if this Agreement
is terminated before the meeting is held.

 

(b)          In connection with the Buyer Shareholders Meeting, Buyer shall
prepare and file the Buyer Proxy Statement with the SEC within thirty-five (35)
Business Days of the date hereof. Buyer and the Sellers’ Representative will
cooperate and consult with each other in the preparation of the Buyer Proxy
Statement. Without limiting the generality of the foregoing, the Sellers’
Representative will furnish to Buyer the information relating to the Sellers,
the Company and the Company Subsidiaries required by the Exchange Act and the
rules and regulations promulgated thereunder to be set forth in the Buyer Proxy
Statement, including but not limited to such financial and operating data, pro
forma financial and operating data and other information relating to Gulf
Houghton, the Company and the Company Subsidiaries as Buyer or its
Representatives may request. Buyer shall not file the Buyer Proxy Statement, or
any amendment or supplement thereto, without providing the Sellers’
Representative a reasonable opportunity to review and comment thereon (which
comments shall be considered by Buyer). Buyer shall use its reasonable best
efforts to resolve, and Buyer and the Sellers’ Representative each agree to
consult and cooperate with each other in resolving, all SEC comments with
respect to the Buyer Proxy Statement promptly after receipt thereof and to cause
the Buyer Proxy Statement in definitive form to be cleared by the SEC and
delivered to the Buyer’s shareholders as promptly as reasonably practicable
following filing with the SEC. Buyer shall consult with the Sellers’
Representative before responding to SEC comments with respect to the preliminary
Buyer Proxy Statement. The Sellers’ Representative and Buyer shall correct any
information provided by it for use in the Buyer Proxy Statement which shall have
become false or misleading and, if determined by Buyer to be necessary or
appropriate, Buyer shall promptly prepare and deliver to its shareholders an
amendment or supplement setting forth such correction. Buyer shall as soon as
reasonably practicable (i) notify the Sellers’ Representative of the receipt of
any comments from the SEC with respect to the Buyer Proxy Statement and any
request by the SEC for any amendment to the Buyer Proxy Statement or for
additional information and (ii) provide the Sellers’ Representative with copies
of all written correspondence between Buyer and its Representatives, on the one
hand, and the SEC, on the other hand, with respect to the Buyer Proxy Statement.

 

 71 

 

 

(c)          Sellers shall cooperate with Buyer in connection with (i) Buyer’s
effort to obtain any required consent from Sellers’ Accountants in connection
with the inclusion of any financial or operating information of any Seller, the
Company and any Company Subsidiary in any filings by Buyer under the Securities
Act or the Exchange Act and (ii) Buyer’s effort to prepare financial statements
for any period commencing on or after the date of the Balance Sheet for
inclusion by Buyer in any filing under the Securities Act or the Exchange Act.

 

(d)          If the Charter Amendment is approved at the Buyer Shareholders
Meeting, the Buyer shall take all actions necessary to file the Charter
Amendment with the Department of State of the Commonwealth of Pennsylvania at or
prior to Closing. If the Charter Amendment is not approved at the Buyer
Shareholders Meeting, the Buyer shall take all actions necessary to file the
Statement with Respect to Shares reflecting the terms of the Preferred Stock
with the Department of State of the Commonwealth of Pennsylvania at or prior to
Closing.

 

6.20         Financing Matters. The Sellers shall, and shall cause each of the
Company and any Company Subsidiary to, use commercially reasonable efforts to
provide the Buyer with all cooperation reasonably requested by the Buyer to
assist it in causing the conditions in the Debt Financing Commitment to be
satisfied or as is otherwise necessary or reasonably requested by the Buyer in
connection with the Debt Financing, including:

 

(a)          participation by officers in a reasonable number of meetings
(including one-on-one), presentations, road shows, due diligence sessions,
drafting sessions and sessions with rating agencies and prospective lenders or
investors and obtaining assistance from its accountants, including participating
in a reasonable number of drafting and accounting due diligence sessions, in
each case in connection with the Debt Financing;

 

(b)          assisting the Buyer and the Debt Financing Sources with the timely
preparation of customary rating agency presentations, marketing materials and
information memoranda as may be required in connection with the Debt Financing;

 

(c)          reasonably facilitate the pledging and mortgaging of collateral,
including assisting with the preparation of security documents, other definitive
financing documents, and other certificates or documents and back-up therefor as
may be reasonably requested by the Buyer or the Debt Financing Sources, and
otherwise reasonably facilitating the pledging of collateral and the granting of
security interests in respect of the Debt Financing, provided that no obligation
of any Seller, the Company or any Company Subsidiary under any agreement,
document or pledge related to any of the Debt Financing shall be operative until
the Closing;

 

 72 

 

 

(d)          furnishing the Buyer and the Debt Financing Sources, as promptly as
practicable, with customary and readily available financial and other pertinent
information relating to the Company and the Company Subsidiaries in respect of
their businesses as may be reasonably requested by the Buyer;

 

(e)          furnishing the Buyer and the Debt Financing Sources, as promptly as
practicable, with financial and other pertinent information relating to the
Company and the Company Subsidiaries in respect of their businesses as may be
reasonably requested by the Buyer;

 

(f)          reasonably cooperating with the Buyer to obtain customary and
reasonable corporate and facilities ratings, consents, approvals,
authorizations, non-invasive environmental assessments, legal opinions, surveys
and title insurance as reasonably requested by the Buyer;

 

(g)          reasonably facilitating the pledging or the reaffirmation of the
pledge of collateral (including obtaining and delivering any pay-off letters and
other cooperation in connection with the repayment or other retirement of
existing indebtedness and the release and termination of any and all related
liens) on or prior to the Closing Date, as well as cooperating to permit
prospective lenders involved in the Debt Financing to evaluate and assess the
assets of the Company and the Company Subsidiaries for purposes of establishing
collateral arrangements;

 

(h)          delivering notices of prepayment within the time periods required
by the relevant agreements governing indebtedness and obtaining customary payoff
letters, lien terminations and instruments of discharge to be delivered at the
Closing, and giving any other necessary notices, to allow for the payoff,
discharge and termination in full at the Closing of all indebtedness; and

 

(i)          promptly and in any event at least ten (10) days before the Closing
Date, furnishing the Buyer and the Debt Financing Sources with all documentation
and other information (to the extent reasonably requested by the Debt Financing
Sources at least fifteen (15) days prior to the Closing Date) that is required
by regulatory authorities pursuant to applicable "know your customer" and
anti-money laundering rules and regulations, including the Patriot Act.

 

Notwithstanding the foregoing, (A) nothing shall require such cooperation as
described in 6.20 to the extent it would, in the Company’s reasonable judgment,
materially interfere with the business or operations of the Company or its
Subsidiaries and (B) neither the Company nor any of its Subsidiaries shall be
required to, or be required to commit to, (1) enter into or execute any
agreement or document unless the effectiveness thereof shall be conditioned
upon, or become operative after, the occurrence of the Closing, (2) until the
Closing, take any corporate action (including any Board approvals) in connection
with the Debt Financing, (3) take any action that would result in any officer,
director or other representative of the Company or any of its Subsidiaries
incurring any personal liability with respect to any matters relating to the
Debt Financing, (4) until the Closing, deliver or cause the delivery of any
legal opinions or any certificate as to solvency or any other certificate
necessary for the Debt Financing or (5) until the Closing, deliver or cause the
delivery of any pro forma financial information or any financial information in
a form not customarily prepared by the Company with respect to such period. All
non-public or other confidential information provided by the Company or any of
its representatives pursuant to this 6.20 shall be kept confidential in
accordance with the Confidentiality Agreement, except that the Buyer shall be
permitted to disclose such information in accordance with the Debt Financing
Commitments. The Company shall be permitted a reasonable period to comment, on
those portions of any confidential information memorandum, or other marketing
document circulated to potential financing sources that contain or are based
upon any such non-public or other confidential information. None of the Company
or any of its Subsidiaries shall be required to bear any cost or expense, pay
any commitment or other similar fee or make any other payment or incur any other
liability prior to the Closing or provide or agree to provide any indemnity in
connection with the Debt Financing or any of the foregoing matters described in
6.20.

 

 73 

 

 

The Buyer shall reimburse the Company for its reasonable and documented
out-of-pocket fees and expenses incurred pursuant to this 6.20.

 

Notwithstanding anything to the contrary in this Agreement, the Buyer
acknowledges and agrees that its obligation to consummate the Closing is not
conditioned upon any Debt Financing being made available to the Buyer. The
Sellers hereby consent to the use of the Company’s and the Company Subsidiaries’
logos in connection with the Debt Financing if such logos are used solely in a
manner that is not intended to or reasonably likely to harm or disparage the
Company or the Company Subsidiaries or the reputation or goodwill of the Company
or the Company Subsidiaries, subject to the Company’s prior written consent.

 

6.21         Employee Matters.

 

(a)          Following the Closing Date and until the first (1st) anniversary of
the Closing Date (the “Continuation Period”), Buyer shall provide, or shall
cause the Company to provide, the individuals who are employed by the Company or
any Company Subsidiary immediately before the Closing Date (the “Company
Employees”) and who continue employment during such time period with (i) annual
base compensation no less than the annual base compensation provided to such
Company Employees immediately prior to the Closing Date and annual target cash
incentive amounts that are no less than the annual target cash incentive amounts
provided to such Company Employees immediately prior to the Closing Date
pursuant to annual incentive plans described in 6.21(a) of the Sellers’
Disclosure Letter, as such compensation and plans may be amended, extended or
otherwise modified in compliance with 6.01, (ii) severance benefits that are no
less favorable than the severance benefits described in 6.21(a) of the Sellers’
Disclosure Letter pursuant to the severance plans described in 6.21(a) of the
Sellers’ Disclosure Letter, and (iii) other qualified plan or foreign retirement
plan, welfare or fringe employee benefits that are substantially comparable in
the aggregate to the employee benefits provided to such Company Employees
immediately prior to the Closing Date pursuant to such qualified or foreign
retirement plans, welfare and fringe employee benefits described in 6.21(a) of
the Sellers’ Disclosure Letter, as such plans and benefits may be amended,
extended or otherwise modified in compliance with 6.01.

 

 74 

 

 

(b)          Subject to 6.21(a), from and after the Closing Date, Buyer shall,
or shall cause the Company to, assume, honor and continue during the
Continuation Period or, if later, until all obligations thereunder have been
satisfied, all of the Company’s and any Company Subsidiary’s employment,
retention, termination and change in control plans, policies, programs,
agreements and arrangements maintained by the Company or any Company Subsidiary,
in each case, as in effect at the Closing Date and only to the extent they have
been made available to Buyer prior to the date hereof, including with respect to
any payments, benefits or rights, such as employment termination or change in
control payments, arising as a result of the transactions contemplated by this
Agreement (either alone or in combination with any other event), without any
amendment or modification, other than any amendment or modification required to
comply with applicable Law.

 

(c)          With respect to all U.S. Qualified Benefit Plans and welfare plans
maintained by the Buyer, the Company or the Company Subsidiaries in which the
Company Employees are eligible to participate after the Closing Date (including
any vacation or paid time-off plans and severance plans) for purposes of
determining eligibility to participate and vesting, each Company Employee’s
service with the Company or any of the Company Subsidiaries (as well as service
with any predecessor employer of the Company or any such Company Subsidiary, to
the extent service with the predecessor employer is recognized by the Company or
such Company Subsidiary) shall be treated as service with the Buyer, the Company
or any of their respective subsidiaries, in each case, to the extent such
service would have been recognized by the Company or the Company Subsidiaries
under analogous Benefit Plans prior to the Closing Date; provided, however, that
such service need not be recognized to the extent that such recognition would
result in any duplication of benefits for the same period of service.

 

(d)          Without limiting the generality of 6.21(a), Buyer shall use
commercially reasonable efforts to, or shall cause the Company to use
commercially reasonable efforts to, waive any pre-existing condition
limitations, exclusions, actively-at-work requirements and waiting periods under
any welfare benefit plan maintained by the Buyer, the Company or any of their
respective subsidiaries in which Company Employees (and their eligible
dependents) will be eligible to participate from and after the Closing Date,
except to the extent that such pre-existing condition limitations, exclusions,
actively-at-work requirements and waiting periods would not have been satisfied
or waived under the comparable Benefit Plan immediately prior to the Closing
Date. Buyer shall use commercially reasonable efforts to, or shall cause the
Company to use commercially reasonable efforts to, recognize the dollar amount
of all co-payments, deductibles and similar expenses incurred by each Company
Employee (and his or her eligible dependents) during the calendar year in which
the Closing Date occurs for purposes of satisfying such year’s deductible and
co-payment limitations under the relevant welfare benefit plans in which they
will be eligible to participate from and after the Closing Date.

 

(e)          For the avoidance of doubt and notwithstanding anything to the
contrary herein, for purposes of any Benefit Plan containing a definition of
“change in control” or “change of control”, the Closing shall be deemed to
constitute a “change in control” or “change of control” (except as would result
in the imposition of “additional Taxes” under Section 409A of the Code).

 

 75 

 

 

(f)          The provisions of this 6.21 are solely for the benefit of the
parties to this Agreement, and no other Person (including any Company Employee
or any beneficiary or dependent thereof) shall be regarded for any purpose as a
third-party beneficiary of this 6.21, and no provision of this 6.21 shall create
such rights in any such Persons. No provision of this Agreement shall be
construed (i) as a guarantee of continued employment of any Company Employee,
(ii) to prohibit the Buyer or the Company from having the right to terminate the
employment of any Company Employee, (iii) to prevent the amendment, modification
or termination of any Benefit Plan after the Closing (in each case in accordance
with the terms of the applicable Company Benefit Plan) or (iv) as an amendment
or modification of the terms of any Benefit Plan.

 

6.22         Pre-Closing Check-the-Box Elections. Prior to the Closing Date (i)
GHG Lubricants Holdings Ltd. or GHGL London Ltd. shall execute a properly
completed IRS Form 8832 electing to have GHG Lubricants Holdings Ltd. treated as
a disregarded entity for U.S. federal income tax purposes, effective before the
close of the day before the Closing Date, and (ii) each of the Sellers (either
directly or through a duly authorized representative) shall execute a properly
completed IRS Form 8832 electing to have the Company treated as a partnership
for U.S. federal income tax purposes effective immediately after the election
described in (i) and also before the close of the day before the Closing Date.
The IRS Forms 8832 described in (i) and (ii) will be delivered in escrow to
Buyer prior to the Closing Date, and shall only be filed by Buyer after the
Closing Date (provided that Buyer shall also execute the IRS Form 8832 described
in clause (ii) prior to filing). Buyer shall deliver to Sellers’ Representative:
(a) evidence of the filing of the IRS Forms 8832 described in clauses (i) and
(ii) promptly after such filing and (b) a copy of the IRS notification
confirming approval of the elections as soon as reasonably practicable following
receipt.

 

6.23         Registration for Management Sellers. Within thirty (30) days
following the Closing, Buyer shall file a registration statement with the SEC to
register for sale the Shares issued to the Management Sellers hereunder in
accordance with Exhibit J attached hereto.

 

6.24         Bonuses. Following the Closing, Buyer shall cause the Company or a
Company Subsidiary, as the case may be, to pay bonuses (including stay bonuses,
transaction bonuses or similar bonuses), severance payments, retention payments
and other change-of-control payments payable to any officer, employee or
director of the Company or any of its Subsidiaries in connection with this
Agreement or upon the consummation of the transactions contemplated hereby
(together with the employer-portion of any payroll, employment or similar Taxes
owning with respect thereto), in each case, to the extent set forth on 6.24 of
the Sellers’ Disclosure Letter.

 

6.25         Transfers. From the date hereof until the termination of this
Agreement, no Seller shall offer, sell, contract to sell, transfer, pledge or
otherwise dispose of any Shares, except to Buyer or its Affiliates at the
Closing.

 

 76 

 

 

6.26         Shareholder Approval of Parachute Payments.

 

(a)          Following the signing of this Agreement, the Company shall use its
best efforts to obtain executed and effective “waivers,” in a form reasonably
acceptable to Buyer, from any individuals who are “disqualified individuals” (as
defined in Section 280G(c) of the Code) of the Company and who would reasonably
be expected to receive in connection with the consummation of the transactions
contemplated hereby (either alone or in conjunction with any other event) any
“parachute payment” (within the meaning of Section 280G of the Code) that is
subject to the imposition of an excise Tax under Section 4999 of the Code or
that would not be deductible by reason of Section 280G of the Code of an amount
of such parachute payments sufficient to reduce such individual’s aggregate
parachute payments to an amount that is less than three (3) times such
individual’s “base amount” (within the meaning of Section 280G of the Code and
the regulations thereunder) (the “280G Waivers”).

 

(b)          Following the delivery by the Company to Buyer of each of the
executed 280G Waivers (if the Company was able to obtain such waivers) described
in 6.26(a) and following the disclosure of any information from Buyer required
pursuant to but prior to the Closing Date, the Company shall submit to its
shareholders for approval, in a manner that complies with the approval
requirements of Section 280G(b)(5)(B) of the Code and the regulations thereunder
and is reasonably satisfactory to Buyer, any payments and/or benefits that
separately or in the aggregate, could reasonably be expected to be deemed to
constitute “parachute payments” (within the meaning of Section 280G of the Code
and the regulations promulgated thereunder) for which an executed 280G Waiver
was obtained or for which no waiver is necessary, such that upon obtaining such
approval of the Company shareholders such payments and benefits would not be
deemed to be “parachute payments” under Section 280G of the Code. In addition,
the Company shall deliver to Buyer evidence reasonably satisfactory to Buyer
that either (i) a vote of the Company shareholders was solicited in conformance
with the requirements of Section 280G(b)(5)(B) of the Code and the regulations
promulgated thereunder, and the requisite approval of the shareholders was
obtained with respect to any payments and/or benefits that were subject to the
vote of the Company shareholders (the “280G Approval”) or (ii) the 280G Approval
was not obtained and as a consequence, that such “parachute payments” shall not
be made or provided pursuant to the 280G Waivers.

 

(c)          To the extent not already provided, Buyer as reasonably requested
by the Company shall promptly provide the Company and its counsel, in writing,
with all relevant terms of any employment contracts or other arrangements that
Buyer intends to enter into with the “disqualified individuals” (as defined in
Section 280G(c) of the Code) of the Company on or around the Closing Date that
include any such terms that could reasonably be expected to result in payments
and other terms (including, but not limited to, rights to severance or signing
bonuses) that need to be approved (or disclosed) to ensure the disclosure to the
Company shareholders and the approval described in 6.26(b) is valid.

 

6.27         Further Assurances. Following the Closing, each of the parties
hereto shall, and shall cause their respective Affiliates to, execute and
deliver such additional documents, instruments, conveyances and assurances and
take such further actions as may be reasonably required to carry out the
provisions hereof and give effect to the transactions contemplated by this
Agreement.

 

 77 

 

 

ARTICLE VII
Tax Matters

 

7.01         Tax Covenants.

 

(a)          All transfer, documentary, sales, use, stamp, registration, value
added and other such Taxes and fees (including any penalties and interest)
incurred in connection with this Agreement and the other Transaction Documents
(including any real property transfer Tax and any other similar Tax) shall be
borne and paid 50% by the Sellers and 50% by the Buyer when due. The Buyer
shall, 50% at the Buyer’s expense and 50% at the Sellers’ expense, timely file
any Tax Return or other document with respect to such Taxes or fees (and
Sellers’ Representative shall cooperate with respect thereto as necessary).

 

(b)          Without duplication, Sellers shall indemnify the Company, the
Company Subsidiaries, Buyer, and each Buyer Indemnitee and hold them harmless
from and against any Loss attributable to any breach or violation of, or failure
to fully perform, any covenant, agreement, undertaking or obligation in ARTICLE
VII. Sellers shall reimburse Buyer for any Taxes of the Company and any Company
Subsidiary that are the responsibility of Sellers pursuant to this 7.01 within
ten (10) Business Days after payment of such Taxes by Buyer, the Company or the
Company Subsidiary. Buyer shall not, and shall not cause the Company or a
Company Subsidiary to, amend any Tax Return of the Company or a Company
Subsidiary filed before the date of this Agreement without the consent of the
Sellers’ Representative (which shall not be unreasonably withheld, conditioned
or delayed) except to the extent necessary to claim the carryback of a loss or
other tax attribute from a tax period beginning after the Balance Sheet Date.

 

(c)          The obligations of the Sellers in this 7.01 shall be borne by the
Sellers pro rata in accordance with the proportion of the Purchase Price
allocated to each such Seller in accordance with the Allocation Certificate.

 

7.02         Contests. Buyer agrees to give written notice to the Sellers’
Representative of the receipt of any written notice by the Company, any Company
Subsidiary, Buyer or any of Buyer’s Affiliates which involves the assertion of
any claim for which an indemnity will be sought by Buyer pursuant to this
ARTICLE VII (a “Tax Claim”); provided, that failure to comply with this
provision shall not affect Buyer’s right to indemnification hereunder except and
only to the extent that Sellers forfeit material rights or defenses by reason of
such failure. The Sellers’ Representative may, at the Sellers’ own expense,
participate in and assume the defense of any Tax Claim; provided, however, that
the Sellers’ Representative acknowledges in writing the Sellers’ responsibility
to indemnify and hold harmless the Buyer Indemnitees with respect to all Taxes
at issue in such Tax Claim. If the Sellers’ Representative assumes such defense,
the Sellers’ Representative shall control all proceedings taken in connection
with such Tax Claim (including selection of counsel) and may, in its reasonable
discretion, pursue or forego any and all administrative appeals, proceedings,
hearings and conferences with any Taxing authority with respect thereto, and
may, in its reasonable discretion, either pay the Tax claimed and sue for refund
where applicable law permits such refund suits or contest the tax claim in any
permissible manner; provided, however, that (i) Buyer shall have the right to
participate in any such Tax Claim and the Sellers’ Representative shall provide
Buyer with copies of all written communications relating to the Tax Claim, (ii)
the Sellers’ Representative shall keep Buyer informed regarding the progress of
such Tax Claim and consult with Buyer with respect to any issue that could have
an adverse effect on Buyer, the Company or any Company Subsidiary and (iii) the
Sellers’ Representative shall not settle or otherwise resolve any Tax Claim (or
any issue raised in any Tax Claim) without the prior written consent of Buyer
(which consent shall not be unreasonably withheld or delayed).

 

 78 

 

 

7.03         Cooperation and Exchange of Information. The Sellers’
Representative and Buyer shall provide each other with such cooperation and
information as either of them reasonably may request of the other in filing any
Tax Return pursuant to this ARTICLE VII or in connection with any audit or other
proceeding in respect of Taxes of the Company or any Company Subsidiary. Such
cooperation and information shall include providing copies of relevant Tax
Returns or portions thereof, together with accompanying schedules, related work
papers and documents relating to rulings or other determinations by tax
authorities. Each of the Sellers and Buyer shall retain all Tax Returns,
schedules and work papers, records and other documents in its possession
relating to Tax matters of the Company and the Company Subsidiaries for any
taxable period beginning before the Closing Date until the expiration of the
statute of limitations of the taxable periods to which such Tax Returns and
other documents relate, without regard to extensions except to the extent
notified by the other party in writing of such extensions for the respective Tax
periods.

 

7.04         Overlap. To the extent that any obligation or responsibility
pursuant to ARTICLE IX may overlap with an obligation or responsibility pursuant
to this ARTICLE VII, the provisions of this ARTICLE VII shall govern.

 

ARTICLE VIII
Conditions to Closing

 

8.01         Conditions to Obligations of All Parties. The obligations of each
party to consummate the transactions contemplated by this Agreement shall be
subject to the fulfillment, at or before the Closing, of each of the following
conditions:

 

(a)          All necessary and material filings and notices required to be made
before Closing under the Antitrust Laws shall have been made and any applicable
and mandatory waiting period or other time periods (including any extensions
thereof) under such legislation or regulation in any such jurisdiction shall
have expired or been terminated, all other material obligations under the
Antitrust Laws having been complied with in each case in connection with the
transactions contemplated by this Agreement, and all material authorizations,
consents or approvals necessary under the Antitrust Laws in any jurisdiction for
or in respect of the transactions contemplated by this Agreement shall have been
obtained from all appropriate Governmental Authorities in each such jurisdiction
and all such authorizations, consents or approvals shall remain in full force
and effect and there shall be no notice of any intention to revoke, suspend, or
adversely restrict or modify any of the same.

 

(b)          No Governmental Authority shall have enacted, issued, promulgated,
enforced or entered any Order which is in effect and has the effect of making
the transactions contemplated by this Agreement illegal, otherwise restraining
or prohibiting consummation of such transactions or causing any of the
transactions contemplated hereunder to be rescinded following completion
thereof.

 

 79 

 

 

8.02         Conditions to Obligations of Buyer. The obligations of Buyer to
consummate the transactions contemplated by this Agreement shall be subject to
the fulfillment or Buyer’s waiver, at or before the Closing, of each of the
following conditions:

 

(a)          The representations and warranties of each Seller and the Company
contained in this Agreement, the other Transaction Documents and any certificate
or other writing delivered pursuant hereto shall have been true and correct in
all material respects as of the date hereof and in all material respects as of
the Closing Date (except for representations and warranties made as of a
specified date, which shall have been true and correct as of the specified
date); provided, that the representations and warranties of the Sellers and the
Company contained in 3.03 (Ownership of Shares), 4.01 (Organization, Authority
and Qualification of the Company), 4.02 (Capitalization) and 4.03(a)–4.03(c)
(Subsidiaries) shall be true and correct as of the Closing Date in all respects
(except for representations and warranties made in 4.02(a), which shall have
been true and correct as of the date hereof).

 

(b)          Each Seller shall have duly performed and complied in all material
respects with all agreements, covenants and conditions required by this
Agreement and each of the other Transaction Documents to be performed or
complied with by it before or on the Closing Date.

 

(c)          No Action shall have been commenced by any Governmental Authority
against Buyer, or (other than by Buyer) against any Seller or the Company or any
Company Subsidiary and be pending, which would prevent the Closing. No
injunction or restraining order shall have been issued by any Governmental
Authority, and be in effect, which restrains or prohibits any transaction
contemplated hereby.

 

(d)          All Required Consents shall have been received, and executed
counterparts thereof shall have been delivered to Buyer at or before the
Closing.

 

(e)          From the date of this Agreement, there shall not have occurred any
Material Adverse Effect, nor shall any event or events have occurred that,
individually or in the aggregate, with or without the lapse of time, could
reasonably be expected to result in a Material Adverse Effect.

 

(f)          Each of the Sellers’ Representative and the Escrow Agent shall have
delivered, or caused to be delivered, to Buyer and the Escrow Agent a duly
executed counterpart to the Escrow Agreement.

 

(g)          Each of Gulf Houghton, Gulf Oil International, Ltd. and Gulf Oil
Corporation, Ltd. shall have delivered, or caused to be delivered, to Buyer a
duly executed counterpart to the Shareholder Agreement.

 

(h)          Each of Gulf Houghton, Gulf Oil International, Ltd., Gulf Oil
Corporation, Ltd. and Gulf Oil Lubricants India, Ltd. shall have delivered, or
caused to be delivered, to Buyer a duly executed counterpart to the
Non-Competition and Non-Solicitation Agreement.

 

 80 

 

 

(i)          Buyer shall have received a certificate on behalf of all Sellers,
dated the Closing Date and signed by a duly authorized officer of the Sellers’
Representative, that each of the conditions set forth in 8.02(a) and 8.02(b)
have been satisfied.

 

(j)          Buyer shall have received a certificate of the Secretary or an
Assistant Secretary (or equivalent officer) of Gulf Houghton certifying that
attached thereto are true and complete copies of all resolutions adopted by the
board of directors (or equivalent governing body) of Gulf Houghton authorizing
the execution, delivery and performance of this Agreement and the other
Transaction Documents and the consummation of the transactions contemplated
hereby and thereby, and that all such resolutions are in full force and effect
and are all the resolutions adopted in connection with the transactions
contemplated hereby and thereby.

 

(k)          Buyer shall have received a certificate of the Secretary or an
Assistant Secretary (or equivalent officer) of Gulf Houghton certifying the
names and signatures of the officers of Gulf Houghton authorized to sign this
Agreement, the other Transaction Documents and the other documents to be
delivered hereunder and thereunder.

 

(l)          Buyer shall have received executed resignations of the directors
and officers of the Company to the extent required pursuant to 6.07.

 

(m)          The Sellers’ Representative shall have delivered to Buyer a good
standing certificate (or its equivalent) for the Company and each Company
Subsidiary from the Governmental Authority of the jurisdiction under the Law in
which the Company or such Company Subsidiary is organized.

 

(n)          [Intentionally Omitted]

 

(o)          The Sellers’ Representative shall have delivered to Buyer the
Option Cancellation Agreement substantially in the form attached hereto as
Exhibit H duly executed by the Company and each Optionholder.

 

(p)          The Sellers’ Representative shall have delivered to Buyer the SAR
Cancellation Agreement substantially in the form attached hereto as Exhibit I
duly executed by the Company and each SAR Holder.

 

(q)          The Buyer Shareholder Approval shall have been obtained with
respect to the issuance of the Stock Consideration to the Sellers.

 

(r)          Buyer shall have received an executed statement and IRS notice in
accordance with Treasury Regulation Sections 1.897-2(h) and 1.1445-2(c)(3)
certifying that interests in GH Holdings Inc. are not “United States real
property interests.”

 

(s)          Buyer shall have received the properly completed and executed IRS
Forms 8832 for the Company and GHG Lubricants Holdings Ltd described in 6.22.

 

(t)          Buyer shall have duly received all deliverables pursuant to
2.03(b).

 

 81 

 

 

(u)          The Sellers shall have delivered to Buyer such other documents or
instruments as Buyer reasonably requests in connection with the transactions
contemplated by this Agreement.

 

8.03         Conditions to Obligations of the Sellers. The obligations of each
Seller to consummate the transactions contemplated by this Agreement shall be
subject to the fulfillment or such Seller’s waiver, at or before the Closing, of
each of the following conditions:

 

(a)          The representations and warranties of Buyer contained this
Agreement, the other Transaction Documents and any certificate or other writing
delivered pursuant hereto shall have been true and correct in all material
respects as of the date hereof and in all material respects as of the Closing
Date (except for representations and warranties made as of a specified date,
which shall have been true and correct as of the specified date); provided, that
the representations and warranties of Buyer contained in 5.01 (Organization and
Authority of Buyer) and 5.05 (Capitalization) shall be true and correct as of
the Closing Date in all respects (except for representations and warranties made
in 5.05(a), which shall have been true and correct as of the date hereof).

 

(b)          Buyer shall have duly performed and complied in all material
respects with all agreements, covenants and conditions required by this
Agreement and each of the other Transaction Documents to be performed or
complied with by it before or on the Closing Date.

 

(c)          No injunction or restraining order shall have been issued by any
Governmental Authority, and be in effect, which restrains or prohibits any
transaction contemplated hereby.

 

(d)          All approvals, consents and waivers that are referenced in 5.02
shall have been received, and executed counterparts thereof shall have been
delivered to the Sellers’ Representative at or before the Closing, and the Buyer
Shareholder Approval shall have been obtained with respect to the issuance of
the Stock Consideration to the Sellers; provided, however, that the Closing
shall not be contingent upon the approval by Buyer’s shareholders of the Charter
Amendment.

 

(e)          From the date of this Agreement, there shall not have occurred any
Buyer Material Adverse Effect, nor shall any event or events have occurred that,
individually or in the aggregate, with or without the lapse of time, could
reasonably be expected to result in a Buyer Material Adverse Effect.

 

(f)          Each of Buyer and the Escrow Agent shall have delivered, or caused
to be delivered, to the Sellers’ Representative and the Escrow Agent a duly
executed counterpart to the Escrow Agreement.

 

(g)          Buyer shall have delivered, or caused to be delivered, to the
Sellers’ Representative a duly executed counterpart to the Shareholder
Agreement.

 

(h)          Buyer shall have delivered, or caused to be delivered, to the
Sellers’ Representative a duly executed counterpart to the Non-Competition and
Non-Solicitation Agreement.

 

 82 

 

 

(i)          The Sellers’ Representative shall have received a certificate,
dated the Closing Date and signed by a duly authorized officer of Buyer, that
each of the conditions set forth in 8.03(a) and 8.03(b) have been satisfied.

 

(j)          The Sellers’ Representative shall have received a certificate of
the Secretary or an Assistant Secretary (or equivalent officer) of Buyer
certifying that attached thereto are true and complete copies of all resolutions
adopted by the board of directors of Buyer authorizing (A) the execution,
delivery and performance of this Agreement and the other Transaction Documents
and the consummation of the transactions contemplated hereby and thereby, (B)
(i) an increase in the size of Buyer’s board of directors from nine individuals
to 12 and (ii) the appointment of the Sellers’ Representative’s three designees
for election to Buyer’s board of directors (or, if Buyer and Sellers’
Representative mutually agree, to appoint two of the designees of the Sellers’
Representative to two of nine positions on Buyer’s board of directors), each to
serve on a different class of Buyer’s board of directors effective as of
Closing, and (C) that all such resolutions are in full force and effect and are
all the resolutions adopted in connection with the transactions contemplated
hereby.

 

(k)          The Sellers’ Representative shall have received a certificate of
the Secretary or an Assistant Secretary (or equivalent officer) of Buyer
certifying the names and signatures of the officers of Buyer authorized to sign
this Agreement, the other Transaction Documents and the other documents to be
delivered hereunder and thereunder.

 

(l)          [Intentionally Omitted]

 

(m)          The Sellers shall have duly received all deliverables pursuant to
2.03(a).

 

(n)          Buyer shall have delivered to the Sellers’ Representative such
other documents or instruments as the Sellers reasonably request in connection
with the transactions contemplated by this Agreement.

 

ARTICLE IX
Indemnification

 

9.01         Survival. Subject to the limitations and other provisions of this
Agreement, the representations and warranties contained herein shall survive the
Closing and shall remain in full force and effect until the date that is
eighteen (18) months from the Closing Date; provided, that (a) the Fundamental
Representations shall survive for the full period of the longest applicable
statute of limitations (giving effect to any waiver, mitigation or extension
thereof required by law) and (b) the representations and warranties in 4.18
(Environmental Matters), 4.21 (Taxes), 4.07(s) or in 4.19(p) or 4.19(q) (to the
extent those Sections relate to Taxes) shall survive until the date that is
thirty-six (36) months from the Closing Date. Except as otherwise provided in
this Agreement, all covenants and agreements of the parties contained herein
shall survive the Closing until performed in accordance with their terms;
provided, however, that neither the Buyer Indemnitees nor the Seller Indemnitees
shall have a right to recover any amounts pursuant to 9.02(b) or 9.03(b) (as
applicable) unless the Buyer notifies the Sellers’ Representative or the
Sellers’ Representative notifies the Buyer (as the case may be) in writing of a
claim under 9.02(b) or 9.03(b) (as applicable), in accordance with the
provisions of 9.05, as follows: (a) with respect to any covenant or agreement
required to be performed in this Agreement on or before the Closing, such claim
is delivered within one (1) year after the Closing, and (b) with respect to any
such covenant required to be performed in this Agreement after the Closing, such
claim is delivered within one (1) year from the date the performance under such
covenant or agreement was required to be completed. Notwithstanding the
foregoing, any claims asserted in writing and by notice in accordance with 9.05
from the non-breaching party to the breaching party before the expiration date
of the applicable survival period shall not thereafter be barred by the
expiration of the relevant representation or warranty and such claims shall
survive until finally resolved.

 

 83 

 

 

9.02         Indemnification by the Sellers, Optionholders and SAR Holders.
Subject to the other terms and conditions of this ARTICLE IX, the Sellers and,
to the extent of the Indemnification Escrow Amount, the Optionholders and SAR
Holders, shall severally (in accordance with the proportion of the Purchase
Price allocated to such Seller, Optionholder and SAR Holder pursuant to the
Allocation Certificate), and not jointly, indemnify and defend each of Buyer and
its Affiliates (including, after the Closing, the Company, and the Company
Subsidiaries) and their respective Representatives (collectively, the “Buyer
Indemnitees”) against, and shall hold each of them harmless from and against,
and shall pay and reimburse each of them for, any and all Losses actually
incurred or sustained by, or imposed upon, the Buyer Indemnitees based upon,
arising out of, with respect to or by reason of:

 

(a)          any inaccuracy in or breach of any of the representations or
warranties of any Seller or the Company contained in this Agreement, any
Transaction Document or in any certificate or instrument delivered by or on
behalf of any Seller pursuant to this Agreement, in each case, as of the date
hereof or as of the Closing;

 

(b)          any breach or non-fulfillment of any covenant, agreement or
obligation to be performed by any Seller pursuant to this Agreement (other than
any breach or violation of, or failure to fully perform, any covenant,
agreement, undertaking or obligation in ARTICLE VII, it being understood that
the sole remedy for any such breach, violation or failure shall be pursuant to
ARTICLE VII); provided, however, that no Seller shall be required to indemnify,
defend, hold harmless, pay or reimburse any Buyer Indemnitee with respect to a
breach or non-fulfillment of any covenant, agreement or obligation made or to be
performed by another Seller pursuant to this Agreement; or

 

(c)          any calculation or other manifest errors of the Company in
connection with the Company’s calculations, prior to the Closing, of the
Allocation Certificate.

 

9.03         Indemnification by Buyer. Subject to the other terms and conditions
of this ARTICLE IX, Buyer shall indemnify and defend each Seller and each of
their Affiliates and their respective Representatives (collectively, the “Seller
Indemnitees”) against, and shall hold each of them harmless from and against,
and shall pay and reimburse each of them for, any and all Losses actually
incurred or sustained by, or imposed upon, the Seller Indemnitees based upon,
arising out of, with respect to or by reason of:

 

(a)          any inaccuracy in or breach of any of the representations or
warranties of Buyer contained in this Agreement, any Transaction Document or in
any certificate or instrument delivered by or on behalf of Buyer pursuant to
this Agreement, in each case, as of the date hereof or as of the Closing; or

 

 84 

 

 

(b)          any breach or non-fulfillment of any covenant, agreement or
obligation to be performed by Buyer pursuant to this Agreement (other than
ARTICLE VII, it being understood that the sole remedy for any such breach
thereof shall be pursuant to ARTICLE VII).

 

9.04         Certain Limitations. The indemnification provided for in 9.02 and
9.03 shall be subject to the following limitations, it being understood that the
provisions set forth in this Section 9.04 shall not in any way expand the
obligations of any of the parties set forth in Section 9.02 or 9.03:

 

(a)          No Buyer Indemnitee shall make an indemnity claim under 9.02(a)
(other than in respect of Losses that arise from any inaccuracy in or breach of
any Fundamental Representation or the representations and warranties contained
in 4.21 (Taxes), 4.07(s), 4.19(p) or 4.19(q) to the extent those provisions
relate to Taxes) with respect to any individual occurrence unless and until the
aggregate amount of Losses suffered by the Buyer Indemnitee arising from such
occurrence or series of related occurrences exceeds or may reasonably be
expected to exceed $400,000. The Sellers, Optionholders and SAR Holders shall
not be liable to the Buyer Indemnitees for indemnification under 9.02(a) (other
than in respect of Losses that arise from any inaccuracy in or breach of any
Fundamental Representation or the representations and warranties contained in
4.21 (Taxes), 4.07(s), 4.19(p) or 4.19(q) to the extent those provisions relate
to Taxes) until the aggregate amount of all Losses in respect of indemnification
under 9.02(a) exceeds $5,000,000 (the “Deductible Amount”), in which event the
Sellers, Optionholders and SAR Holders shall be required to pay or be liable for
all such Losses in excess of the Deductible Amount, subject to the terms of this
ARTICLE IX.

 

(b)          No Seller Indemnitee shall make an indemnity claim under 9.03(a)
(other than in respect of Losses that arise from any inaccuracy in or breach of
any Fundamental Representation) with respect to any individual occurrence unless
and until the aggregate amount of Losses suffered by the Seller Indemnitee
arising from such occurrence or series of related occurrences exceeds or may be
reasonably expected to exceed $400,000. Buyer shall not be liable to the Seller
Indemnitees for indemnification under 9.03(a) (other than in respect of Losses
that arise from any inaccuracy in or breach of any Fundamental Representation)
until the aggregate amount of all Losses in respect of indemnification under
9.03(a) exceeds the Deductible Amount, in which event Buyer shall be required to
pay or be liable for all such Losses in excess of the Deductible Amount.

 

(c)          Subject to 9.04(d), the aggregate amount of all Losses for which
the Sellers, Optionholders and SAR Holders shall be liable pursuant to 9.02(a)
shall not exceed an amount equal to the Indemnification Escrow Amount (the
“Cap”) and the aggregate amount of all Losses for which Buyer shall be liable
pursuant to 9.03(a) shall not exceed the Cap.

 

(d)          Notwithstanding the foregoing, the limitations set forth in 9.04(c)
shall not apply to Losses that arise from any inaccuracy in or breach of any
Fundamental Representation; provided, that, the aggregate amount of all Losses
for which (i) the Sellers, Optionholders and SAR Holders shall be liable
pursuant to this Agreement shall not exceed an amount equal to the Purchase
Price, (ii) the Optionholders and SAR Holders shall be liable pursuant to this
Agreement shall not exceed an amount equal to the Cap and (iii) the Buyer shall
be liable pursuant to this Agreement shall not exceed the Purchase Price.

 

 85 

 

 

(e)          For purposes of this ARTICLE IX, if it is determined that an
Indemnified Party is entitled to recover Losses arising out of any inaccuracy in
or breach of any representation or warranty set forth herein, all qualifications
as to materiality, Material Adverse Effect, Buyer Material Adverse Effect or
other similar qualification shall be disregarded for the purpose of the
calculation of Losses that resulted from any such breach of such representation
or warranty.

 

(f)          Notwithstanding anything to the contrary elsewhere in this
Agreement, no party shall, in any event, be liable to any other Person for (i)
any consequential, incidental or indirect Losses, except to the extent such
Losses are either reasonably foreseeable or payable by a Buyer Indemnitee to a
Person other than a Buyer Indemnitee or by a Seller Indemnitee to a Person other
than a Seller Indemnitee or (ii) special or punitive Losses, except to the
extent that such Losses are payable by a Buyer Indemnitee to a Person other than
a Buyer Indemnitee or by a Seller Indemnitee to a Person other than a Seller
Indemnitee.

 

(g)          The Buyer Indemnitees shall not be entitled to indemnification for
any Losses to the extent a Liability with respect to such Loss was specifically
reserved against and reflected on the Financial Statements, unless such
liability exceeds the amount of such reserve, which shall be the Sellers’,
Optionholders’ and SAR Holders’ responsibility, subject to the terms of this
Agreement.

 

(h)          Notwithstanding any other provision of this Agreement to the
contrary, except (i) in the case of fraud or (ii) with respect to any
Fundamental Representation, each Seller’s, Optionholder’s and SAR Holder’s
maximum aggregate indemnification liability pursuant to 9.02(a) shall be such
Seller’s, Optionholder’s and SAR Holder’s share of the Indemnification Escrow
Amount; provided that the foregoing remains subject to 9.04(d). The sole and
exclusive recourse for any amount finally determined to be owed in respect of
any indemnity obligations pursuant to 9.02(a) (except (i) in the case of fraud
or (ii) with respect to any Fundamental Representation) shall be the
Indemnification Escrow Amount.

 

(i)          The Seller Indemnitees shall not make any claim for contribution
from the Company or any Company Subsidiary or any of their respective officers,
directors, members, managers or employees with respect to any indemnity claims
arising under or in connection with this Agreement to the extent that any
Indemnified Party is entitled to indemnification hereunder for such claim. The
Seller Indemnitees hereby waive any such right of contribution from the Company,
any Company Subsidiary and any of their respective officers, directors, members,
managers or employees they have or may have in the future.  The Seller
Indemnitees further agree not to make, directly or indirectly, and hereby waive,
any claim for indemnification against the Company or any Company Subsidiary by
reason of the fact that the Seller Indemnitees or any of their Affiliates or
Representatives was a member, manager, officer, director, employee or agent of
the Company or a Company Subsidiary (whether such claim is for Losses or
otherwise and whether such claim is pursuant to any Law, organizational
document, Contract or otherwise) with respect to any Action brought by a Buyer
Indemnitee against any Seller, Optionholder or SAR Holder or any Affiliate or
Representative thereof (whether such claim is pursuant to this Agreement or
otherwise).

 

 86 

 

 

(j)          The Sellers, Optionholders and SAR Holders shall have no obligation
to indemnify any Buyer Indemnitee with respect to any breach of the
representations in Section 4.18 to the extent (i) arising out of any sampling of
soil, groundwater, soil vapor or other environmental media at the Real Property
by Buyer, except as required under Environmental Laws or by any Governmental
Authority; (ii) arising out of the intentional encouragement by Buyer of any
Action by any Governmental Authority or any other Person; (iii) arising out of
any change of use of the Real Property after the Closing Date; (iv) arising out
of any Response, Removal or Remedial Action that is not conducted to eliminate
or control any risk from the presence or Release of Hazardous Substances
consistent with the least stringent applicable remediation standard acceptable
to the relevant Governmental Authority; (v) arising out of the management of any
building component that contains or is covered with any Hazardous Substance in
compliance with Environmental Laws; (vi) Losses are incurred to replace, repair,
improve, or upgrade any building, structure, plant, or equipment, unless such
activity is required or is undertaken as a necessary part of any Response,
Removal, or Remedial Action; or (vii) arising out of any change in Environmental
Law after the Closing Date. In connection with any site remediation, the “least
stringent applicable remediation standard” shall include the use of reasonable
deed restrictions and engineering controls to limit exposure to contaminants
that are allowed to remain in place, to the extent such restrictions or controls
would not interfere with site operations and are acceptable to the relevant
Governmental Entity. It is understood that sampling or other testing of soil,
groundwater, soil vapor or other environmental media at the Real Property may be
required under Environmental Law or by any Governmental Authority in connection
with a capital improvement, repair, routine maintenance or operating activities.

 

9.05         Indemnification Procedures. The party making a claim under this
ARTICLE IX is referred to as the “Indemnified Party”, and the party against whom
such claims are asserted under this ARTICLE IX is referred to as the
“Indemnifying Party”.

 

 87 

 

 

(a)          Third Party Claims. If any Indemnified Party receives notice of the
assertion or commencement of any Action made or brought by any Person who is not
a party to this Agreement or an Affiliate of a party to this Agreement or a
Representative of the foregoing (a “Third Party Claim”) against such Indemnified
Party with respect to which the Indemnifying Party is obligated to provide
indemnification under this Agreement, the Indemnified Party shall give the
Indemnifying Party prompt written notice thereof, but in any event not later
than twenty (20) days after receipt of such notice of such Third Party Claim.
The failure to give such prompt written notice shall not, however, relieve the
Indemnifying Party of its indemnification obligations, except and only to the
extent that, as a result of such failure, the Indemnifying Party forfeits
material rights or defenses, was deprived of its right to recover any material
payment under its applicable insurance coverage, or was otherwise materially
prejudiced, in each case, by reason of such failure. Such notice by the
Indemnified Party shall describe the Third Party Claim in reasonable detail,
shall include copies of all material written evidence thereof and shall indicate
the estimated amount, if reasonably calculable, of the Loss that has been or may
be sustained by the Indemnified Party. The Indemnifying Party shall have the
right to participate in, or by giving written notice to the Indemnified Party,
to assume the defense of any Third Party Claim at the Indemnifying Party’s
expense and by the Indemnifying Party’s own counsel (reasonably acceptable to
the Indemnified Party), and the Indemnified Party shall cooperate in good faith
in such defense; provided, that if the Indemnifying Party is any Seller,
Optionholder or SAR Holder such Indemnifying Party shall not have the right to
defend or direct the defense of any such Third Party Claim that (x) is asserted
directly by or on behalf of a Person that is a supplier or customer of the
Company or any Company Subsidiary, or (y) seeks relief other than solely the
payment of money damages against the Indemnified Party. In the event that the
Indemnifying Party assumes the defense of any Third Party Claim, subject to
9.05(b), it shall have the right to take such action as it deems necessary to
avoid, dispute, defend, appeal or make counterclaims pertaining to any such
Third Party Claim in the name and on behalf of the Indemnified Party. If the
Indemnifying Party elects not to compromise or defend such Third Party Claim,
fails to promptly notify the Indemnified Party in writing of its election to
defend as provided in this Agreement, or fails to diligently prosecute the
defense of such Third Party Claim, the Indemnified Party may, subject to
9.05(b), pay, compromise, defend such Third Party Claim and seek indemnification
for any and all Losses based upon, arising from or relating to such Third Party
Claim. The Indemnified Party shall have the right to participate in the defense
of any Third Party Claim with counsel selected by it subject to the Indemnifying
Party’s right, subject to 9.05(b), to control the defense thereof. The fees and
disbursements of such counsel shall be at the expense of the Indemnified Party.
The Sellers’ Representative and Buyer shall cooperate with each other in all
reasonable respects in connection with the defense of any Third Party Claim,
including making available (subject to 6.08) records relating to such Third
Party Claim and furnishing, without expense (other than reimbursement of actual
out-of-pocket expenses) to the defending party, management employees of the
non-defending party as may be reasonably necessary for the preparation of the
defense of such Third Party Claim.

 

(b)          Settlement of Third Party Claims. Notwithstanding any other
provision of this Agreement, the Indemnifying Party shall not enter into
settlement of any Third Party Claim without the prior written consent of the
Indemnified Party, except as provided in this 9.05(b). If a firm offer is made
to settle a Third Party Claim without leading to Liability or the creation of a
financial or other obligation on the part of the Indemnified Party and provides,
in customary form, for the unconditional release of each Indemnified Party from
all Liabilities and obligations in connection with such Third Party Claim and
the Indemnifying Party desires to accept and agree to such offer, the
Indemnifying Party shall give written notice to that effect to the Indemnified
Party. If the Indemnified Party fails to consent to such firm offer within ten
(10) days after its receipt of such notice, the Indemnified Party may continue
to contest or defend such Third Party Claim and in such event, the maximum
Liability of the Indemnifying Party as to such Third Party Claim shall not
exceed the amount of such settlement offer. If the Indemnified Party fails to
consent to such firm offer and also fails to assume defense of such Third Party
Claim, the Indemnifying Party may settle the Third Party Claim upon the terms
set forth in such firm offer to settle such Third Party Claim. If the
Indemnified Party has assumed the defense pursuant to 9.05(a), it shall not
agree to any settlement without the written consent of the Indemnifying Party
(which consent shall not be unreasonably withheld or delayed).

 

 88 

 

 

(c)          Direct Claims. Any Action by an Indemnified Party on account of a
Loss which does not result from a Third Party Claim (a “Direct Claim”) shall be
asserted by the Indemnified Party giving the Indemnifying Party written notice
thereof. The failure to give such written notice shall not, however, relieve the
Indemnifying Party of its indemnification obligations, except and only to the
extent that, as a result of such failure, the Indemnifying Party forfeits
material rights or defenses, was deprived of its right to recover any material
payment under its applicable insurance coverage, or was otherwise materially
prejudiced, in each case, by reason of such failure. Such notice by the
Indemnified Party shall describe the Direct Claim in reasonable detail, shall
include copies of all material written evidence thereof and shall indicate the
estimated amount, if reasonably calculable, of the Loss that has been or may be
sustained by the Indemnified Party. The Indemnifying Party shall have thirty
(30) days after its receipt of such notice to respond in writing to such Direct
Claim. The Indemnified Party shall allow the Indemnifying Party and its
Representatives to investigate the matter or circumstance alleged to give rise
to the Direct Claim, and whether and to what extent any amount is payable in
respect of the Direct Claim and the Indemnified Party shall assist the
Indemnifying Party’s investigation by giving such information and assistance
(including access to the Company’s or Company Subsidiary’s, as applicable,
premises and personnel and the right to examine and copy any accounts, documents
or records) as the Indemnifying Party or any of its Representatives may
reasonably request. If the Indemnifying Party does not so respond within such
thirty (30) day period, the Indemnifying Party shall be deemed to have rejected
such claim, in which case the Indemnified Party shall be free to pursue such
remedies as may be available to the Indemnified Party on the terms and subject
to the provisions of this Agreement.

 

(d)          Tax Claims. Notwithstanding any other provision of this Agreement,
the control of any claim, assertion, event or proceeding in respect of Taxes of
the Company and the Company Subsidiaries (including, but not limited to, any
such claim in respect of a breach of the representations and warranties in 4.21
(Taxes) hereof or any breach or violation of or failure to fully perform any
covenant, agreement, undertaking or obligation in ARTICLE VII) shall be governed
exclusively by ARTICLE VII hereof.

 

9.06         Payments. Once a Loss is agreed to by the Indemnifying Party or
finally adjudicated to be payable pursuant to this ARTICLE IX:

 

(a)          the Indemnifying Party shall satisfy its obligations within ten
(10) Business Days of such agreement or final, non-appealable adjudication by
wire transfer of immediately available funds in accordance with the Escrow
Agreement, if applicable; and

 

(b)          if such Loss is payable from the Indemnification Escrow Funds,
Buyer and the Sellers’ Representative shall deliver to the Escrow Agent a Joint
Written Instruction instructing the Escrow Agent that the payment in respect of
such Loss shall be comprised of cash and Stock Consideration in the same
proportion as the value of the cash and Stock Consideration comprising the
Indemnification Escrow Funds immediately prior to such payment (with the value
of a share of such Stock Consideration being equal to, for this purpose, the
volume-weighted trading average of a share of Buyer Common Stock (regardless of
whether such Stock Consideration consists of Buyer Common Stock or preferred
stock) for the ten (10) trading days prior to the date on which such Loss is to
be paid).

 

9.07         Tax Treatment of Indemnification Payments. All indemnification
payments made under this Agreement or the Escrow Agreement shall be treated by
the parties as an adjustment to the Purchase Price for Tax purposes, unless
otherwise required by Law.

 

 89 

 

 

9.08         Exclusive Remedies. Subject to 11.11, the parties acknowledge and
agree that their exclusive remedy with respect to any and all claims (other than
claims arising from fraud on the part of a party hereto in connection with the
transactions contemplated by this Agreement) for any breach of any
representation, warranty, covenant, agreement or obligation set forth herein or
otherwise relating to the subject matter of this Agreement, shall be pursuant to
the indemnification provisions set forth in ARTICLE VII and this ARTICLE IX. In
furtherance of the foregoing, each party hereby waives any and all rights,
claims and causes of action in connection with any breach of any representation,
warranty, covenant, agreement or obligation set forth herein or otherwise
relating to the subject matter of this Agreement it may have against the other
parties hereto and their Affiliates and each of their respective Representatives
arising under or based upon any Law (including any Environmental Law), except
pursuant to the indemnification provisions set forth in ARTICLE VII and this
ARTICLE IX. Nothing in this 9.08 shall limit any Person’s right to seek and
obtain any equitable relief to which any Person shall be entitled or to seek any
remedy on account of any party’s fraud. The Indemnifying Party and the
Indemnified Party shall reasonably cooperate with each other with respect to
resolving any claim or liability with respect to which Party is obligated to
indemnify the other Party hereunder. In furtherance of the foregoing, the
Indemnified Parties shall take, and shall cause each of their respective
Affiliates to take, all commercially reasonable steps to mitigate any Losses
upon becoming aware of any event that would reasonably be expected to, or does,
give rise to Losses.

 

9.09         Indemnification Escrow Period. Buyer and the Sellers’
Representative shall deliver a Joint Written Instruction to the Escrow Agent on
the date that is twelve (12) months after the Closing Date and on the date that
is eighteen (18) months after the Closing Date, in each case, in accordance with
the Escrow Agreement.

 

9.10         Insurance Proceeds. The amount of Losses recoverable by an
Indemnified Party pursuant to this Article IX with respect to an indemnity claim
shall be reduced by the amount of insurance proceeds or other amounts actually
recovered by such Indemnified Party with respect to the Losses to which such
indemnity claim relates, net of any expenses related to the receipt of such
payment, including retrospective premium adjustments, if any, occasioned by such
Losses; and (b) any Tax Benefit actually realized by the Indemnified Party in
the taxable period in which the Losses occurred or in the taxable period
immediately thereafter. For purposes of this Agreement, a “Tax Benefit” means
the actual reduction of Tax liabilities (calculated on the basis of the actual
reduction in cash payments for Taxes) from an increase in deductions, losses or
tax credits or decrease in the income, gain or recapture of tax credits that the
Indemnified Party or any subsidiary or other affiliated entity thereof actually
reported or took into account (other than by way of any increase in basis).
Notwithstanding anything to the contrary, if the Tax Return for the taxable
period in which the Losses occurred has yet to be filed at the time that an
indemnity payment is to be made, the amount of the Loss recoverable by an
Indemnified Party pursuant to this Article IX with respect to an indemnity claim
shall not be reduced by the amount of any Tax Benefit; and, instead, the
Indemnified Party shall pay to the Indemnifying Party the amount of such Tax
Benefit within five (5) Business Days after the filing of the Tax Return for the
taxable period in which the Tax Benefit is actually realized.

 

 90 

 

 

ARTICLE X
Termination

 

10.01         Termination. This Agreement may be terminated at any time before
the Closing:

 

(a)          by the mutual written consent of the Sellers’ Representative and
Buyer;

 

(b)          by Buyer by written notice to the Sellers’ Representative if:

 

(i)          Buyer is not then in material breach of any provision of this
Agreement and there has been a breach, inaccuracy in or failure to perform any
representation, warranty, covenant or agreement made by any Seller pursuant to
this Agreement that would give rise to the failure of any of the conditions
specified in ARTICLE VIII and such breach, inaccuracy or failure has not been
cured by such Seller within ten (10) days of such Seller’s receipt of written
notice of such breach from Buyer; or

 

(ii)         any of the conditions set forth in 8.01 or 8.02 shall not have
been, or if it becomes apparent that any of such conditions will not be,
fulfilled by the date that is twelve (12) months from the date hereof, unless
such failure shall be due to the failure of Buyer to perform or comply with any
of the covenants, agreements or conditions hereof to be performed or complied
with by it before the Closing;

 

(iii)        in order to permit the satisfaction of the conditions set forth in
8.01(a) and 8.01(b), Buyer is required, in order to satisfy applicable Antitrust
Laws, to divest, license, hold separate, sell or otherwise dispose of certain of
its assets, properties or businesses or of certain assets, properties or
businesses to be acquired by Buyer pursuant to the terms hereof relating to more
than $80 million in the aggregate of Pro Forma Net Sales, unless Buyer
subsequently agrees to proceed with such disposition; or

 

(c)          by the Sellers’ Representative by written notice to Buyer if:

 

(i)          no Seller is then in material breach of any provision of this
Agreement and there has been a breach, inaccuracy in or failure to perform any
representation, warranty, covenant or agreement made by Buyer pursuant to this
Agreement that would give rise to the failure of any of the conditions specified
in ARTICLE VIII and such breach, inaccuracy or failure has not been cured by
Buyer within ten (10) days of Buyer’s receipt of written notice of such breach
from the Sellers’ Representative;

 

(ii)         any of the conditions set forth in 8.01 or 8.03 shall not have
been, or if it becomes apparent that any of such conditions will not be,
fulfilled by the date that is twelve (12) months from the date hereof, unless
such failure shall be due to the failure of any Seller to perform or comply with
any of the covenants, agreements or conditions hereof to be performed or
complied with by it before the Closing;

 

 91 

 

 

(iii)        in order to permit the satisfaction of the conditions set forth in
8.01(a) and 8.01(b), Buyer is required, in order to satisfy applicable Antitrust
Laws, to divest, license, hold separate, sell or otherwise dispose of certain of
its assets, properties or businesses or of certain assets, properties or
businesses to be acquired by Buyer pursuant to the terms hereof relating to more
than $80 million in the aggregate of Pro Forma Net Sales, unless Buyer
subsequently agrees to proceed with such disposition; or

 

(d)          by Buyer or the Sellers’ Representative in the event that (i) there
shall be any Law that makes consummation of the transactions contemplated by
this Agreement illegal or otherwise prohibited (ii) any Governmental Authority
shall have issued an Order restraining or enjoining the transactions
contemplated by this Agreement, and such Order shall have become final and
non-appealable or (iii) an Action is instituted by any Governmental Authority
challenging the transactions contemplated by this Agreement as violative of any
Antitrust Law.

 

10.02         Effect of Termination. In the event of the termination of this
Agreement in accordance with this Article, this Agreement shall forthwith become
void and there shall be no Liability on the part of any party hereto except:

 

(a)          as set forth in this ARTICLE X and 6.08 and ARTICLE XI hereof;

 

(b)          Buyer will not be released from liability hereunder if this
Agreement is terminated and the transactions abandoned by reason of (i) failure
of the Buyer to have performed its material obligations under this Agreement or
(ii) any material misrepresentation made by the Buyer of any matter set forth in
this Agreement;

 

(c)          Sellers will not be released from liability hereunder if this
Agreement is terminated and the transactions abandoned by reason of (i) failure
of the Sellers to have performed their material obligations under this Agreement
or (ii) any material misrepresentation made by the Sellers of any matter set
forth in this Agreement; and

 

(d)          that nothing herein shall relieve any party hereto from Liability
for any (i) willful breach of any provision of this Agreement, (ii) breach
occurring prior to termination or (iii) for breach of any provision that
specifically survives termination, subject to the express terms and limitations
set forth in this Agreement.

 

ARTICLE XI
Miscellaneous

 

11.01         Expenses. Except as otherwise expressly provided herein, all
costs, fees and expenses, incurred in connection with the negotiation,
preparation and execution of the Transaction Documents or the consummation of
the transactions contemplated thereby (whether incurred before or after the date
of this Agreement), including, without limitation, any brokerage fees,
commissions, finder’s fees, investment banking fees, financial advisory fees or
employee bonuses related to the consummation of such transactions, whether or
not the Closing shall have occurred, shall be paid by the party incurring such
costs, fees and expenses. For the avoidance of doubt, all of the (a) costs, fees
and expenses referred to in the preceding sentence incurred by or on behalf of
the Company, the Sellers, the Optionholders or the SAR Holders, and (b)
Transaction Expenses, shall, in each case, be paid by the Company.
Notwithstanding the foregoing, in the event of the termination of this Agreement
before Closing due to Buyer’s failure to obtain at the Buyer Shareholders
Meeting the Buyer Shareholder Approval with respect to the issuance of the Stock
Consideration to the Sellers, Buyer shall reimburse the Company for its and the
Sellers’ documented out-of-pocket Transaction Expenses, up to $10 million.

 

 92 

 

 

11.02         Notices. All notices, requests, consents, claims, demands, waivers
and other communications hereunder shall be in writing and shall be deemed to
have been given (a) when delivered by hand (with written confirmation of
receipt); (b) when received by the addressee if sent by a nationally recognized
overnight courier (receipt requested); (c) on the date sent by facsimile or
e-mail of a PDF document (with confirmation of transmission) if sent during
normal business hours of the recipient, and on the next Business Day if sent
after normal business hours of the recipient or (d) on the third day after the
date mailed, by certified or registered mail, return receipt requested, postage
prepaid. Such communications must be sent to the respective parties at the
following addresses (or at such other address for a party as shall be specified
in a notice given in accordance with this 11.02):

 

 

If to the Sellers’ Representative (on behalf of the Sellers):

Gulf Houghton Lubricants Ltd.

Whitehall House, 238 North Church Street, P.O. Box 1043, George Town Grand
Cayman KY1-1102 Cayman Islands

Facsimile:     (305) 675-2619

E-mail:           ddixon@sterlingtrustco.com

Attention:     Darren Dixon

    with a copy to (which shall not constitute notice to):

Mayer Brown LLP
1221 Avenue of the Americas
New York, New York 10020

Facsimile:     (212) 262-1910

E-mail:           edavis@mayerbrown.com

Attention:     Edward A. Davis

    with a copy to (which shall not constitute notice to) Richard Hoare:

Richard Hoare

16 Charles II Street, London SW1Y 4QU, UK

Facsimile:     +44 207 839 2399

E-mail:           richard.hoare@gulfoilltd.com

   

 

with a copy to (which shall not constitute notice to) the Company:

c/o Houghton International Inc.

Madison and Van Buren Avenues

P O Box 930

Valley Forge, PA USA 19482

E-mail:          MShannon@houghtonintl.com

Attention:   Chief Executive Officer



 

 93 

 

 

If to the Company:

c/o Houghton International Inc.

Madison and Van Buren Avenues

P O Box 930

Valley Forge, PA USA 19482

E-mail:         MShannon@houghtonintl.com

Attention:   Chief Executive Officer

    If to Buyer:

Quaker Chemical Corporation

One Quaker Park

901 E. Hector Street

Conshohocken, PA 19428-2380

Facsimile:     (610) 832-4496

E-mail:           traubr@quakerchem.com

Attention:     Robert T. Traub

    with a copy to (which shall not constitute notice to Buyer):

Drinker, Biddle & Reath LLP
One Logan Square
Suite 2000
Philadelphia, Pennsylvania 19103

Facsimile:     (215) 988-2757

E-mail:           Douglas.Raymond@dbr.com

Attention:     F. Douglas Raymond, III

 

11.03         Interpretation. For purposes of this Agreement: (a) the words
“include,” “includes” and “including” shall be deemed to be followed by the
words “without limitation”; (b) the word “or” is not exclusive; (c) the words
“herein,” “hereof,” “hereby,” “hereto” and “hereunder” refer to this Agreement
as a whole and (d) when calculating the period of time before which, within
which or following which, any act is to be done or step taken pursuant to this
Agreement, the date that is the reference date in calculating such period will
be excluded. If the last day of such period is a non-Business Day, the period in
question will end on the next succeeding Business Day. Unless the context
otherwise requires, references herein: (x) to Articles, Sections, the Sellers’
Disclosure Letter, Exhibits and Annexes mean the Articles and Sections of, and
Exhibits and Annexes attached to, this Agreement, and the Sellers’ Disclosure
Letter delivered in connection with the execution of this Agreement; (y) to an
agreement, instrument or other document means such agreement, instrument or
other document as amended, supplemented and modified from time to time to the
extent permitted by the provisions thereof and (z) to a statute means such
statute as amended from time to time and includes any successor legislation
thereto and any regulations promulgated thereunder. This Agreement shall be
construed without regard to any presumption or rule requiring construction or
interpretation against the party drafting an instrument or causing any
instrument to be drafted. The Sellers’ Disclosure Letter, Exhibits and Annexes
referred to herein shall be construed with, and as an integral part of, this
Agreement to the same extent as if they were set forth herein.

 

11.04         Headings. The headings in this Agreement are for reference only
and shall not affect the interpretation of this Agreement.

 

 94 

 

 

11.05         Severability. If any term or provision of this Agreement is
invalid, illegal or unenforceable in any jurisdiction, such invalidity,
illegality or unenforceability shall not affect any other term or provision of
this Agreement or invalidate or render unenforceable such term or provision in
any other jurisdiction. Upon such determination that any term or other provision
is invalid, illegal or unenforceable, the parties hereto shall negotiate in good
faith to modify this Agreement so as to effect the original intent of the
parties as closely as possible in a mutually acceptable manner in order that the
transactions contemplated hereby be consummated as originally contemplated to
the greatest extent possible.

 

11.06         Entire Agreement. This Agreement and the other Transaction
Documents constitute the sole and entire agreement of the parties to this
Agreement with respect to the subject matter contained herein and therein, and
supersede all prior and contemporaneous understandings and agreements, both
written and oral, with respect to such subject matter. In the event of any
inconsistency between the statements in the body of this Agreement and those in
the other Transaction Documents, the Exhibits, the Annexes and Sellers’
Disclosure Letter (other than an exception expressly set forth as such in the
Sellers’ Disclosure Letter), the statements in the body of this Agreement will
control.

 

11.07         Successors and Assigns. This Agreement shall be binding upon and
shall inure to the benefit of the parties hereto, the Optionholders, the SAR
Holders and their respective successors and permitted assigns. None of the
parties may assign its rights or obligations hereunder without the prior written
consent of the other parties, which consent shall not be unreasonably withheld
or delayed; provided, however, that before the Closing Date, Buyer may, without
the prior written consent of the Sellers, assign all or any portion of its
rights (but not its obligations) under this Agreement to one or more of its
direct or indirect subsidiaries; provided, further, that the Buyer may assign
any or all of its rights or benefits under this Agreement and any other
Transaction Document without the prior written consent of the Sellers (whereupon
the Buyer shall provide written notice thereof to the Sellers’ Representative),
as a collateral assignment, to the Buyer’s or its Affiliates lenders or other
debt financing sources. No assignment shall relieve the assigning party of any
of its obligations hereunder.

 

11.08         No Third-party Beneficiaries. Except as provided in 6.13 and
11.15, this Agreement is for the sole benefit of the parties hereto and their
permitted successors and assigns and nothing herein expressed or implied shall
give or be construed to give any Person any legal or equitable rights hereunder,
other than the parties hereto, the Buyer Indemnitees (to the extent not a party
hereto), the Seller Indemnitees (to the extent not a party hereto), the
Releasees (to the extent not a party hereto) and their respective permitted
successors and assigns; provided, however, that this Section 11.08 and Sections
11.09, 11.10, and 11.15 (to the extent such provisions relate to the Debt
Financing) shall be enforceable against all parties to this Agreement by each
applicable Debt Financing Source and is successors and assigns.

 

 95 

 

 

11.09     Amendment and Modification; Waiver. This Agreement may only be
amended, modified or supplemented (and any right hereunder extended or waived)
by the parties hereto by an agreement in writing signed by Buyer and the
Sellers’ Representative; provided, however 6.20, 11.08, 11.10, 11.15 and this
11.09 (and any provision of this Agreement to the extent a modification, waiver
or termination of such provision would modify the substance of the foregoing
sections) may not be modified, waived or terminated in a manner that impacts or
is adverse in any respect to a Debt Financing Source without the prior written
consent of such Debt Financing Source. For purposes of this 11.09, subject to
the foregoing sentence, the Sellers agree that any amendment, extension or
waiver of this Agreement signed by the Sellers’ Representative shall be binding
upon and effective against the Sellers whether or not they have signed such
amendment; provided, however, that the consent of Michael J. Shannon shall be
required if any amendment, extension or waiver would disproportionately and
adversely impact the Management Sellers relative to Gulf Houghton. No failure to
exercise, or delay in exercising, any right, remedy, power or privilege arising
from this Agreement shall operate or be construed as a waiver thereof; nor shall
any single or partial exercise of any right, remedy, power or privilege
hereunder preclude any other or further exercise thereof or the exercise of any
other right, remedy, power or privilege.

 

11.10     Governing Law; Submission to Jurisdiction; Waiver of Jury Trial.

 

(a)          This Agreement shall be governed by and construed in accordance
with the internal laws of the Commonwealth of Pennsylvania without giving effect
to any choice or conflict of law provision or rule (whether of the Commonwealth
of Pennsylvania or any other jurisdiction); provided, however, the provisions of
this Agreement shall be governed by and construed and enforced in accordance
with the laws of the State of New York with respect to any action, suit or
proceeding including any Debt Financing Source.

 

(b)          ANY LEGAL SUIT, ACTION OR PROCEEDING ARISING OUT OF OR BASED UPON
THIS AGREEMENT, THE OTHER TRANSACTION DOCUMENTS OR THE TRANSACTIONS CONTEMPLATED
HEREBY OR THEREBY MAY BE INSTITUTED IN THE FEDERAL COURTS OF THE UNITED STATES
OF AMERICA OR THE COURTS OF THE COMMONWEALTH OF PENNSYLVANIA IN EACH CASE
LOCATED IN THE CITY OF PHILADELPHIA AND COUNTY OF PHILADELPHIA, AND EACH PARTY
IRREVOCABLY SUBMITS TO THE EXCLUSIVE JURISDICTION OF SUCH COURTS IN ANY SUCH
SUIT, ACTION OR PROCEEDING. SERVICE OF PROCESS, SUMMONS, NOTICE OR OTHER
DOCUMENT BY MAIL TO SUCH PARTY’S ADDRESS SET FORTH HEREIN SHALL BE EFFECTIVE
SERVICE OF PROCESS FOR ANY SUIT, ACTION OR OTHER PROCEEDING BROUGHT IN ANY SUCH
COURT. THE PARTIES IRREVOCABLY AND UNCONDITIONALLY WAIVE ANY OBJECTION TO THE
LAYING OF VENUE OF ANY SUIT, ACTION OR ANY PROCEEDING IN SUCH COURTS AND
IRREVOCABLY WAIVE AND AGREE NOT TO PLEAD OR CLAIM IN ANY SUCH COURT THAT ANY
SUCH SUIT, ACTION OR PROCEEDING BROUGHT IN ANY SUCH COURT HAS BEEN BROUGHT IN AN
INCONVENIENT FORUM. NOTWITHSTANDING ANYTHING TO THE CONTRARY IN THIS AGREEMENT,
EACH OF THE PARTIES TO THIS AGREEMENT HEREBY AGREES THAT IT WILL NOT BRING OR
SUPPORT ANY ACTION, CAUSE OF ACTION, CLAIM, CROSS-CLAIM OR THIRD PARTY CLAIM OF
ANY KIND OR DESCRIPTION, WHETHER AT LAW OR IN EQUITY, WHETHER IN CONTRACT OR IN
TORT OR OTHERWISE, AGAINST ANY OF THE DEBT FINANCING SOURCES IN ANY WAY RELATING
TO THIS AGREEMENT OR ANY OF THE TRANSACTIONS CONTEMPLATED HEREBY, INCLUDING, ANY
DISPUTE ARISING OUT OF OR RELATING IN ANY WAY TO THE DEBT FINANCING COMMITMENT,
DEBT FINANCING, OR PERFORMANCE THEREOF, IN ANY FORUM OTHER THAN THE FEDERAL AND
NEW YORK STATE COURTS LOCATED IN THE BOROUGH OF MANHATTAN WITHIN THE CITY OF NEW
YORK (AND APPELLATE COURTS THEREOF).

 

 96 

 

 

(c)          EACH PARTY ACKNOWLEDGES AND AGREES THAT ANY CONTROVERSY WHICH MAY
ARISE UNDER THIS AGREEMENT OR THE OTHER TRANSACTION DOCUMENTS IS LIKELY TO
INVOLVE COMPLICATED AND DIFFICULT ISSUES AND, THEREFORE, EACH SUCH PARTY
IRREVOCABLY AND UNCONDITIONALLY WAIVES ANY RIGHT IT MAY HAVE TO A TRIAL BY JURY
IN RESPECT OF ANY LEGAL ACTION ARISING OUT OF OR RELATING TO THIS AGREEMENT, THE
DEBT FINANCING COMMITMENT, THE DEBT FINANCING, THE OTHER TRANSACTION DOCUMENTS
OR THE TRANSACTIONS CONTEMPLATED HEREBY OR THEREBY. EACH PARTY TO THIS AGREEMENT
CERTIFIES AND ACKNOWLEDGES THAT (A) NO REPRESENTATIVE OF ANY OTHER PARTY HAS
REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH OTHER PARTY WOULD NOT SEEK TO
ENFORCE THE FOREGOING WAIVER IN THE EVENT OF A LEGAL ACTION, (B) SUCH PARTY HAS
CONSIDERED THE IMPLICATIONS OF THIS WAIVER, (C) SUCH PARTY MAKES THIS WAIVER
VOLUNTARILY AND (D) SUCH PARTY HAS BEEN INDUCED TO ENTER INTO THIS AGREEMENT BY,
AMONG OTHER THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS IN THIS SECTION
11.10(C).

 

11.11     Specific Performance. The parties agree that irreparable damage would
occur if any provision of this Agreement were not performed in accordance with
the terms hereof and that the parties shall be entitled to specific performance
of the terms hereof, in addition to any other remedy to which they are entitled
at law or in equity. The parties further agree that no party hereto shall be
required to obtain, furnish or post any bond or similar instrument in connection
with or as a condition to obtaining any remedy referred to in this 11.11, and
each party hereto irrevocably waives any right it may have to require the
obtaining, furnishing or posting of any such bond or similar instrument.

 

11.12     Sellers’ Representative.

 

(a)          Except as otherwise provided in this Agreement, any right or action
that may be taken at the election of the Sellers, Optionholders or SAR Holders
will be taken by the Sellers’ Representative as a representative of the Sellers,
Optionholders or SAR Holders on behalf thereof. The initial Sellers’
Representative will be Gulf Houghton Lubricants Ltd. Upon its resignation, the
holders of a majority of the voting power of the Shares at any time prior to the
Closing may designate a successor Sellers’ Representative. Any Sellers’
Representative so designated must be reasonably acceptable to the Buyer.

 

(b)          Any change in the Sellers’ Representative will become effective
upon notice in accordance with Section 11.02.

 

 97 

 

 

(c)          Except as otherwise provided in this Agreement, any right or action
that may be taken at the election of the Sellers, Optionholders or SAR Holders
will be taken by the Sellers’ Representative on behalf thereof. Each of the
Sellers, Optionholders or SAR Holders hereby irrevocably appoint the Sellers’
Representative as the agent and attorney-in-fact of each of the Sellers,
Optionholders or SAR Holders for the purposes of acting in the name and stead of
such Seller, Optionholder or SAR Holder in: (a) receiving, holding and
distributing the consideration and paying any associated costs and expenses of
the transactions hereunder required to be paid by such Seller, Optionholder or
SAR Holder; (b) giving and receiving all notices permitted or required by this
Agreement and acting on the Sellers, Optionholders or SAR Holders behalf
hereunder for all purposes specified herein; (c) delivering the certificates or
instruments of transfer for the Shares endorsed or executed by the Sellers to
the Buyer at Closing and any and all assignments relating thereto; (d) agreeing
with the Buyer as to any amendments to or waivers of this Agreement which the
Sellers’ Representative, acting in good faith, may deem necessary or advisable,
including the extension of time in which to consummate the transactions
contemplated by this Agreement, and the waiver of any closing conditions
(subject to 11.09); (e) employing legal counsel on behalf of the Sellers,
Optionholders and SAR Holders; (f) paying any legal, accounting, investment
banking, and any other fees and expenses incurred by the Sellers’ Representative
in consummating the transactions contemplated by this Agreement; (g) defending
or settling claims arising under this Agreement; and (h) making, executing,
acknowledging, and delivering all such contracts, orders, receipts, notices,
requests, instructions, certificates, letters, and other writings, and in
general doing all things and taking all actions which the Sellers’
Representative, in its sole discretion, may consider necessary or proper in
connection with or to carry out the terms of this Agreement, as fully as if such
Sellers, Optionholders or SAR Holders were personally present and acting. This
power of attorney and all authority conferred hereby is granted and conferred
subject to the interests of the other Parties to this Agreement, and in
consideration of those interests and for the purpose of completing the
transactions contemplated hereby, this power of attorney and all authority
conferred hereby shall be irrevocable and shall not be terminated by the
Sellers, Optionholders or SAR Holders or by operation of Law, whether by the
termination of the Sellers’ Representative or by the occurrence of any other
event. If any Seller , Optionholder or SAR Holder who is an individual should
die or become incompetent or incapacitated, or any Seller, Optionholder or SAR
Holder that is a legal entity should be dissolved, liquidated or wound up any
other event should occur before the delivery of certificates or other
instruments of transfer representing the Shares pursuant to this Agreement, such
certificates and instruments shall nevertheless be delivered by or on behalf of
such Seller, Optionholder or SAR Holder in accordance with the terms and
conditions of this Agreement, and all actions taken by the Sellers’
Representative pursuant to this Agreement shall be as valid as if such death,
incompetence, incapacity, dissolution, termination or winding up or other event
had not occurred, regardless of whether the Buyer or the Sellers’
Representative, or any of them, shall have received notice of such death,
incompetence, incapacity, or other event. The Sellers’ Representative will be
promptly reimbursed by the Sellers, Optionholders and SAR Holders for all
reasonable expenses, disbursements and advances incurred by the Sellers’
Representative in such capacity upon demand. The Sellers, Optionholders and SAR
Holders severally and not jointly, agree to indemnify and hold harmless the
Sellers’ Representatives for and from any loss, liability, expense, charge,
damages, claims or other obligations it may incur as a result of its duties
hereunder or any of its actions or inactions as such, except as may result from
the Sellers’ Representative’s actions that would constitute fraud, willful
misconduct or gross negligence. The obligations of the Sellers, Optionholders
and SAR Holders under this Section shall be borne by the Sellers pro rata in
accordance with the proportion of the Purchase Price allocated to each such
party in accordance with the Allocation Certificate.

 

 98 

 

 

11.13     Counterparts. This Agreement may be executed in counterparts, each of
which shall be deemed an original, but all of which together shall be deemed to
be one and the same agreement. A signed copy of this Agreement delivered by
facsimile, e-mail or other means of electronic transmission shall be deemed to
have the same legal effect as delivery of an original signed copy of this
Agreement.

 

11.14     Exclusivity of Agreement. The Parties have voluntarily agreed to
define their rights, liabilities and obligations respecting the subject matter
of this Agreement exclusively in contract pursuant to the express terms and
provisions of this Agreement, and the Parties expressly disclaim that they are
owed any duties or are entitled to any remedies not expressly set forth in this
Agreement. Furthermore, the Parties hereby acknowledge that this Agreement
embodies the justifiable expectations of sophisticated parties derived from
arm’s length negotiations, and all Parties to this Agreement specifically
acknowledge that no Party has any special relationship with another Person that
would justify any expectation beyond that of an ordinary buyer and an ordinary
seller in an arm’s length transaction. Other than in connection with claims
involving fraud, the sole and exclusive remedies for any breach of the terms of
this Agreement (including any representations and warranties set forth
herein) shall be those remedies available at law or in equity for breach of
contract only (as such contractual remedies may be further limited or excluded
pursuant to the express terms of this Agreement), and the Parties hereto hereby
waive and release any and all other claims and causes of action that may be
based upon, arise out of, or relate to this Agreement, or the negotiation,
execution or performance of this Agreement.

 

11.15     Debt Financing Sources. Notwithstanding anything herein to the
contrary, neither the Sellers nor the Company or any Company Subsidiary shall
have any right or claim against any Debt Financing Source in connection with
this Agreement or the Debt Financing Commitment, whether at law or equity, in
contract, in tort or otherwise. The Debt Financing Source may enforce this
Section 11.15 against all parties to this Agreement.

 

[signature page follows]

 

 99 

 

 

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be executed
as of the date first written above.

 

  BUYER:       QUAKER CHEMICAL CORPORATION       By: /s/ Michael F. Barry  
Name: Michael F. Barry   Title: CEO

 

[Signature Page to Share Purchase Agreement]

 

 

 

  

  COMPANY:       Global Houghton Ltd.       By: /s/ Michael J. Shannon   Name:
Michael J. Shannon   Title: CEO

  

[Signature Page to Share Purchase Agreement]

 

 

 

  

  GULF HOUGHTON and Sellers’ representative:       GULF HOUGHTON LUBRICANTS LTD.
        By: /s/ Sandra Georgeson   Name: Sandra Georgeson   Title: Director

 

[Signature Page to Share Purchase Agreement]

  

 

 

  

  MANAGEMENT SELLER:       Paul DeVivo Trust U/A/D as of March 14, 2014 FBO Paul
Joseph DeVivo       By: /s/ Paul DeVivo   Name: Paul DeVivo   Title:  

  

[Signature Page to Share Purchase Agreement]

 

 

 

  

  MANAGEMENT SELLER:       Paul DeVivo Trust U/A/D as of March 14, 2014 FBO
Daniel Robert DeVivo       By: /s/ Paul DeVivo   Name: Paul DeVivo   Title:  

 

[Signature Page to Share Purchase Agreement]

 



 

 

  

  MANAGEMENT SELLER:       Paul DeVivo Trust U/A/D as of March 14, 2014 FBO
Richard John DeVivo       By: /s/ Paul DeVivo   Name: Paul DeVivo   Title:  

  

[Signature Page to Share Purchase Agreement]

 

 

 

 

  MANAGEMENT SELLER:       Trust U/A/D July 11, 2012 of Linda R. DeVivo      
By: /s/ Paul DeVivo   Name: Paul DeVivo   Title:  

  

[Signature Page to Share Purchase Agreement]

 

 

 

  

  MANAGEMENT SELLER:       /s/ Michael J. Shannon   Michael J. Shannon

  

[Signature Page to Share Purchase Agreement]

 

 

 

  

  MANAGEMENT SELLER:       /s/ David H. Slinkman   David H. Slinkman

 

[Signature Page to Share Purchase Agreement]



 

 

 

  

  MANAGEMENT SELLER:       /s/ Jeewat Bijlani   Jeewat Bijlani

 

[Signature Page to Share Purchase Agreement]

  

 

 

  

  MANAGEMENT SELLER:       /s/ Chungyin Lai   Chungyin Lai

  

[Signature Page to Share Purchase Agreement]

 

 

 

  

  MANAGEMENT SELLER:       /s/ Steve and Ellen Mary Little   Steve and Ellen
Mary Little (jointly)

 

[Signature Page to Share Purchase Agreement]

 

 

 

  

  MANAGEMENT SELLER:       /s/ Peter Macaluso   Peter Macaluso

 

[Signature Page to Share Purchase Agreement]

  

 

 

  

  MANAGEMENT SELLER:       /s/ Thomas Rebain   Thomas Rebain

 

[Signature Page to Share Purchase Agreement]

  

 

 

 

EXHIBIT D – FINAL FORM

 

NON-COMPETITION AND NON-SOLICITATION AGREEMENT

 

THIS NON-COMPETITION AND NON-SOLICITATION AGREEMENT (this “Agreement”), dated as
of [__________] (the “Effective Date”), is entered into by Quaker Chemical
Corporation (“Buyer”), a Pennsylvania corporation, Gulf Houghton Lubricants
Ltd., a company incorporated in the Cayman Islands (“Gulf Houghton”), Gulf Oil
International Limited, a company incorporated in the Cayman Islands (“Gulf
International”), and GOCL Corporation Limited, a public limited company
incorporated in India (“Gulf Oil” and, together with Gulf Houghton and Gulf
International, the “Sellers” and each, a “Seller”). In addition, Gulf Oil
Lubricants India, Ltd, a public limited company incorporated in India (“Gulf
India”), is executing this Agreement solely for purposes of Section 1(c).

 

BACKGROUND

 

WHEREAS, Gulf Houghton owns _________ of the outstanding ordinary shares (the
“Shares”) in Global Houghton Ltd., an exempted company incorporated under the
Laws of the Cayman Islands (the “Company”); Gulf International owns
approximately 90% of Gulf Houghton; and Gulf Oil is an indirect owner of
approximately 10% of Gulf Houghton.

 

WHEREAS, The Company and its subsidiaries are engaged in the business of
manufacturing, distributing and/or selling one or more of the following
formulated chemical specialty product lines: fire resistant hydraulic fluids,
semi-synthetic and specialty metalworking fluids, cleaning fluids, cold-rolling
oils, hot-rolling oils, and specialty industrial greases (such business, as
conducted by the Company and its Subsidiaries as of the Effective Date, the
“Company Business”).

 

WHEREAS, Buyer and its subsidiaries are engaged in the business of
manufacturing, distributing and/or selling the following formulated chemical
specialty product lines or chemical management services (“CMS”), (i) rolling
lubricants (used by manufacturers of steel in the hot and cold rolling of steel
and by manufacturers of aluminum in the hot rolling of aluminum); (ii) corrosion
preventives (used by steel and metalworking customers generally to protect metal
during manufacture, storage, and shipment); (iii) metal finishing compounds
(used to prepare metal surfaces for special treatments such as, but not limited
to, galvanizing and tin plating and to prepare metal for further processing);
(iv) machining and grinding compounds (typically used by customers in cutting,
shaping, and grinding metal parts which require special treatment to enable them
to tolerate the manufacturing process, achieve closer tolerance, and improve
tool life); (v) forming compounds (used generally to facilitate the drawing and
extrusion of metal products); (vi) bio-lubricants (typically used in machinery
in the forestry and construction industries); (vii) hydraulic fluids (used
generally by steel, metalworking, mining, and other customers to operate
hydraulic equipment); (viii) chemical milling maskants for the aerospace
industry; (ix) temporary and permanent coatings for metal and concrete products,
tubes and pipes and other applications; (x) construction products, such as
flexible sealants and protective coatings, for various applications; (xi)
various specialty greases used in automobile, industrial and various other
applications; (xii) various die casting lubricants and mold release agents;
(xiii) various dust suppressants, ground control agents and roofing products
used in mining; and (xiv) programs to provide CMS (such business, as conducted
by Buyer and its subsidiaries as of the Effective Date, the “Existing Business”
and, together with the Company Business, the “Combined Business”).

 

 

 

 

WHEREAS, Buyer, Gulf Houghton and other shareholders of the Company are parties
to a Share Purchase Agreement dated as of April __, 2017, under which Buyer is
acquiring the Shares (the “Purchase Agreement”). Capitalized terms used herein
but not otherwise defined herein shall have the meanings given to such terms in
the Purchase Agreement.

 

WHEREAS, Sellers, together with the Company, have been substantially involved in
and with the Company’s operations and management and possess trade secrets and
other confidential information relating to the Company Business and the
Company’s clients, customers, vendors, suppliers and operations.

 

WHEREAS, it is integral to Buyer’s acquisition of the Company Business and a
condition precedent to the closing of the transactions contemplated by the
Purchase Agreement that the Sellers enter into this Agreement with Buyer to
provide for the protection of the Combined Business’s customer and vendor
relationships, trade secrets, confidential information and other business
operations. Pursuant to the Purchase Agreement, Gulf Houghton shall receive cash
consideration and shares of Buyer’s capital stock in exchange for the Shares
owned by Gulf Houghton and as inducement for Gulf Houghton and the other Sellers
to enter into this Agreement.

 

NOW THEREFORE, in consideration of the premises and the mutual representations,
warranties, covenants and agreements contained in this Agreement and in the
Purchase Agreement, the parties, intending to be legally bound, agree as
follows:

 

1.            Confidentiality; Non-competition; Non-solicitation.

 

(a)          From and after the date hereof, each Seller shall, and shall cause
its Affiliates to, hold, and shall use its reasonable best efforts to cause its
or their respective Representatives to hold, in confidence any and all
information, whether written or oral, concerning Buyer, the Company and the
Company Subsidiaries, except to the extent that such Seller can show that such
information: (i) is generally available to and known by the public through no
fault of any Seller or any of their respective Affiliates or Representatives or
(ii) is lawfully acquired by such Seller, any of its Affiliates or their
respective Representatives from and after the date hereof from sources that are
not prohibited from disclosing such information by a legal, contractual or
fiduciary obligation. If any Seller or any of its Affiliates or their respective
Representatives are compelled to disclose any information by judicial or
administrative process or by other requirements of Law, such Seller shall
promptly notify Buyer in writing and shall disclose only that portion of such
information that such Seller is advised by its counsel is legally required to be
disclosed, provided that such Seller shall use reasonable best efforts to obtain
an appropriate protective order or other reasonable assurance that confidential
treatment will be accorded such information.

 

 2 

 

 

(b)          Each Seller agrees that for a period commencing on the Effective
Date and ending two years after the Closing Date (the “Non-Compete Period”), it
shall not, other than solely through its direct or indirect ownership of Buyer’s
capital stock or any other interests in Buyer, directly, or indirectly,
including through or on behalf of a subsidiary, anywhere in the world, excluding
India: (i) own, manage, operate or control any business which competes with any
Combined Business or (ii) be or become a shareholder, partner, member or owner
of any Person who is engaged in any Combined Business; provided, however that
nothing in this Agreement shall:

 

(i)prohibit or restrict any Seller, directly or indirectly, from owning, as a
passive investor, not more than five (5%) percent collectively and in the
aggregate of any class of outstanding publicly traded securities of any Person
so engaged;

 

(ii)prohibit or restrict any Seller, directly or indirectly, from engaging in
such Seller’s business as conducted on the Effective Date and reasonable
extensions thereof, which may include routine, day-to-day transactions with any
entity, and

 

(iii)apply to or restrict any business of which a Seller acquires control after
the Effective Date provided that the acquired business did not receive more than
$25,000,000 of its aggregate net sales (as measured during the 12 full calendar
months prior to such acquisition) from product lines included within the
definition of Company Business.

 

Each Seller agrees that this covenant is reasonable with respect to its
duration, geographical area and scope. For purposes of this Agreement, the term
“control” (including the terms “controlled by” and “under common control with”)
means the possession, directly or indirectly, of the power to direct or cause
the direction of the management and policies of a Person, whether through the
ownership of voting securities, by contract or otherwise.

 

(c)          Gulf Oil and Gulf India each agree during the Non-Compete Period
not to acquire, directly or indirectly, control of any businesses involved in,
or otherwise competing with, the business of the Combined Business from any
entity on Schedule 1 hereto.

 

(d)          Each Seller agrees that for a period commencing on the Effective
Date and ending three years after the Closing Date (the “Non-Solicit Period”),
each Seller shall not, directly or indirectly: (i) induce, solicit, recruit or
attempt to persuade any employee of the Combined Business to terminate his or
her employment with the Buyer or any of its subsidiaries, or (ii) solicit the
employment of any of the employees of the Combined Business. Notwithstanding the
above, Sellers shall not be restricted from (1) soliciting for employment or
hiring former employees of Buyer or the Company (including their respective
subsidiaries) whose employment was terminated by Buyer or the Company (including
their respective subsidiaries) at least six months prior to such initial
solicitation by such Seller or (2) soliciting employees of the Combined Business
by means of a general solicitation through a public medium or general or mass
mailing that is not specifically targeted at employees or former employees of
the Combined Business; provided, however, that this clause (2) shall not permit
any Seller to hire any such employees during the Non-Solicit Period.

 

 3 

 

 

(e)          It is the intention of the parties that the covenants contained in
this Section 1 shall be enforced to the greatest extent (but to no greater
extent) in time, area and degree of participation as is permitted by the Law of
that jurisdiction whose Law is applicable to any acts allegedly in breach of
such covenants. To this end, the parties agree that the covenants contained in
this Section 1 shall be construed to extend in time and territory and with
respect to degree of participation only so far as they may be enforced in such
jurisdiction, and that the covenants contained in this Section 1 are to that end
hereby declared divisible and severable. It being the purpose of this Section 1
to govern competition by the Sellers and their respective subsidiaries, the
non-competition covenants contained in this Section 1 shall be governed by and
construed according to the Law of all the jurisdictions in which competition in
breach of this Agreement is alleged to have occurred or to be threatened that
best gives them effect.

 

2.            Notices. All notices, requests, consents, claims, demands, waivers
and other communications hereunder shall be in writing and shall be deemed to
have been given: (a) when delivered by hand (with written confirmation of
receipt); (b) when received by the addressee if sent by a nationally recognized
overnight courier (receipt requested); (c) on the date sent by facsimile or
e-mail of a PDF document (with confirmation of transmission) if sent during
normal business hours of the recipient, and on the next Business Day if sent
after normal business hours of the recipient or (d) on the third day after the
date mailed, by certified or registered mail, return receipt requested, postage
prepaid. Such communications must be sent to the respective parties at the
following addresses (or at such other address for a party as shall be specified
in a notice given in accordance with this Section 2):

 

To the Buyer:

 

Quaker Chemical Corporation

________________

________________

Facsimile:        [_____]

E-mail:             [_____]

Attention:         [_____]

 

with a copy (which shall not constitute notice) to:

 

Drinker, Biddle & Reath LLP

One Logan Square

Suite 2000

Philadelphia, Pennsylvania 19103

Facsimile:        (215) 988-2757

E-mail:             Douglas.Raymond@dbr.com

Attention:         F. Douglas Raymond, III

 

 4 

 

 

If to any of the Sellers:

 

[________]

Facsimile:        [_____]

E-mail:             [_____]

Attention:         [_____]

 

with a copy (which shall not constitute notice) to:

 

Mayer Brown LLP

1221 Avenue of the Americas

New York, New York 10020

Facsimile:        (212) 262-1910

E-mail:             edavis@mayerbrown.com

Attention:         Edward A. Davis

 

3.            Successors and Assigns. This Agreement shall be binding upon and
inure to the benefit of the parties and their respective successors and
permitted assigns; provided that this Agreement shall not be assignable or
otherwise transferable by any party without the prior written consent of the
other party (which consent shall not be unreasonably withheld or delayed) and
any purported assignment or transfer without such consent shall be null and
void. No assignment shall relieve the assigning party of any of its obligations
hereunder.

 

4.            Governing Law.

 

(a)          This Agreement shall be governed by and construed in accordance
with the internal laws of the Commonwealth of Pennsylvania without giving effect
to any choice or conflict of law provision or rule (whether of the Commonwealth
of Pennsylvania or any other jurisdiction).

 

(b)          ANY LEGAL SUIT, ACTION OR PROCEEDING ARISING OUT OF OR BASED UPON
THIS AGREEMENT, THE OTHER TRANSACTION DOCUMENTS OR THE TRANSACTIONS CONTEMPLATED
HEREBY OR THEREBY MAY BE INSTITUTED IN THE FEDERAL COURTS OF THE UNITED STATES
OF AMERICA OR THE COURTS OF THE COMMONWEALTH OF PENNSYLVANIA IN EACH CASE
LOCATED IN THE CITY OF PHILADELPHIA AND COUNTY OF PHILADELPHIA, AND EACH PARTY
IRREVOCABLY SUBMITS TO THE EXCLUSIVE JURISDICTION OF SUCH COURTS IN ANY SUCH
SUIT, ACTION OR PROCEEDING. SERVICE OF PROCESS, SUMMONS, NOTICE OR OTHER
DOCUMENT BY MAIL TO SUCH PARTY’S ADDRESS SET FORTH HEREIN SHALL BE EFFECTIVE
SERVICE OF PROCESS FOR ANY SUIT, ACTION OR OTHER PROCEEDING BROUGHT IN ANY SUCH
COURT. THE PARTIES IRREVOCABLY AND UNCONDITIONALLY WAIVE ANY OBJECTION TO THE
LAYING OF VENUE OF ANY SUIT, ACTION OR ANY PROCEEDING IN SUCH COURTS AND
IRREVOCABLY WAIVE AND AGREE NOT TO PLEAD OR CLAIM IN ANY SUCH COURT THAT ANY
SUCH SUIT, ACTION OR PROCEEDING BROUGHT IN ANY SUCH COURT HAS BEEN BROUGHT IN AN
INCONVENIENT FORUM.

 

 5 

 

 

(c)          EACH PARTY ACKNOWLEDGES AND AGREES THAT ANY CONTROVERSY WHICH MAY
ARISE UNDER THIS AGREEMENT OR THE OTHER TRANSACTION DOCUMENTS IS LIKELY TO
INVOLVE COMPLICATED AND DIFFICULT ISSUES AND, THEREFORE, EACH SUCH PARTY
IRREVOCABLY AND UNCONDITIONALLY WAIVES ANY RIGHT IT MAY HAVE TO A TRIAL BY JURY
IN RESPECT OF ANY LEGAL ACTION ARISING OUT OF OR RELATING TO THIS AGREEMENT, THE
OTHER TRANSACTION DOCUMENTS OR THE TRANSACTIONS CONTEMPLATED HEREBY OR THEREBY.
EACH PARTY TO THIS AGREEMENT CERTIFIES AND ACKNOWLEDGES THAT (A) NO
REPRESENTATIVE OF ANY OTHER PARTY HAS REPRESENTED, EXPRESSLY OR OTHERWISE, THAT
SUCH OTHER PARTY WOULD NOT SEEK TO ENFORCE THE FOREGOING WAIVER IN THE EVENT OF
A LEGAL ACTION, (B) SUCH PARTY HAS CONSIDERED THE IMPLICATIONS OF THIS WAIVER,
(C) SUCH PARTY MAKES THIS WAIVER VOLUNTARILY AND (D) SUCH PARTY HAS BEEN INDUCED
TO ENTER INTO THIS AGREEMENT BY, AMONG OTHER THINGS, THE MUTUAL WAIVERS AND
CERTIFICATIONS IN THIS SECTION 4(C).

 

5.            Injunctive Relief; Attorneys Fees. Each Seller agrees that in the
event of a breach of this Agreement, the damage to Buyer will be inestimable and
that therefore any remedy at Law or in monetary damages shall be inadequate.
Accordingly, the parties agree that Buyer shall, in addition to monetary damages
incurred by reason of any such breach or potential breach, without the necessity
of posting any bond or similar instrument (and Sellers hereby irrevocably waive
any right it may have to require the obtaining, furnishing or posting of any
such bond or similar instrument) be entitled to seek injunctive relief
(including specific performance) against the Sellers for breach of this
Agreement. If any action or proceeding shall be commenced to enforce this
Agreement or any right arising in connection with this Agreement, the prevailing
party in such action or proceeding shall be entitled to recover from the other
party the reasonable attorneys’ fees, costs and expenses incurred by such
prevailing party in connection with such action or proceeding.

 

6.            Entire Agreement. This Agreement and the other Transaction
Documents to which the parties hereto are parties constitute the sole and entire
agreement of the parties to this Agreement with respect to the subject matter
contained herein and therein, and supersede all prior and contemporaneous
understandings and agreements, both written and oral, with respect to such
subject matter.

 

7.            Amendment Waivers, etc. No amendment, modification or discharge of
this Agreement, and no waiver hereunder, shall be valid or binding unless set
forth in writing and duly executed by the party against whom enforcement of the
amendment, modification, discharge or waiver is sought. Any such waiver shall
constitute a waiver only with respect to the specific matter described in such
writing and shall in no way impair the rights of the party granting such waiver
in any other respect or at any other time. Neither the waiver by a party of a
breach of or a default under any of the provisions of this Agreement, nor the
failure by any party, on one or more occasions, to enforce any of the provisions
of this Agreement or to exercise any right or privilege hereunder, shall be
construed as a waiver of any other breach or default of a similar nature, or as
a waiver of any of such provisions, rights or privileges hereunder. The rights
and remedies herein provided are cumulative and none is exclusive of any other,
or of any rights or remedies that any party may otherwise have at law or in
equity.

 

 6 

 

 

8.            Severability. If any term or provision of this Agreement is
invalid, illegal or unenforceable in any jurisdiction, such invalidity,
illegality or unenforceability shall not affect any other term or provision of
this Agreement or invalidate or render unenforceable such term or provision in
any other jurisdiction. Upon such determination that any term or other provision
is invalid, illegal or unenforceable, the parties hereto shall negotiate in good
faith to modify this Agreement so as to effect the original intent of the
parties as closely as possible in a mutually acceptable manner in order that the
transactions contemplated hereby be consummated as originally contemplated to
the greatest extent possible.

 

9.            Counterparts; Effectiveness; Third Party Beneficiaries. This
Agreement may be executed in counterparts, each of which shall be deemed an
original and both of which shall together constitute one and the same
instrument. This Agreement shall become effective when each party shall have
received a counterpart hereof signed by the other party. Until and unless each
party has received a counterpart hereof signed by the other party, this
Agreement shall have no effect and none of the parties shall have any right or
obligation hereunder (whether by virtue of any other oral or written agreement
or other communication). Facsimiles, e-mail transmission of .pdf signatures or
other electronic copies of signatures shall be deemed to be original
counterparts. No provision of this Agreement is intended to confer any rights,
benefits, remedies, obligations or liabilities hereunder upon any Person other
than the parties and their respective successors and permitted assigns.

 

10.           Cooperation; Further Assurances. Each of the parties shall execute
such further instruments and take such other actions as the other party shall
reasonably request in order to effectuate the purposes of this Agreement.

 

11.            Interpretation. The words “hereof”, “herein” and “hereunder” and
words of like import used in this Agreement shall refer to this Agreement as a
whole and not to any particular provision of this Agreement. The captions herein
are included for convenience of reference only and shall be ignored in the
construction or interpretation hereof. References to Sections are to Sections of
this Agreement unless otherwise specified. Any singular term in this Agreement
shall be deemed to include the plural, and any plural term the singular.
Whenever the words “include”, “includes” or “including” are used in this
Agreement, they shall be deemed to be followed by the words “without
limitation”, whether or not they are in fact followed by those words or words of
like import. “Writing”, “written” and comparable terms refer to printing, typing
and other means of reproducing words (including electronic media) in a visible
form. References to any Person include the successors and permitted assigns of
that Person. References from or through any date mean, unless otherwise
specified, from and including or through and including, respectively. Any
reference to “days” means calendar days unless Business Days are expressly
specified. If any action under this Agreement is required to be done or taken on
a day that is not a Business Day, then such action shall be required to be done
or taken not on such day but on the first succeeding Business Day thereafter.
The headings in this Agreement are for reference only and shall not affect the
interpretation of this Agreement.

 

[Signature page follows]

 

 7 

 

 

IN WITNESS WHEREOF, each of the parties has duly executed this Agreement as of
the Effective Date.

 

  QUAKER CHEMICAL CORPORATION

 

  By:     Name:   Title:

 

  GULF OIL INTERNATIONAL, LTD.

 

  By:     Name:   Title:

 

  GOCL Corporation Limited

 

  By:     Name:   Title:

 

  GULF OIL LUBRICANTS INDIA, LTD.

 

  By:     Name:   Title:

 

 

 

 

Schedule 1

 

Competitors

 

1.          Hardcastle Petrofer

 

 

 

 



EXHIBIT E – FINAL FORM

 



 



 

SHAREHOLDER AGREEMENT

 



 

 

by and between

 

QUAKER CHEMICAL CORPORATION

 

and

 

THE SHAREHOLDERS PARTY HERETO

 

[●]

 



 

 

 

 

 

TABLE OF CONTENTS

 

    Page       Article 1. DEFINITIONS 2       1.1. Act 2 1.2. Affiliate 2 1.3.
Beneficial Owner 2 1.4. Board 2 1.5. Business Day 2 1.6. Change in Control 2
1.7. Change in Control Proposal 3 1.8. Closing Date 3 1.9. Commission 3 1.10.
Common Stock Equivalents 3 1.11. Equity Securities 3 1.12. Exchange Act 3 1.13.
Governance Restricted Period 3 1.14. Group 3 1.15. Holder 3 1.16. Independent
Director 3 1.17. Investment Banking Firm 3 1.18. New Securities 4 1.19.
Percentage Ownership 4 1.20. Person 4 1.21. Principal Trading Market 4 1.22.
Registrable Securities 5 1.23. Shareholder Designee 5 1.24. Shareholders 5      
Article 2. RESTRICTIONS ON Purchases and Sales 5       2.1. No Purchases 5 2.2.
Six-Month Lockup 5 2.3. Two-Year Limitation on Private Block Trades 6      
Article 3. Participation rightS 6       3.1. General 6 3.2. Notice of Offering 6
3.3. Notification of Exercise 7 3.4. Unsubscribed Securities 7 3.5. Requirements
of Principal Trading Market 7       Article 4. REGISTRATION RIGHTS 7       4.1.
Duration of Registration Rights 7 4.2. Demand Registration Covenant 8 4.3.
Piggyback Registration Covenant 9 4.4. Company’s Obligations in Connection with
Registrations 9 4.5. Conditions to Obligations of Company Under Registration
Covenants 11 4.6. Suspension of Registration 12 4.7. Expenses 13

 

 i 

 

 

TABLE OF CONTENTS

(continued)

 

    Page       4.8. Indemnification 13 4.9. Delay of Registration 15 4.10.
Preservation of Rights 15       Article 5. CERTAIN AGREEMENTS OF SHAREHOLDERS
AND COMPANY 16       5.1. Negative Covenant regarding Hostile Activity 16 5.2.
Voting Agreement 16 5.3. Independent Director Approval 16 5.4. Acquisitions,
Transfers and Votes in Contravention of Agreement 16 5.5. Placement of Legends
and Entry of Stop Transfer Orders. 16 5.6. Rule 144 Compliance 17 5.7.
Transactions Approved by Independent Directors 18       Article 6. BOARD OF
DIRECTORS 18       6.1. Appointment of Directors 18 6.2. Vacancies 18 6.3. Board
and Committee Representation. 18 6.4. Removal for Cause 19       Article 7. No
prior ownership 19       7.1. No Prior Ownership 19       Article 8. TERMINATION
20       8.1. Termination 20       Article 9. MISCELLANEOUS 20       9.1.
Specific Enforcement 20 9.2. Severability 20 9.3. Assignment; Successors 20 9.4.
Amendments 20 9.5. Notices 20 9.6. Attorneys’ Fees 21 9.7. Integration 21 9.8.
Waivers 21 9.9. Governing Law 22 9.10. Counterparts 22 9.11. Cooperation 23
9.12. Headings 23

 

 ii 

 

  

SHAREHOLDER AGREEMENT

 

This Shareholder Agreement (this “Agreement”) is made this [●] day of [●], [●],
by and between Quaker Chemical Corporation, a Pennsylvania corporation (the
“Company”), Gulf Houghton Lubricants Ltd., an exempted company incorporated
under the laws of the Cayman Islands (the “Direct Shareholder”), Gulf Oil
International, Ltd., an exempted company incorporated under the laws of the
Cayman Islands, and GOCL Corporation Limited, a public limited company
incorporated in India (together with Gulf Oil International, Ltd., the
“Beneficial Shareholders”).

 

RECITALS

 

WHEREAS, the Company, the Direct Shareholder and certain other Persons have
entered into that certain Share Purchase Agreement, dated as of April [●], 2017
(the “Purchase Agreement”), which provides, upon the terms and subject to the
conditions set forth therein, for the acquisition by the Company of all of the
issued and outstanding equity interests of Global Houghton Ltd. (the
“Transaction”), including all such equity interests of Global Houghton Ltd. held
by the Direct Shareholder;

 

WHEREAS, in connection with the Transaction, the Direct Shareholder is receiving
cash consideration and [[●] shares of preferred stock convertible into] [●]
shares of common stock, par value $1.00 per share (“Common Stock”) of the
Company (such shares of Common Stock received by the Direct Shareholder, the
“Shareholder Common Stock”);*

 

WHEREAS, the Beneficial Shareholders, together, own, directly or indirectly, all
of the issued and outstanding capital stock of the Direct Shareholder and shall
benefit from the Direct Shareholder’s participation in the Transaction;

 

WHEREAS, the Board has increased the size of the Board to [12]1, resulting in
[three] vacancies in the Board (the “Board Vacancies”);

 

WHEREAS, as a condition to the closing of the Transaction, the Company and the
Shareholders have agreed to enter into this Agreement; and

 

WHEREAS, capitalized terms used but not defined in this Agreement shall have the
meanings given to those terms in the Purchase Agreement.

 

NOW, THEREFORE, in consideration of representations, warranties, covenants and
agreements set forth herein, and other good and valuable consideration, the
receipt and sufficiency of which are hereby acknowledged, and intending to be
bound hereby, the parties hereto agree as follows:

 



 

* NTD: Conforming changes to be made if preferred stock is issued at Closing.

1 NTD: Conforming changes to be made if number of directors changes pursuant to
the mutual agreement of Buyer and the Sellers’ Representative.

 

 

 



 

ARTICLE 1.          DEFINITIONS

 

As used in this Agreement, in addition to other terms defined elsewhere herein,
the following terms have the respective meanings set forth below:

 

1.1.          Act. “Act” means the Securities Act of 1933, as amended.

 

1.2.          Affiliate. “Affiliate” has the meaning set forth under the
Exchange Act and the rules thereunder.

 

1.3.          Beneficial Owner. “Beneficial Owner” with respect to a security
means any Person who directly or indirectly, through any contract, arrangement,
understanding, relationship or otherwise has or shares (i) voting power, which
includes the power to vote, or to direct the voting of, such security and/or
(ii) investment power, which includes the power to dispose, or to direct the
disposition of, such security. A Person shall be deemed to be the Beneficial
Owner of a security if that Person has the right to acquire Beneficial Ownership
of such security (including by conversion or exchange). “Beneficially Own,”
“Beneficial Ownership” and other related phrases shall have correlative
meanings.

 

1.4.          Board. “Board” means the Board of Directors of Company as
constituted from time to time.

 

1.5.          Business Day. “Business Day” means any day except Saturday, Sunday
or any other day on which commercial banks located in the City of New York are
authorized or required by Law to be closed for business.

 

1.6.          Change in Control. “Change in Control” means the occurrence of any
of the following:

 

(a)          the closing of any merger, combination, consolidation or similar
business transaction involving the Company in which the           holders of the
Company’s Common Stock immediately prior to the transaction cease to hold more
than 50% of the total voting power of the surviving company in such transaction
immediately after such closing, including by way of acquisition, merger,
recapitalization, reorganization, redemption, issuance of capital stock,
consolidation, tender or exchange offer or otherwise;

 

(b)          the closing of any sale transaction or series of related sale
transactions, including by way of a tender or exchange offer, in which a Person
or Group would become the holder of more than 50% of the total voting power of
the Company; or

 

(c)          any transaction or series of related transactions pursuant to which
a Person or Group acquires all or substantially all of the assets of the Company
and its subsidiaries, on a consolidated basis.

 

(d)          any actual election contest with respect to the election or removal
of members of the Board or other actual solicitation of proxies or consents by
or on behalf of a Person other than the Board pursuant to which the individuals
who, immediately prior to such contest, constitute the Board (collectively, the
“Incumbent Directors”) cease to constitute at least a majority of the members of
the Board.

 

 2 

 

 

1.7.          Change in Control Proposal. “Change in Control Proposal” means a
Person’s or Group’s proposal or offer to the Company or its shareholders
regarding a Change in Control.

 

1.8.          Closing Date. “Closing Date” means the date of this Agreement.

 

1.9.          Commission. “Commission” means the Securities and Exchange
Commission of the United States.

 

1.10.         Common Stock Equivalents. “Common Stock Equivalents” means,
collectively, Common Stock, options and warrants to subscribe for, purchase or
otherwise acquire Common Stock and other securities directly or indirectly
convertible into or exchangeable for Common Stock; provided, that, “Common Stock
Equivalents” shall not include preferred stock or securities convertible into or
exchangeable for preferred stock.

 

1.11.         Equity Securities. “Equity Securities” means, collectively, Common
Stock, other capital stock of the Company and other securities directly or
indirectly convertible into or exchangeable for capital stock of the Company or
rights, options or warrants to subscribe for, purchase or otherwise acquire
capital stock of the Company.

 

1.12.         Exchange Act. “Exchange Act” means the Securities Exchange Act of
1934, as amended.

 

1.13.         Governance Restricted Period. “Governance Restricted Period” means
the period of time beginning on the Closing Date and ending on the date that is
six months after the first day on which no individuals nominated or designated
by the Direct Shareholder to serve as members of the Board pursuant to ARTICLE 6
are serving as members of the Board.

 

1.14.         Group. “Group” has the meaning ascribed to such term under the
Exchange Act.

 

1.15.       “Holder” means any Shareholder that holds any Registrable Securities
and any holder of Registrable Securities to whom the registration rights
conferred by this Agreement have been transferred in compliance with Section 9.3
hereof. [A holder of shares of convertible preferred stock shall, for purposes
hereof, be deemed to hold the Registrable Securities issuable upon conversion of
such preferred stock.]

 

1.16.         Independent Director. “Independent Director” means a member of the
Board who qualifies, as of the date of such member’s appointment and as of any
other date on which the determination is being made, as an “Independent
Director” under the listing requirements of the New York Stock Exchange, as
amended from time to time.

 

1.17.         Investment Banking Firm. “Investment Banking Firm” means an
internationally recognized investment banking firm.

 

 3 

 

 

1.18.         New Securities. “New Securities” means any Equity Securities other
than:

 

(a)           Common Stock Equivalents issued to employees or directors of, or
consultants to, the Company or its subsidiaries pursuant to a plan approved by
the Board or the Compensation Committee thereof;

 

(b)          Equity Securities issued to any Shareholder or its assigns;

 

(c)          Common Stock issued pursuant to the conversion, exercise or
exchange of convertible, exercisable or exchangeable securities (i) outstanding
on the date hereof or (ii) which have been issued after the date hereof pursuant
to an offering for which notice was provided to the Shareholders in accordance
with Section 3.2 and the Company otherwise complied with Article 3;

 

(d)          Equity Securities issued by reason of a dividend, stock split,
stock combination, recapitalization, split-up or other distribution with respect
to shares of the capital stock of the Company;

 

(e)          a private placement of Common Stock Equivalents to bank lenders or
other financial institution lenders pursuant to a bona fide, arm’s length
transaction approved by the Board in which such lenders provide debt financing
to the Company or any Company Subsidiary;

 

(f)          Common Stock Equivalents issued pursuant to the acquisition by the
Company or any of its subsidiaries of another entity that is not an Affiliate of
the Company, by merger or purchase of all or substantially all of the assets or
equity interests , in each case, approved by the Board;

 

(g)          Common Stock Equivalents issued in connection with a strategic
investment, including a joint venture, in or with an entity that prior thereto
is not an Affiliate of the Company relating to the operation of the Company’s or
any Company Subsidiary’s business and not for the primary purpose of raising
equity capital, to the extent such strategic investment and the Common Stock
issuance is approved by the Board;

 

(h)          Common Stock issued pursuant to the conversion, exercise or
exchange of any of the Equity Securities described in the foregoing clauses
(a)-(g).

 

1.19.         Percentage Ownership. “Percentage Ownership” of a Person as of any
time means the Common Stock held by such Person divided by the total number of
shares of Common Stock then issued and outstanding.

 

1.20.         Person. “Person” means any individual, partnership, association,
corporation, trust, limited liability company, formal or informal business
association or other entity.

 

1.21.         Principal Trading Market. “Principal Trading Market” means the
principal trading exchange or national automated stock quotation system on which
the Common Stock is traded or quoted, which, as of the date hereof, is the New
York Stock Exchange.

 

 4 

 

 

1.22.         Registrable Securities. “Registrable Securities” means (a) any
shares of Shareholder Common Stock issued to the Direct Shareholder pursuant to
the Purchase Agreement and held by a Shareholder or any of their respective
Affiliates or any Holder and (b) any shares of Common Stock issued or issuable
with respect to any shares described in clause (a) above by way of a stock
dividend or stock split or in exchange for or upon conversion of such shares or
otherwise in connection with a combination of shares, distribution,
recapitalization, merger, consolidation, other reorganization or other similar
event with respect to the Common Stock (it being understood that, for purposes
of this Agreement, a Person shall be deemed to be a holder of Registrable
Securities whenever such Person has the right to then acquire or obtain from the
Company any Registrable Securities, whether or not such acquisition has actually
been effected).

 

1.23.         Shareholder Designee. “Shareholder Designee” means any member of
the Board who has been designated by the Direct Shareholder pursuant to this
Agreement.

 

1.24.         Shareholders. “Shareholders” means, collectively, the Direct
Shareholder and the Beneficial Shareholders.

 

ARTICLE 2.          RESTRICTIONS ON Purchases and Sales

 

2.1.          No Purchases.

 

(a)         From the Closing Date until the date that is two years after the
Closing Date, except as otherwise permitted in ARTICLE 3, no Shareholder shall
acquire, directly or indirectly (including by acquiring Beneficial Ownership
thereof), any Equity Securities; provided that this provision shall not restrict
a Shareholder from acquiring Equity Securities from another Shareholder or from
any Affiliate of a Shareholder, in each case, pursuant to Section 2.2(c) or
Section 2.3(a).

 

(b)          If, in violation of Section 2.1(a), a Shareholder acquires any
Equity Securities, then such Shareholder shall be required to dispose of such
Equity Securities (or an equivalent number of other Equity Securities) by
promptly selling such Equity Securities into the public market; provided,
however, that such Shareholder shall not be obligated to sell any such Equity
Securities pursuant to this Section 2.1(b) until such time as such sale would
not subject such Shareholder to liability under Section 16(b) of the Exchange
Act or any other applicable provision of federal or state law; and, provided
further, that such Shareholder shall not be entitled to the economic benefit of
or to vote such Equity Securities between the time such Equity Securities were
acquired by such Shareholder and such Shareholder’s disposal of such Equity
Securities. This Section 2.1(b) shall not limit any remedies that the Company
may be entitled to with respect to a breach of Section 2.1(a).

 

2.2.          Six-Month Lockup. From the Closing Date until the date that is six
months after the Closing Date, no Shareholder shall offer, sell, contract to
sell, pledge or otherwise dispose of, directly or indirectly, any Shareholder
Common Stock; provided, however, that any Shareholder may offer, sell, contract
to sell, pledge or otherwise dispose of, directly or indirectly, any such
Shareholder Common Stock (a) in a transaction approved by a majority of the
Independent Directors (such approval, “Independent Director Approval”), (b) in
connection with a transaction, including a Change in Control, approved by a
majority of the Board and/or (c) to an Affiliate of a Shareholder, provided that
such Affiliate agrees in writing to be bound by all of the obligations of such
Shareholder hereunder and such Shareholder shall continue to be bound by its
obligations hereunder.

 

 5 

 

 

2.3.          Two-Year Limitation on Private Block Trades. From the Closing Date
until the date that is two years after the Closing Date, the Shareholders shall
not directly or indirectly sell or transfer any Shareholder Common Stock
representing more than 7% of the then outstanding Common Shares in a private
transaction or series of related transactions to the same Person or Group;
provided, however, that, subject to Section 2.2:

 

(a)         any Shareholder may directly or indirectly sell or transfer any
Shareholder Common Stock (i) in a transaction that has received Independent
Director Approval; (ii) if the Shareholders collectively own less than 10% of
the outstanding Common Shares and do not have the right to appoint directors to
the Board immediately prior to such Sale, (iii) in a transaction, including a
Change in Control, that is approved by a majority of the Board, (iv) that is
registered for sale in an offering pursuant to ARTICLE 4 and/or (v) to an
Affiliate of a Shareholder, provided that such Affiliates agrees in writing to
be bound by all of the obligations of such Shareholder hereunder and such
Shareholder shall continue to be bound by its obligations hereunder; and

 

(b)         a Shareholder may pledge its Shareholder Common Stock to a bank or
other financial institution as collateral in connection with a bona fide debt
financing transaction; provided that such pledgee has agreed that such
Shareholder Common Stock remains subject to the transfer and other restrictions
provided herein (with such provisions applying to such pledgee as they apply to
such Shareholder).

 

ARTICLE 3.          Participation rightS

 

3.1.          General. During the Governance Restricted Period, on the terms and
subject to the conditions specified in this ARTICLE 3, in the event the Company
proposes to offer or sell any New Securities, the Company shall first make an
offering of such New Securities to the Direct Shareholder in accordance with the
following provisions of this ARTICLE 3; provided however that the filing of a
Form S-3 registration statement pursuant to the Act shall not in and of itself
constitute a proposal by the Company to offer or sell any New Securities for the
purposes of this ARTICLE 3 unless and until such time as the Company
specifically proposes to offer and sell any New Securities pursuant to such
registration statement. The Company shall have the right to terminate or
withdraw any offering or sale of New Securities by the Company prior to the
closing of such offering or sale, whether or not the Direct Shareholder has
elected to exercise its right pursuant to this ARTICLE 3 to purchase any New
Securities in such offering or sale.

 

3.2.          Notice of Offering. In the event the Company proposes to offer or
sell any New Securities, the Company shall deliver a written notice (the “Offer
Notice”) to the Direct Shareholder stating (a) its bona fide intention to offer
such New Securities, (b) the number of such New Securities to be offered, (c)
the price and terms upon which it proposes to offer such New Securities and (d)
the date on which the offering is scheduled to close.

 

 6 

 

 

3.3.          Notification of Exercise. By written notification received by the
Company within 30 days after delivery of the Offer Notice, the Direct
Shareholder may elect to purchase, at the price and on the terms specified in
the Offer Notice, up to that portion of such New Securities which equals the
Percentage Ownership of the Direct Shareholder on the date of the Offer Notice
(assuming the conversion and exercise of all rights, options, warrants and
similar securities to subscribe for, purchase or otherwise acquire Common
Stock). In the event that New Securities are sold at different prices in the
offering, the Direct Shareholder shall pay, per share, the weighted average of
the prices in the offering.

 

3.4.          Unsubscribed Securities. The Company may sell any New Securities
not subscribed for by the Direct Shareholder in accordance with Sections 3.2 and
3.3 to any Person or Persons at a price not less, and upon other terms not more
favorable to the offeree, than those specified in the Offer Notice. To the
extent such New Securities are not sold within 90 days of the delivery of the
Offer Notice, such New Securities shall not be offered to any Person or Persons
unless first reoffered to the Direct Shareholder in accordance with this ARTICLE
3.

 

3.5.          Requirements of Principal Trading Market. Notwithstanding any
other provision of this Agreement to the contrary, if, by reason of the listing
or other requirements of the Principal Trading Market, the issuance by the
Company of any New Securities pursuant to this ARTICLE 3 requires approval of
the Company’s shareholders, then the Company’s obligation to issue and sell such
New Securities to the Direct Shareholder shall be subject to receipt of such
shareholder approval, which the Company shall use commercially reasonable
efforts to obtain as soon as possible after the date on which the Direct
Shareholder shall otherwise become entitled to purchase such additional New
Securities from the Company pursuant to this ARTICLE 3, provided that this
approval and issuance of New Securities to the Direct Shareholder may occur
subsequent to the issuance of New Securities to other purchasers.

 

ARTICLE 4.          REGISTRATION RIGHTS

 

4.1.          Duration of Registration Rights. As to any particular Registrable
Securities, a Holder’s rights to have the Company register such Registrable
Securities provided in this ARTICLE 4 shall terminate (i) when such securities
have been registered under the Act and sold or otherwise disposed of in
accordance with the intended method of distribution by the seller or sellers
thereof set forth in the Registration Statement covering such Registrable
Securities, (ii) when such securities have been transferred in compliance with
Rule 144 under the Act or (iii) on the date as of which such securities have
become eligible for sale pursuant to Rule 144 without volume or manner-of-sale
restrictions and without the requirement for the Company to be in compliance
with the current public information requirement under Rule 144(c)(1), as set
forth in a written opinion of counsel to such effect, addressed, delivered and
reasonably acceptable to the applicable transfer agent and the Holder(s) of such
Registrable Securities, and, based upon such opinion, the legend referred to in
Section 5.5(a) hereof, to the extent that such legend refers to registration
under the Act, shall have been removed.

 

 7 

 

 

4.2.          Demand Registration Covenant.

 

(a)          If the Holders of at least a majority of the Registrable Securities
then outstanding request in writing (a “Demand Registration Request”) that the
Company register under the Act at least 8% of the Registrable Securities then
held by all Holders (or a lesser percent if the anticipated aggregate offering
price, net of any underwriting discounts and selling commissions, would exceed
$50 million), the Company shall use reasonable efforts to cause the offering and
sale to be registered pursuant to the Act and as provided in this ARTICLE 4 (a
“Demand Registration”). In connection therewith the Company shall prepare and as
soon as practicable after receipt of such request file with the Commission a
registration statement under the Act covering all Registrable Securities which
the Holders request to be registered (any such form, a “Registration
Statement”), which shall, if the Company is then qualified to do so, be on Form
S-3. Each Demand Registration Request shall specify the amount of Registrable
Securities intended to be offered and sold, shall express such Holder’s present
intent to offer such Registrable Securities for distribution, shall describe the
nature or method of the proposed offer and sale, and shall contain the
undertaking of the Holders to comply with all applicable requirements of this
ARTICLE 4.

 

(b)         The Company shall use its reasonable efforts to qualify and remain
qualified to register the offer and sale of securities under the Act pursuant to
a Registration Statement on Form S-3 (or any successor form). The Company shall
use its reasonable efforts to cause any Registration Statement related to a
Demand Registration to be declared effective by the Commission as soon as
practicable after receipt of the corresponding Demand Registration Request. If
so requested by any such Holder or Holders of Registrable Securities, the
Company shall take such steps as are required to register such Registrable
Securities for sale on a delayed or continuous basis under Rule 415 under the
Securities Act or any successor rule thereto (a “Shelf Registration”) pursuant
to a Registration Statement on Form S-3 or the then appropriate form for such an
offering (a “Shelf Registration Statement”).

 

(c)         The Company shall not include in any Demand Registration or any
shelf takedown from a Shelf Registration Statement any securities which are not
Registrable Securities without the prior written consent of the Holders of a
majority of the Registrable Securities initially requesting such Demand
Registration or shelf takedown, which consent shall not be unreasonably withheld
or delayed. If the Holders initiating the Demand Registration Request intend to
distribute the Registrable Securities covered by their request by means of an
underwriting, they shall so advise the Company as part of their Demand
Registration Request and the Company shall include such information in the
Registration Statement (an “Underwritten Offering”). The underwriters shall be
one or more Investment Banking Firms selected by the Holders proposing to
distribute their securities in such Demand Registration, provided that such
Investment Banking Firms are reasonably satisfactory to the Company. The Holders
proposing to distribute their securities through such underwriting shall,
together with the Company, enter into an underwriting agreement in customary
form with the Investment Banking Firm or Investment Banking Firms selected for
such underwriting. If, in the written opinion of the Investment Banking Firms,
marketing factors require a limitation of the number of shares to be
underwritten, and if the total amount of securities that the Holders request
pursuant to Section 4.2 to be included in such offering exceeds the amount of
securities that the Investment Banking Firms reasonably believe compatible with
the success of the offering, the Company shall only be required to include in
the offering the amount of Registrable Securities that the Investment Banking
Firms believe will not jeopardize the success of the offering, and the
Registrable Securities that are included in such offering shall be allocated pro
rata among the respective Holders on the basis of the number of Registrable
Securities owned by each such Holder; provided, however that the Company shall
include in such Demand Registration, in order of priority: (i) first, the
Registrable Securities that the Holders propose to sell, and (ii) second, the
shares of Common Stock proposed to be included therein by any other Persons
(including shares of Common Stock to be sold for the account of the Company or
other holders of Common Stock) allocated among such Persons in such manner as
they may agree.



 

 8 

 

 

(d)         The Company shall not be obligated to effect, or to take any action
to effect, during any six (6) month period more than one Demand Registration
that has become effective pursuant to this Section 4.2; provided that the
Company shall not be obligated to effect, or to take any action to effect, any
Underwritten Offering pursuant to this Section 4.2 (i) after the Company has
effected two Underwritten Offerings pursuant to Section 4.2(c) or (ii) more than
once during any twelve (12) month period (provided that the Registration
Statement applicable to such Underwritten Offering became effective). In
addition, the Company shall not be obligated to effect, or take any action to
effect, any Demand Registration from the Closing Date until the date that is six
months after the Closing Date.

 

4.3.          Piggyback Registration Covenant  . If the Company shall propose
registration under the Act of a public offering of Common Stock (other than
pursuant to a registration statement contemplated by section 6.23 of the
Purchase Agreement), the Company shall give prompt written notice of such fact
or proposed registration to the Holders and shall use commercially reasonable
efforts to cause the registration of such number of shares of Common Stock then
owned by the Holders as the Holders request, within 20 days after receipt by the
Holders of such notice from the Company, to be included, upon the same terms
(including the method of distribution) of any such offering; provided, however,
that: (a) the Company shall not be required to give notice or include such
Common Stock in any such registration if the proposed registration is primarily
(i) a registration of a stock option or compensation plan or of securities
issued or issuable pursuant to any such plan, or (ii) a registration of
securities proposed to be issued by the Company in exchange for securities or
assets of, or in connection with the Company’s merger, acquisition or
consolidation with, another entity; and (b) the Company may, in its sole
discretion and without the consent of the Holders, withdraw such Registration
Statement and abandon the proposed offering, provided, however, that the Company
promptly gives the Shareholders written notice of such action.

 

4.4.          Company’s Obligations in Connection with Registrations. In
connection with any registration of Registrable Securities undertaken by the
Company under ARTICLE 4, the Company shall, as expeditiously as reasonable
possible:

 

(a)          in the case of a registration of Registrable Securities effected by
the Company pursuant to Section 4.2, prepare and file with the SEC a
Registration Statement with respect to such Registrable Securities and use its
reasonable efforts to cause such Registration Statement to become effective and,
upon the request of the Holders, use reasonable efforts to keep such
Registration Statement effective for a period of up to 120 days or, if earlier,
until the distribution contemplated in the Registration Statement has been
completed; provided, however, that (i) such 120 day period shall be extended for
a period of time equal to the period a Holder refrains, at the request of an
underwriter of Common Stock (or other securities) of the Company, from selling
any securities included in such registration and (ii) in the case of any Shelf
Registration, such 120 day period shall at the request of the Holders be
extended for up to 365 days (or, if earlier, until the date as of which the
Registrable Securities may be sold pursuant to Rule 144 under the Act without
limitation or restriction under any of the requirements of Rule 144, including
volume or manner-of-sale restrictions and the requirement for the Company to be
in compliance with the current public information requirement under Rule
144(c)(1), as set forth in a written opinion of counsel to such effect,
addressed, delivered and reasonably acceptable to the applicable transfer agent,
the Company and the Holder(s) of such Registrable Securities), if necessary, to
keep the Registration Statement effective until all such Registrable Securities
are sold;

 

 9 

 

 

(b)         furnish to the Holders or their underwriters such copies of any
prospectus (including any preliminary prospectus) in conformity with the
requirements of the Act and such other documents as the Holders may reasonably
request, in order to facilitate and effect the offering and sale of the
Registrable Securities;

 

(c)         use commercially reasonable efforts to qualify the securities
offered under applicable blue sky or other state securities laws of such
jurisdictions reasonably requested by the Holders to enable the Holders to offer
and sell the Registrable Securities; provided, however, that Company shall not
be obligated to qualify as a foreign corporation to do business under the laws
of any jurisdiction in which it is not then qualified;

 

(d)        in the event of any Underwritten Offering, subject to Section 4.2(d),
enter into and perform its obligations under an underwriting agreement, in usual
and customary form, with the underwriter(s) of such offering;

 

(e)        instruct the transfer agent(s) and the registrar(s) of the Company’s
securities to release any stop transfer orders with respect to the Registrable
Securities being sold;

 

(f)         promptly prepare and file with the Commission such amendments and
prospectus supplements, including post-effective amendments, to the applicable
Registration Statement as the Company determines may be necessary or
appropriate, and use commercially reasonable efforts to have such post-effective
amendments declared effective as promptly as practicable; cause the related
prospectus to be supplemented by any prospectus supplement, and as so
supplemented, to be filed with the Commission; and notify the Holders of any
securities included in such registration statement and the underwriters thereof,
if any, promptly when a prospectus, any prospectus supplement or post-effective
amendment must be filed or has been filed and, with respect to any
post-effective amendment, when the same has become effective, and make the same
available to such Holders and their underwriters;

 

(g)         furnish to each Holder and the underwriter thereof, if any, a signed
counterpart, addressed to each Holder and underwriter, of (i) an opinion or
opinions of counsel to the Company and (ii) a comfort letter or comfort letters
from the Company’s independent public accountants, each in customary form and
covering such matters of the type customarily covered by opinions or comfort
letters, as the case may be, as the Holders or such underwriters may reasonably
request; and

 

 10 

 

 

(h)         use commercially reasonable efforts to cause all such Registrable
Securities to be listed in the Principal Trading Market, and on each securities
exchange on which similar securities issued by the Company are then listed.

 

4.5.          Conditions to Obligations of Company Under Registration Covenants.
The Company’s obligations to register the Registrable Securities owned by the
Holders under ARTICLE 4 are subject to the following conditions:

 

(a)         The Company shall be entitled to postpone for up to 90 days the
filing of any Registration Statement under Section 4.2, if at the time it
receives the request for registration the Board determines, in its sole
discretion, that such registration and offering would (i) require premature
disclosure of material information that the Company has a bona fide business
purpose for preserving as confidential, (ii) render the Company unable to comply
with requirements under the Act or the Exchange Act or (iii) materially
interfere with any significant financing, acquisition, corporate reorganization,
Company-initiated registration or other transaction involving the Company or any
of its Affiliates; provided, however, that the Company may not invoke this right
more than once in any twelve (12) month period; and provided further that the
Company shall not register any securities for its own account or that of any
other stockholder during while such postponement is in effect. The Company shall
promptly give the Holders written notice of such determination.

 

(b)         The Company may require that the number of shares of Registrable
Securities offered for sale by a Holder pursuant to a request for registration
under Section 4.3 be decreased or excluded entirely if, in the opinion of
Company’s Investment Banking Firm, marketing factors require a limitation of the
number of shares to be underwritten and the total amount of securities that the
Holders request pursuant to Section 4.3 to be included in such offering exceeds
the amount of securities that such Investment Banking Firm reasonably believes
compatible with the success of such offering. If the Company shall require such
a reduction, each Holder shall have the right to withdraw from the offering. For
purposes of Section 4.2(d), a registration shall not be counted as “effected”
if, as a result of the foregoing, more than fifty percent (50%) of the total
number of Registrable Securities that Holders have requested to be included in
such Registration Statement are actually excluded.

 

(c)         If a Holder requests registration pursuant to Section 4.2, the
Company will, subject to Section 4.2(d), enter into an underwriting agreement
containing terms customarily included in underwriting agreements with an issuer
for a secondary distribution.

 

(d)         Each Holder that holds Registrable Securities included in the
Registration Statement shall use commercially reasonable efforts to not sell in
excess of 10% of the then outstanding Common Stock to one Person or Group.

 

(e)         Each Holder whose Registrable Securities are being registered, and
each underwriter designated by such Holder, will furnish to the Company such
information and materials as the Company may reasonably request and as shall be
required in connection with the action to be taken by the Company. To the extent
possible the Holders shall provide the Company with any information and
materials required to obtain acceleration of the effective date of the
Registration Statement.

 

 11 

 

 

(f)         Each Holder that holds Registrable Securities included in the
Registration Statement shall not (until further written notice) effect sales
thereof after receipt of written notice from the Company to suspend sales, to
permit the Company to correct or update a Registration Statement or prospectus;
provided, however, that the obligations of the Company with respect to
maintaining any Registration Statement current and effective shall be extended
by a period of days equal to the period such suspension is in effect.

 

(g)         At the end of the period during which the Company is obligated to
keep any Registration Statement current and effective (and any extensions
thereof required by the preceding paragraph), and upon receipt of notice from
the Company of its intention to remove from registration the securities covered
by such Registration Statement that remain unsold, Holders of Registrable
Securities included in the Registration Statement shall discontinue sales of
such Registrable Securities pursuant to such Registration Statement, and each
such Holder shall notify the Company of the number of shares registered
belonging to such Holder that remain unsold promptly following receipt of such
notice from the Company.

 

(h)         In connection with any sale of Registrable Securities registered
pursuant to ARTICLE 4 that is effected by means of an Underwritten Offering, the
Holders shall, if required by the underwriters, enter into customary agreements
with the underwriters in connection with any such offering pursuant to which
each Holder shall agree not to (i) offer, pledge, sell, contract to sell, sell
any option or contract to purchase, purchase any option or contract to sell,
grant any option, right or warrant for the sale of, or otherwise dispose of or
transfer any Equity Securities, whether now owned or hereafter acquired by such
Holder or with respect to which such Holder has or hereafter acquires the power
of disposition (collectively, the “Lock-Up Securities”) or (ii) enter into any
swap or any other agreement or any transaction that transfers, in whole or in
part, directly or indirectly, the economic consequence of ownership of the
Lock-Up Securities, whether any such swap or transaction is to be settled by
delivery of Equity Securities or other securities, in cash or otherwise (in each
case, other than those Registrable Securities included in such registration
pursuant to this ARTICLE 4 and subject to other customary exceptions) without
the prior written consent of the Company (and any underwriters of such
offering), for a period designated by the Company in writing to the Holder,
which period shall not begin more than 10 days prior to the effectiveness of the
Registration Statement pursuant to which such offering shall be made and shall
not last more than 90 days after the effective date of such registration
statement.

 

4.6.          Suspension of Registration. Notwithstanding anything to the
contrary set forth in this Agreement, each Shareholder that intends to sell or
distribute Registrable Securities registered under a Registration Statement
pursuant to Section 4.2 or 4.3 shall, at least two Business Days prior to such
sale or distribution, provide written notice thereof to the Company (a “Sale
Notice”) and such Holder shall not sell or distribute such Registrable
Securities unless it has timely provided such Sale Notice and until the
expiration of such two-Business Day period. If, in response to a Sale Notice,
the Company provides to such Holder a certificate signed by an executive officer
of the Company stating that, in the good faith judgment of the Company, such
sale or distribution would require disclosure of non-public material information
not otherwise required to be disclosed under Law and the Company has a bona fide
business purpose for preserving the confidentiality of such information (the
“Restriction”), then the Company may, by written notice thereof to such Holder
(a “Suspension Notice”), suspend use of such Registration Statement by such
Holder until the expiration of the Restriction (a “Suspension”). Upon receipt of
a Suspension Notice, such Holder shall suspend all sales and distributions of
Registrable Securities and suspend use of the applicable prospectus and any
issuer free writing prospectuses in connection with all such sales and
distributions. The Company shall promptly notify such Holder upon the
termination of a Suspension.

 

 12 

 

 

4.7.          Expenses.

  

(a)         All expenses (other than Selling Expenses) incurred in connection
with registrations, filings, qualifications and distributions of Registrable
Securities pursuant to this ARTICLE 4 including (i) all registration, filing and
qualification fees, (ii) underwriting expenses (other than discounts or selling
commissions); (iii) printers’ and accounting fees and disbursements and (v) fees
and disbursements of counsel for the Company, shall be borne and paid by the
Company. As used herein, “Selling Expenses” shall mean all underwriting
discounts, selling commissions and stock transfer taxes attributable to the
Holders’ sale of Registrable Securities pursuant to this Agreement and all fees
and disbursements of counsel for any Holder.

 

(b)        Selling Expenses relating to the offer and sale of Registrable
Securities registered under the Act pursuant to this Agreement , including
without limitation fees and disbursements of counsel to the selling Holders,
shall be borne by the Holders, pro rata in proportion to the number of
Registrable Securities included in such registration for each such Holder;
provided, however, that if any individual Holder retains separate counsel, it
shall be responsible for 100% of the fees and disbursements of that separate
counsel.

 

4.8.          Indemnification.

 

(a)        In the case of each registration effected by the Company pursuant to
Section 4.2 or 4.3, to the extent permitted by law, the Company (in such
capacity, an “indemnifying party”) agrees to indemnify and hold harmless each
Holder, its officers and directors, stockholders, legal counsel, accountants,
and each underwriter within the meaning of Section 15 of the Act for such
Holder, against any and all losses, claims, damages, costs, expenses,
liabilities or actions to which they or any of them may become subject under the
Act or any other statute or common law, including any amount paid in settlement
of any litigation, commenced or threatened, if such settlement is effected with
the written consent of the Company, and to reimburse them for any legal or other
expenses incurred by them in connection with investigating any claims and
defending any actions, insofar as any such losses, claims, damages, liabilities
or actions arise out of or are based upon (i) any untrue statement or alleged
untrue statement of a material fact contained in the Registration Statement
relating to the sale of such securities, or any post-effective amendment
thereto, or the omission or alleged omission to state therein a material fact
required to be stated therein or necessary to make the statements therein not
misleading, (ii) any untrue statement or alleged untrue statement of a material
fact contained in any preliminary prospectus, if used prior to the effective
date of such Registration Statement, or contained in the final prospectus or any
free-writing prospectus (as amended or supplemented if the Company shall have
filed with the Commission any amendment thereof or supplement thereto) if used
within the period during which Company is required to keep the Registration
Statement to which such prospectus relates current under Section 4.4 (including
any extensions of such period as provided in Section 4.5), or the omission or
alleged omission to state therein (if so used) a material fact necessary to make
the statements therein, in light of the circumstances under which they were
made, not misleading; provided, however, that the indemnification agreement
contained in this Section 4.8(a) shall not (x) apply to such losses, claims,
damages, costs, expenses, liabilities or actions arising out of, or based upon,
any such untrue statement or alleged untrue statement, or any such omission or
alleged omission, if such statement or omission was made in reliance upon and in
conformity with information furnished to the Company by such Holder or
underwriter for use in connection with preparation of the Registration
Statement, any preliminary prospectus, final prospectus contained in the
Registration Statement, any free-writing prospectus, or any amendment or
supplement thereto, or (y) inure to the benefit of any underwriter or any Person
controlling such underwriter, if such underwriter failed to send or give a copy
of the final prospectus to the Person asserting the claim at or prior to the
written confirmation of the sale of such securities to such Person and if the
untrue statement or omission concerned had been corrected in such final
prospectus.

 

 13 

 

 

(b)          In the case of each registration effected by Company pursuant to
Section 4.2 or 4.3 above, each Holder and each underwriter of the securities to
be registered (each such party and such underwriters being referred to
severally, in such capacity, as an “indemnifying party”) shall agree in the same
manner and to the same extent as set forth in Section 4.8(a) to indemnify and
hold harmless the Company, each Person (if any) who controls the Company within
the meaning of Section 15 of the Act, the directors of the Company and those
officers of the Company who shall have signed any such Registration Statement,
with respect to any untrue statement or alleged untrue statement in, or omission
or alleged omission from, such Registration Statement or any post-effective
amendment thereto or any preliminary prospectus or final prospectus or any
free-writing prospectus (as amended or supplemented, if amended or supplemented)
contained in such Registration Statement, if such statement or omission was made
in reliance upon and in conformity with information furnished in writing to the
Company by such indemnifying party for use in connection with the preparation of
such Registration Statement or any preliminary prospectus or final prospectus
contained in such Registration Statement, any free-writing prospectus, or any
such amendment or supplement thereto; provided, however, that the obligation to
indemnify shall be several, not joint and several, for each Holder and shall not
exceed an amount equal to the net proceeds (after underwriting fees, commissions
or discounts) actually received by such Holder from the sale of Registrable
Securities pursuant to such Registration Statement.

 

(c)          Each indemnified party will, promptly after receipt of written
notice of the commencement of an action against such indemnified party in
respect of which indemnity may be sought under this Section 4.8, notify the
indemnifying party in writing of the commencement thereof. In case any such
action shall be brought against any indemnified party and it shall so notify an
indemnifying party of the commencement thereof, the indemnifying party will be
entitled to participate therein, with the approval of any indemnified parties,
which approval shall not be unreasonably withheld, and to the extent it may
wish, jointly with any other indemnifying party similarly notified, to assume
the defense thereof with counsel reasonably satisfactory to such indemnified
party, and after notice from the indemnifying party to such indemnified party of
its election to so assume the defense thereof, the indemnifying party will not
be liable to such indemnified party under this Section 4.8 for any legal or
other expenses subsequently incurred by such indemnified party in connection
with the defense thereof other than reasonable costs of investigation.
Notwithstanding the foregoing, an indemnified party shall have the right to
employ separate counsel (reasonably satisfactory to the indemnifying party) to
participate in the defense thereof, but the costs, fees and expenses of such
counsel shall be the sole expense of such indemnified party unless the named
parties to such action or proceedings include both the indemnifying party and
the indemnified party and the indemnifying party or such indemnified party shall
have been advised by counsel that there are one or more legal defenses available
to it which are different from or additional to those available to the
indemnifying party (in which case, if the indemnified party notifies the
indemnifying party in writing that it elects to employ separate counsel at the
reasonable expense of the indemnifying party, the indemnifying party shall not
have the right to assume the defense of such action or proceeding on behalf of
the indemnified party, as the case may be, it being understood, however, that
the indemnifying party shall not, in connection with any such action or
proceeding or separate or substantially similar or related action or proceeding
in the same jurisdiction arising out of the same general allegations or
circumstances, be liable for the reasonable fees and expenses of more than one
separate counsel at any time for the indemnifying party and all indemnified
parties). If the indemnifying party withholds consent to a settlement or
proposed settlement by the indemnified party, it shall acknowledge to the
indemnified party its indemnification obligations hereunder. The indemnity
agreements in this Section 4.8 shall be in addition to any liabilities which the
indemnifying parties may have pursuant to law.

 

 14 

 

 

(d)          If the indemnification provided for in this Section 4.8 from an
indemnifying party is unavailable to an indemnified party hereunder in respect
to any losses, claims, damages, costs, expenses, liabilities or actions referred
to herein, then the indemnifying party, in lieu of indemnifying such indemnified
party, shall contribute to the amount paid or payable by such indemnified party
as a result of such losses, claims, damages, costs, expenses, liabilities or
actions in such proportion as is appropriate to reflect the relative fault of
the indemnifying party and indemnified party in connection with the statements
or omissions which result in such losses, claims, damages, costs, expenses,
liabilities or actions, as well as any other relevant equitable considerations.
The relative fault of such indemnifying party and indemnified party shall be
determined by reference to, among other things, whether the untrue or alleged
untrue statement of a material fact or the omission or alleged omission to state
a material fact relates to information supplied by such indemnifying party or
indemnified party and that party’s relative intent, knowledge, access to
information supplied by such indemnifying party or indemnified party and
opportunity to correct or prevent such statement or omission. The amount paid or
payable by a party as a result of the losses, claims, damages, costs, expenses,
liabilities and actions referred to above shall be deemed to include any legal
or other fees or expenses reasonably incurred by such party in connection with
investigating or defending any action, suit, proceeding or claim.

 

4.9.          Delay of Registration.    No Shareholder shall have any right to
obtain or seek an injunction restraining or otherwise delaying any registration
pursuant to this Agreement as the result of any controversy that might arise
with respect to the interpretation or implementation of this ARTICLE 4.

 

4.10.         Preservation of Rights. The Company shall not (a) grant any
registration rights to third parties which are more favorable than or
inconsistent with the rights granted hereunder, or (b) enter into any agreement,
take any action, or permit any change to occur, with respect to its securities
that violates or subordinates the rights expressly granted to the Holders in
this Agreement.

 

 15 

 

 

ARTICLE 5.          CERTAIN AGREEMENTS OF SHAREHOLDERS AND COMPANY

 

5.1.          Negative Covenant regarding Hostile Activity. During the
Governance Restricted Period, each Shareholder shall not, without the prior
written consent of the Board and then only to the extent written consent has
been obtained: directly or indirectly, solicit proxies, become a “participant”
in a “solicitation” (as such terms are defined under Regulation 14A under the
Exchange Act), publicly support, knowingly facilitate, initiate, vote in favor
of or sell or tender into any Change in Control or Change in Control Proposal
that has not been approved by a majority of the Board or by Independent Director
Approval; provided, however, that nothing in this Agreement is intended to
restrict the rights or actions of the Shareholder Designees in their capacity as
directors of the Company, including their participation in discussions with
other members of the Board, any committee thereof, or Company management, or
their decisions to vote as directors in favor of or against a Change in Control
Proposal or any other Company action.

 

5.2.          Voting Agreement. During the Governance Restricted Period, each
Shareholder shall cause each share of Shareholder Common Stock owned by such
Shareholder to be voted in accordance with the recommendation of the Board set
forth in each proxy statement of the Company with regard to persons nominated to
serve as members of the Board in such proxy statement and for the election of no
other Person; provided, however, that the Shareholders shall not be required to
vote in favor of any Board nominees if the seating of such nominees would
preclude the election or appointment of the Shareholder Designees as
contemplated in Article 6.

 

5.3.          Independent Director Approval. Notwithstanding anything to the
contrary set forth in this Agreement, each Shareholder may publicly support,
vote in favor of, approve and tender into any transaction to the extent such
transaction has received Independent Director Approval.

 

5.4.          Acquisitions, Transfers and Votes in Contravention of Agreement.
Without limiting any remedies that the Company may be entitled to:

 

(a)         any Equity Securities acquired or transferred by a Shareholder in
contravention of this Agreement may not be voted on any matter on which
shareholders of the Company are entitled to vote, any attempt to vote such
Equity Securities shall be a breach of this Agreement and the Company shall not
be required to count any such votes, if cast, in determining the result of
shareholder voting on any matter; and

 

(b)         the Company shall not be required to count, in determining the
result of shareholder voting on any matter, any vote of an Equity Security
Beneficially Owned by a Shareholder in contravention of this Agreement.

 

5.5.          Placement of Legends and Entry of Stop Transfer Orders.

 

(a)         The Shareholders agree:

 

 16 

 

 

(i)          that each book entry position evidencing the shares of Shareholder
Common Stock shall bear the following legend:

 

“THE SHARES REPRESENTED HEREBY HAVE NOT BEEN REGISTERED UNDER THE SECURITIES ACT
OF 1933, AS AMENDED, OR ANY APPLICABLE STATE SECURITIES LAW AND ARE SUBJECT TO
THE RESTRICTIONS ON DISPOSITION SET FORTH IN AND TO THE OTHER PROVISIONS OF A
SHAREHOLDER AGREEMENT, DATED [●], 2017, BETWEEN QUAKER CHEMICAL CORPORATION AND
THE OTHER SIGNATORIES THERETO. COPIES OF SUCH AGREEMENT ARE ON FILE AT THE
OFFICE OF QUAKER CHEMICAL CORPORATION.”;

 

and such additional legends designed to ensure compliance with federal and state
laws as counsel for the Company may reasonably request; and

 

(ii)         to the entry of stop transfer orders with the transfer agents of
any shares of Shareholder Common Stock against the transfer of any shares of
Shareholder Common Stock, except in compliance with this Agreement.

 

(b)         The Company agrees that it will, upon receipt of an opinion from
counsel reasonably satisfactory to the Company and the applicable Shareholder
that it is appropriate to do, instruct the transfer agents of any shares of
Shareholder Common Stock to remove legends provided for in Section 5.5(a) and
withdraw the stop transfer orders provided for in Section 5.5(b) with respect to
such shares of Shareholder Common Stock, (i) to the extent shares of Shareholder
Common Stock are sold or otherwise disposed of in accordance with this Agreement
and (ii) upon termination of this Agreement.

 

5.6.          Rule 144 Compliance. With a view to making available to the
Shareholders the benefits of Rule 144 under the Act (“Rule 144”) and any other
rule or regulation of the Commission that may at any time permit a shareholder
to sell securities of the Company to the public without registration, the
Company shall during the term of this Agreement:

 

(a)         make and keep public information available, as those terms are
understood and defined in Rule 144;

 

(b)         use commercially reasonable efforts to file with the Commission all
reports and other documents required of the Company under the Act and the
Exchange Act; and

 

(c)         furnish to the Direct Shareholder and any other Shareholder or any
of their respective Affiliates who hold Registrable Securities (so long as the
Direct Shareholder or such Shareholder or Affiliate owns Registrable
Securities), promptly upon written request, a written statement by the Company
as to its compliance with the reporting requirements of Rule 144 and of the Act
and the Exchange Act.

 

 17 

 

 

5.7.          Transactions Approved by Independent Directors. Notwithstanding
any restrictions contained herein, or in any other agreement between the Company
and any Shareholder, any Shareholder may sell into any transaction that has
received Independent Director Approval.

 

ARTICLE 6.          BOARD OF DIRECTORS

 

6.1.          Appointment of Directors. The parties acknowledge that the Board
has appointed the [three]2 individuals designated by the Direct Shareholder
under the Purchase Agreement (who meet the qualifications identified in Section
6.3(a)) to fill the Board Vacancies, with each to serve on a different class of
the Board, and that at least one of such Shareholder Designees has been
appointed to the Board’s audit committee, compensation/management development
committee, executive committee, and governance committee.

 

6.2.          Vacancies. In the event of the death, resignation, retirement,
disqualification or removal from office of any Shareholder Designee for any
reason, the Shareholders shall have the right, subject to Section 6.3, to
designate a replacement for such Shareholder Designee who satisfies the
requirements of Sections 6.3(a)(i)-(iii) to fill such vacancy, and the Company
shall use reasonable best efforts to cause the Board, subject to the directors’
fiduciary duties, to approve and appoint such replacement.

 

6.3.          Board and Committee Representation.

 

(a)         Subject to Section 6.3(d), the Shareholders shall have the right to
nominate a number of individuals for election to the Board at the annual
meetings of the Company’s shareholders so as to provide the Shareholders with
that percentage representation on the Board (based on the size of the Board at
the relevant time of determination) as set forth below, provided that each such
nominee is then (i) qualified to serve as a member of the Board pursuant to the
Company’s corporate governance policies, the requirements of the Principal
Trading Market and applicable Law, in each case, as in effect at the applicable
time and (ii) willing to serve as a member of the Board and to comply with the
Company’s corporate governance policies, the requirements of the Principal
Trading Market and applicable Law (including, without limitation, by filing any
necessary or advisable reports with, or providing information to, the
Commission).  Subject to the foregoing but notwithstanding the immediately
following sentence, any such nominee may be an Affiliate of a Shareholder (other
than an officer or employee of a Shareholder or an Affiliate of a Shareholder). 
In addition, any such person shall not be eligible for nomination for election
if he or she shall have been determined, by a majority of the Independent
Directors, to be an employee, officer, director or Affiliate of, or a
consultant, representative, independent contractor or agent for, directly or
indirectly, a Person that is a competitor of the Company.  Each Shareholder
Designee shall serve on a different class of the Board. For purposes of this
Section 6.3, the Shareholders shall have the right to nominate: three
individuals for election to the Board for so long as their aggregate Percentage
Ownership as of the record date for such meeting exceeds 19%; two individuals
for so long as such percentage exceeds 14%,  and one individual for so long as
such percentage exceeds 10%; provided that if the Company and the Sellers’
Representative (as defined in the Purchase Agreement) mutually agree pursuant to
the Purchase Agreement to set the size of the Board at nine directors, then the
parties shall mutually agree on different Percentage Ownership percentages than
those set forth in this sentence. For the avoidance of doubt, subject to the
Shareholders’ rights pursuant to Section 6.3(a), the Company may set the size of
the Board.

 



 

2 NTD: Conforming changes to be made if number of directors changes pursuant to
the mutual agreement of Buyer and the Sellers’ Representative.

 18 

 

 

(b)         The Company shall use reasonable best efforts to cause each member
of the Board to, subject to their fiduciary duties, recommend, in each proxy
statement of the Company that sets forth nominees for election to the Board,
that the shareholders of the Company vote in favor of the election to the Board
of any individuals designated for nomination by the Shareholders pursuant to
this Article 6.  If a designated individual nominated by the Shareholders is not
elected to the Board by the shareholders of the Company, the Company shall use
reasonable best efforts to cause the Board, subject to the directors’ fiduciary
duties, to appoint a replacement designated by the Shareholders to serve instead
of such individual.

 

(c)         For so long as any Shareholder Designee is on the Board a
Shareholder Designee shall have the right to be a member of each committee of
the Board on which he or she is qualified to serve as a member of the committee
pursuant to the requirements of the Principal Trading Market, applicable Law and
the Company’s corporate governance policies, in each case, as in effect at the
applicable time.

 

(d)         In the event that, at any time, the number of Shareholder Designees
exceeds the number of individuals that the Shareholders are entitled to nominate
for election to the Board pursuant to Section 6.3(a), the Shareholders shall
cause all Shareholder Designees in excess of such number to immediately resign
from the Board (and all committees thereof) so that the number of Shareholder
Designees does not exceed the number of individuals that the Shareholders are
entitled to nominate for election to the Board pursuant to Section 6.3(a).  In
the event that, at any time, the Percentage Ownership of the Shareholders is
less than 10%, the Shareholders shall cause all Shareholder Designees to
immediately resign from the Board (and from all committees thereof) and the
Shareholders shall have no right to nominate under this Agreement any
representative for election to the Board (and the Company shall have no
obligation with respect to any representative of the Shareholders being
nominated to the Board).  The Company acknowledges that a Shareholder Designee
is eligible to be elected as lead independent director by the Independent
Directors, provided that he or she satisfies the applicable requirements of such
position of Law, and of the Principal Trading Market.

 

6.4.          Removal. Nothing in this Agreement shall be construed to impair
the rights that the shareholders of the Company may have to remove any member of
the Board with or without cause.

 

ARTICLE 7.          No prior ownership

 

7.1.          No Prior Ownership. The Shareholders jointly and severally
represent and warrant to the Company that, as of the date hereof, the only
Equity Securities or other securities (including convertible securities) of the
Company owned or Beneficially Owned by any Shareholder is the Shareholder Common
Stock.

 

 19 

 

 

ARTICLE 8.          TERMINATION

 

8.1.          Termination. This Agreement shall terminate and be of no further
force and effect upon the written agreement of the Company and the Shareholders;
provided that, each covenant and restriction shall terminate on the termination
date specified within such covenant or restriction, if any; provided further,
that such termination shall not release any party of any liability for any
breach of this Agreement occurring prior to such termination.

 

ARTICLE 9.          MISCELLANEOUS

 

9.1.          Specific Enforcement. The parties agree that irreparable damage
would occur if any provision of this Agreement were not performed in accordance
with the terms hereof and that the parties shall be entitled to seek specific
performance of the terms hereof, in addition to any other remedy to which they
are entitled at law or in equity. The parties further agree that no party hereto
shall be required to obtain, furnish or post any bond or similar instrument in
connection with or as a condition to obtaining any remedy referred to in this
Section 9.1, and each party hereto irrevocably waives any right it may have to
require the obtaining, furnishing or posting of any such bond or similar
instrument.

 

9.2.          Severability. If any term or provision of this Agreement is
invalid, illegal or unenforceable in any jurisdiction, such invalidity,
illegality or unenforceability shall not affect any other term or provision of
this Agreement or invalidate or render unenforceable such term or provision in
any other jurisdiction. Upon such determination that any term or other provision
is invalid, illegal or unenforceable, the parties hereto shall negotiate in good
faith to modify this Agreement so as to effect the original intent of the
parties as closely as possible in a mutually acceptable manner in order that the
transactions contemplated hereby be consummated as originally contemplated to
the greatest extent possible.

 

9.3.          Assignment; Successors. This Agreement shall be binding upon and
shall inure to the benefit of the parties hereto and their respective successors
and permitted assigns. None of the parties may assign its rights or obligations
hereunder without the prior written consent of the other parties, which consent
shall not be unreasonably withheld or delayed; provided, however, that if a
Shareholder transfers any shares of the Company to an Affiliate pursuant to
Section 2.2(c) or Section 2.3(a), and such Affiliate agrees in writing to be
bound by all of the obligations of such transferring Shareholder hereunder, then
no such consent shall be required and the rights of the Shareholder under this
Agreement in respect of the transferred shares shall be assigned to the
Affiliate transferee. No assignment shall relieve the assigning party of any of
its obligations hereunder.

 

9.4.          Amendments. This Agreement may only be amended, modified or
supplemented (and any right hereunder extended or waived) by the parties hereto
by an agreement in writing signed by all parties.

 

9.5.          Notices. All notices, requests, consents, claims, demands, waivers
and other communications hereunder shall be in writing and shall be deemed to
have been given (a) when delivered by hand (with written confirmation of
receipt); (b) when received by the addressee if sent by a nationally recognized
overnight courier (receipt requested); (c) on the date sent by facsimile or
e-mail of a PDF document (with confirmation of transmission) if sent during
normal business hours of the recipient, and on the next Business Day if sent
after normal business hours of the recipient or (d) on the third day after the
date mailed, by certified or registered mail, return receipt requested, postage
prepaid. Such communications must be sent to the respective parties at the
following addresses (or at such other address for a party as shall be specified
in a notice given in accordance with this Section 9.5):

 

 20 

 

 

To the Company: [●]     With a copy to: Drinker, Biddle & Reath LLP   One Logan
Square   Suite 2000   Philadelphia, Pennsylvania 19103   Facsimile: (215)
988-2757   E-mail: Douglas.Raymond@dbr.com   Attention: F. Douglas Raymond, III
      To any Shareholder: [●]         With a copy (which shall not constitute
notice) to:     Mayer Brown LLP   1221 Avenue of the Americas   New York, New
York 10020   Facsimile: (212) 262-1910   E-mail: edavis@mayerbrown.com  
Attention: Edward A. Davis

 

9.6.          Attorneys’ Fees. If any action or proceeding shall be commenced to
enforce this Agreement or any right arising in connection with this Agreement,
the prevailing party in such action or proceeding shall be entitled to recover
from the other party the reasonable attorneys’ fees, costs and expenses incurred
by such prevailing party in connection with such action or proceeding.

 

9.7.          Integration. This Agreement and the other Transaction Documents to
which the parties hereto are parties constitute the sole and entire agreement of
the parties to this Agreement with respect to the subject matter contained
herein and therein, and supersede all prior and contemporaneous understandings
and agreements, both written and oral, with respect to such subject matter.

 

9.8.          Waivers. No failure or delay on the part of either party in the
exercise of any power, right or privilege hereunder shall operate as a waiver
thereof, nor shall any single or partial exercise of any such power, right or
privilege preclude other or further exercise thereof or of any other right,
power or privilege. All rights and remedies existing under this Agreement are
cumulative to, and not exclusive of, any rights or remedies otherwise available.

 

 21 

 

 

9.9.          Governing Law.

 

(a)        This Agreement shall be governed by and construed in accordance with
the internal laws of the Commonwealth of Pennsylvania without giving effect to
any choice or conflict of law provision or rule (whether of the Commonwealth of
Pennsylvania or any other jurisdiction).

 

(b)        ANY LEGAL SUIT, ACTION OR PROCEEDING ARISING OUT OF OR BASED UPON
THIS AGREEMENT, THE OTHER TRANSACTION DOCUMENTS OR THE TRANSACTIONS CONTEMPLATED
HEREBY OR THEREBY MAY BE INSTITUTED IN THE FEDERAL COURTS OF THE UNITED STATES
OF AMERICA OR THE COURTS OF THE COMMONWEALTH OF PENNSYLVANIA IN EACH CASE
LOCATED IN THE CITY OF PHILADELPHIA AND COUNTY OF PHILADELPHIA, AND EACH PARTY
IRREVOCABLY SUBMITS TO THE EXCLUSIVE JURISDICTION OF SUCH COURTS IN ANY SUCH
SUIT, ACTION OR PROCEEDING. SERVICE OF PROCESS, SUMMONS, NOTICE OR OTHER
DOCUMENT BY MAIL TO SUCH PARTY’S ADDRESS SET FORTH HEREIN SHALL BE EFFECTIVE
SERVICE OF PROCESS FOR ANY SUIT, ACTION OR OTHER PROCEEDING BROUGHT IN ANY SUCH
COURT. THE PARTIES IRREVOCABLY AND UNCONDITIONALLY WAIVE ANY OBJECTION TO THE
LAYING OF VENUE OF ANY SUIT, ACTION OR ANY PROCEEDING IN SUCH COURTS AND
IRREVOCABLY WAIVE AND AGREE NOT TO PLEAD OR CLAIM IN ANY SUCH COURT THAT ANY
SUCH SUIT, ACTION OR PROCEEDING BROUGHT IN ANY SUCH COURT HAS BEEN BROUGHT IN AN
INCONVENIENT FORUM.

 

(c)         EACH PARTY ACKNOWLEDGES AND AGREES THAT ANY CONTROVERSY WHICH MAY
ARISE UNDER THIS AGREEMENT OR THE OTHER TRANSACTION DOCUMENTS IS LIKELY TO
INVOLVE COMPLICATED AND DIFFICULT ISSUES AND, THEREFORE, EACH SUCH PARTY
IRREVOCABLY AND UNCONDITIONALLY WAIVES ANY RIGHT IT MAY HAVE TO A TRIAL BY JURY
IN RESPECT OF ANY LEGAL ACTION ARISING OUT OF OR RELATING TO THIS AGREEMENT, THE
OTHER TRANSACTION DOCUMENTS OR THE TRANSACTIONS CONTEMPLATED HEREBY OR THEREBY.
EACH PARTY TO THIS AGREEMENT CERTIFIES AND ACKNOWLEDGES THAT (A) NO
REPRESENTATIVE OF ANY OTHER PARTY HAS REPRESENTED, EXPRESSLY OR OTHERWISE, THAT
SUCH OTHER PARTY WOULD NOT SEEK TO ENFORCE THE FOREGOING WAIVER IN THE EVENT OF
A LEGAL ACTION, (B) SUCH PARTY HAS CONSIDERED THE IMPLICATIONS OF THIS WAIVER,
(C) SUCH PARTY MAKES THIS WAIVER VOLUNTARILY AND (D) SUCH PARTY HAS BEEN INDUCED
TO ENTER INTO THIS AGREEMENT BY, AMONG OTHER THINGS, THE MUTUAL WAIVERS AND
CERTIFICATIONS IN THIS SECTION 9.9(c).

 

9.10.         Counterparts. This Agreement may be executed in counterparts, each
of which shall be deemed an original, but all of which together shall be deemed
to be one and the same agreement. A signed copy of this Agreement delivered by
facsimile, e-mail or other means of electronic transmission shall be deemed to
have the same legal effect as delivery of an original signed copy of this
Agreement.

 

 22 

 

 

9.11.         Cooperation. The parties hereto shall each perform such acts,
execute and deliver such instruments and documents, and do all such other things
as may be reasonably necessary to accomplish the transactions contemplated in
this Agreement.

 

9.12.         Headings. The headings in this Agreement are for reference only
and shall not affect the interpretation of this Agreement.

 

 23 

 

 

IN WITNESS WHEREOF, the undersigned have caused this Agreement to be executed on
the date first above written.

 

  COMPANY       QUAKER CHEMICAL CORPORATION       By:     Name:   Title:

 

[Shareholder Agreement Signature Page]

 

 

 

 

  SHAREHOLDERS       Gulf Houghton Lubricants Ltd.       By:     Name:   Title:
      Gulf Oil International, Ltd.       By:     Name:   Title:       GOCL
Corporation LIMITED       By:     Name:   Title:

 

[Shareholder Agreement Signature Page]

 

 

 

